2020 WI 67

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP614-LV & 2019AP622


COMPLETE TITLE:        Service Employees International Union (SEIU),
                       Local 1,
                       SEIU Healthcare Wisconsin, Milwaukee Area
                       Service and
                       Hospitality Workers, AFT-Wisconsin, Wisconsin
                       Federation
                       of Nurses and Health Professionals, Ramon
                       Argandona, Peter
                       Rickman, Amicar Zapata, Kim Kohlhaas, Jeffrey
                       Myers,
                       Andrew Felt, Candice Owley, Connie Smith and
                       Janet Bewley,
                                 Plaintiffs-Respondents,
                            v.
                       Robin Vos, in his official capacity as Wisconsin
                       Assembly
                       Speaker, Roger Roth, in his official capacity as
                       Wisconsin
                       Senate President, Jim Steineke, in his official
                       capacity
                       as Wisconsin Assembly Majority Leader and Scott
                       Fitzgerald, in his official capacity as
                       Wisconsin Senate
                       Majority Leader,
                                 Defendants-Appellants,
                       Josh Kaul, in his official capacity as Attorney
                       General of
                       the State of Wisconsin and Tony Evers, in his
                       official
                       capacity as Governor of the State of Wisconsin,
                                 Defendants-Respondents.

                          REVIEW OF AN ORDER OF THE COURT OF APPEALS
                                     (2019 – unpublished)

OPINION FILED:         July 9, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 18, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Frank D. Remington
JUSTICES:
The opinion of the court is being announced in two writings.
HAGEDORN, J., delivered a majority opinion of the Court
addressing all issues other than the provisions of 2017 Wis. Act
369 concerning guidance documents. This is a majority opinion
of the Court with respect to Part II.E.2.-4., in which all
Justices joined; and a majority opinion of the Court with
respect to Parts I, II.A.-D., II.E.1., and III, in which
ROGGENSACK, C.J., ZIEGLER, REBECCA GRASSL BRADLEY, and KELLY,
JJ., joined. KELLY, J., delivered a majority opinion of the
Court with respect to the provisions of 2017 Wis. Act 369
concerning guidance documents, in which ANN WALSH BRADLEY,
REBECCA GRASSL BRADLEY, and DALLET, JJ., joined. ROGGENSACK,
C.J., filed an opinion concurring in part and dissenting in
part. DALLET, J., filed an opinion concurring in part and
dissenting in part, in which ANN WALSH BRADLEY, J., joined.
HAGEDORN, J., filed an opinion concurring in part and dissenting
in part, in which ZIEGLER, J., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendants-appellants, there were briefs filed by
Misha Tseytlin and Troutman Sanders LLP, Chicago, Illinois, and
Eric M. McLeod, Lisa M. Lawless and Husch Blackwell LLP, Madison.
There was an oral argument by Misha Tseytlin.


      For the plaintiffs-respondents, there was a brief filed by
Nicole G. Berner, Claire Prestel, John M. D’Elia and Service
Employees International Union, Washington, D.C.; Timothy E. Hawks,
Barbara Z. Quindel and Hawks Quindel, S.C., Milwaukee; Jeremy P.
Levinson, Stacie H. Rosenzweig and Halling & Cayo, S.C., Milwaukee;
David Strom and American Federation of Teachers, Washington, D.C.;
and Matthew Wessler and Gupta Wessler PLLC, Washington, D.C. There
was an oral argument by Matthew Wessler.


      For the defendants-respondents, there were briefs filed by
Lester A. Pines, Tamara B. Packard, Christa O. Westerberg, Leslie
A. Freehill, Beauregard W. Patterson and Pines Bach LLP, Madison;
Joshua L. Kaul, attorney general, Thomas C. Bellavia, assistant

                                 2
attorney general and Colin T. Roth, assistant attorney general.
There was an oral argument by Joshua L. Kaul and Lester A. Pines.


    An amicus curiae brief was filed on behalf of Wisconsin Law
and Liberty, Inc. by Richard M. Esenberg, CJ Szafir, Lucas T.
Vebber and Anthony LoCoco, Milwaukee.


    An amicus curiae brief was filed on behalf of Wisconsin
Manufacturers & Commerce by Corydon J. Fish, Madison.




                                3
                                                                 2020 WI 67
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.   2019AP614-LV & 2019AP622
(L.C. No.   2019CV302)

STATE OF WISCONSIN                     :              IN SUPREME COURT

Service Employees International Union (SEIU),
Local 1, SEIU Healthcare Wisconsin, Milwaukee
Area Service and Hospitality Workers, AFT-
Wisconsin, Wisconsin Federation of Nurses and
Health Professionals, Ramon Argandona, Peter
Rickman, Amicar Zapata, Kim Kohlhaas, Jeffrey
Myers, Andrew Felt, Candice Owley, Connie Smith
and Janet Bewley,

            Plaintiffs-Respondents,

      v.

Robin Vos, in his official capacity as                         FILED
Wisconsin Assembly Speaker, Roger Roth, in his
official capacity as Wisconsin Senate                      JUL 9, 2020
President, Jim Steineke, in his official
capacity as Wisconsin Assembly Majority Leader                Sheila T. Reiff
and Scott Fitzgerald, in his official capacity            Clerk of Supreme Court
as Wisconsin Senate Majority Leader,

            Defendants-Appellants,

Josh Kaul, in his official capacity as Attorney
General of the State of Wisconsin and Tony
Evers, in his official capacity as Governor of
the State of Wisconsin,

            Defendants-Respondents.




The opinion of the court is being announced in two writings.
HAGEDORN, J., delivered a majority opinion of the Court addressing
all issues other than the provisions of 2017 Wis. Act 369
concerning guidance documents. This is a majority opinion of the
Court with respect to Part II.E.2.-4., in which all Justices
joined; and a majority opinion of the Court with respect to Parts
I, II.A.-D., II.E.1., and III, in which ROGGENSACK, C.J., ZIEGLER,
REBECCA GRASSL BRADLEY, and KELLY, JJ., joined.        KELLY, J.,
delivered a majority opinion of the Court with respect to the
provisions of 2017 Wis. Act 369 concerning guidance documents, in
which ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and DALLET, JJ.,
joined. ROGGENSACK, C.J., filed an opinion concurring in part and
dissenting in part. DALLET, J., filed an opinion concurring in
part and dissenting in part, in which ANN WALSH BRADLEY, J.,
joined. HAGEDORN, J., filed an opinion concurring in part and
dissenting in part, in which ZIEGLER, J., joined.




       APPEAL from an order of the Circuit Court of Dane County,

Frank D. Remington, Circuit Court Judge.            Affirmed in part,

reversed in part, injunction vacated in part, cause remanded.



       ¶1     BRIAN HAGEDORN, J.     Under our constitutional order,

government derives its power solely from the people.        Government

actors, therefore, only have the power the people consent to give

them.       The Wisconsin Constitution is the authorizing charter for

government power in Wisconsin.      And that document describes three—

—and    only    three——types   of   government   power:   legislative,

executive, and judicial.       See Wis. Const. art. IV, § 1; id. art.

V, § 1; id. art. VII, § 2.      Legislative power is the power to make

the law, to decide what the law should be.          Executive power is

power to execute or enforce the law as enacted.      And judicial power

is the power to interpret and apply the law to disputes between

parties.



                                     2
                                                         Nos.    2019AP614-LV & 2019AP622



      ¶2    The constitution then provides that each type of power

is   "vested"     in    a    corresponding         branch       of   government.      The

legislative power is vested in two elected bodies——the senate and

the assembly. Id. art. IV, § 1.             The executive power is vested in

the governor. Id. art. V, § 1.           And the judicial power——being

exercised in this very writing——is vested in a "unified court

system" headed by the supreme court. Id. art. VII, §§ 2-3.         With

some exceptions, the general rule is that this diffusion of power

into three separate branches creates a concomitant separation of

powers requiring each branch to exercise only the power vested in

it by the people of Wisconsin.

      ¶3    This case arises from enactment of 2017 Wis. Act 369 and

2017 Wis. Act 370.           These acts were passed by the legislature and

signed by the governor following the 2018 election, but before the

newly elected legislature, governor, and attorney general were

sworn into office.           In response, several labor organizations and

individual      taxpayers      (the     Plaintiffs)       filed      suit   against   the

leaders    of    both    houses       of   the    legislature        (the   Legislative
Defendants),      the       Governor,      and    the    Attorney      General.       The

Plaintiffs broadly claimed that many of the enacted provisions

violate the separation of powers.                  In particular, the Plaintiffs

argued these new laws either overly burden the executive branch or

took executive power and gave it to the legislature.

      ¶4    The complaint unequivocally presents a facial attack on

all the laws challenged.           That is, the Plaintiffs seek to strike

down application of the challenged laws in their entirety, rather
than as applied to a given party or set of circumstances.                      Briefing

                                             3
                                               Nos.   2019AP614-LV & 2019AP622



below and to this court confirms this.                By presenting their

challenge this way, the Plaintiffs face a tall task.                 Under our

well-established law, a facial challenge succeeds only when every

single application of a challenged provision is unconstitutional.

      ¶5   The procedural history is a bit complicated, but in

short, the Legislative Defendants moved to dismiss the entire

complaint, which the circuit court denied in full.               In the same

order, the circuit court granted a temporary injunction against

enforcement of some of the provisions, most notably, laws requiring

legislative approval of settlements by the attorney general, a

provision allowing multiple suspensions of administrative rules,

and a set of statutes defining and regulating administrative agency

communications called "guidance documents."           We took jurisdiction

of this case, and therefore review the circuit court's denial of

the   motion   to   dismiss   and   its   partial   grant   of   a   temporary

injunction.

      ¶6   The court's opinion in this case is being announced in

two writings.       Justice Kelly's opinion constitutes the majority
opinion of the court on all of the guidance document provisions.

This writing constitutes the majority opinion of the court on all

other issues raised in this case.

      ¶7   In light of the procedural posture of this case and the

briefing before us, our analysis in this opinion rests on our

review of the circuit court's denial of the Legislative Defendants'

motion to dismiss.     Our task is to determine whether the complaint

states a valid legal claim against the challenged laws assuming
the allegations in the complaint are true.            Accordingly, this is

                                      4
                                                  Nos.   2019AP614-LV & 2019AP622



purely a question of law and requires no factual development.                  See

infra, ¶26.

       ¶8    While the Legislative Defendants moved to dismiss the

entire complaint, they have not sufficiently briefed or developed

arguments regarding several challenged provisions.                      Where the

party seeking dismissal has not developed arguments on a legal

issue, we will not develop arguments for them.                  See infra, ¶24.

Therefore, we offer no opinion on the merits of these undeveloped

claims——none of which were enjoined by the circuit court——and they

may proceed in the ordinary course of litigation on remand.

       ¶9    All of the enjoined claims, as well as several other

related claims, were sufficiently briefed and argued.                  We conclude

that with respect to each of these claims, other than those

separately addressed in Justice Kelly's opinion for the court, the

Plaintiffs have not met their high burden to demonstrate that the

challenged     provisions    are    unconstitutional       in    all    of   their

applications.     Each of these provisions can be lawfully enforced

as enacted in at least some circumstances. Accordingly, the motion
to dismiss the facial challenges to these claims should have been

granted.     This therefore means the temporary injunction is vacated

in full except as otherwise instructed in Justice Kelly's opinion

for the court.

       ¶10   Specifically,    the    provisions      regarding         legislative

involvement in litigation through intervention and settlement

approval authority in certain cases prosecuted or defended by the

attorney general are facially constitutional.             The legislature may
have   an    institutional   interest      in   litigation      implicating    the

                                       5
                                                    Nos.   2019AP614-LV & 2019AP622



public purse or in cases arising from its statutorily granted right

to request the attorney general's participation in litigation.

These institutional interests are sufficient to allow at least

some constitutional applications of these laws, and the facial

challenge asking us to declare the laws unenforceable under any

circumstances necessarily fails.

      ¶11   In a similar vein, the provision permitting legislative

committee review of any proposed changes to security at the State

Capitol has at least some constitutional applications with respect

to security of legislative space.                  It follows that a facial

challenge to this provision must fail.

      ¶12   Likewise, the provision allowing multiple suspensions of

administrative rules plainly has constitutional applications under

Martinez v. DILHR, where we held that one three-month suspension

is   constitutionally     permissible.         165 Wis. 2d 687,    702,   478
N.W.2d 582 (1992).      No party asks us to revisit Martinez or its

principles.    We conclude that if one three-month suspension passes

constitutional muster, two three-month suspensions surely does as
well.   Therefore, the facial challenge to this provision fails.

      ¶13   Finally, the provision partially codifying our holding

in Tetra Tech is also clearly constitutional in many, if not all,

applications.     Tetra    Tech   EC,       Inc.   v.   DOR,   2018 WI 75,   382
Wis. 2d 496, 914 N.W.2d 21. The facial challenge to this provision

cannot survive.

      ¶14   With this summary in view, our analysis begins with how

we got here.



                                        6
                                                     Nos.   2019AP614-LV & 2019AP622



                                   I.   BACKGROUND

       ¶15      In   December   2018,      both   houses      of   the   Wisconsin

legislature passed and the governor signed into law 2017 Wis. Act

369 and 2017 Wis. Act 370.              The specific provisions challenged——

because there are many——will be discussed in more detail below.

For now, we give a high-level overview of the somewhat complicated

procedural posture.

       ¶16      Two months after Act 369 and Act 370 became law——and

after the new legislature, governor, and attorney general were

sworn in——the Plaintiffs brought the complaint underlying this

appeal in Dane County Circuit Court.1                They sued the Legislative

Defendants,2 Attorney General Josh Kaul, and Governor Tony Evers—

—all       in   their   official    capacities.         The    complaint    sought

declaratory and injunctive relief from enforcement of numerous




       The Plaintiffs are: Service Employees International Union
       1

(SEIU), Local 1; SEIU Healthcare Wisconsin; Milwaukee Area Service
and Hospital Workers; AFT-Wisconsin; Wisconsin Federation of
Nurses and Health Professionals; Ramon Argandona; Peter Rickman;
Amicar Zapata; Kim Kohlhaas; Jeffrey Myers; Andrew Felt; Candice
Owley; Connie Smith; and Janet Bewley.

     The Honorable Frank D. Remington, Dane County Circuit Court,
presided.

       The Legislative Defendants, all sued in their official
       2

capacities, are: Wisconsin Assembly Speaker Robin Vos; Wisconsin
Senate President Roger Roth; Wisconsin Assembly Majority Leader
Jim Steineke; and Wisconsin Senate Majority Leader Scott
Fitzgerald.

                                           7
                                                     Nos.   2019AP614-LV & 2019AP622



provisions of these acts.       Concurrent with the filing of their

complaint, the Plaintiffs also moved for a temporary injunction.3

     ¶17   The Legislative Defendants responded with a motion to

dismiss the entire complaint, arguing all challenged provisions

were consistent with the Wisconsin Constitution.

     ¶18   Although   a   defendant       in   his    official     capacity,    the

Governor supported the Plaintiffs' arguments and took them a step

further.   The Governor brought his own motion for a temporary

injunction seeking to enjoin additional provisions not raised in

the Plaintiffs' temporary injunction motion.4                  The Governor also

filed a cross-claim joining the complaint in full and requesting

his own declaratory and injunctive relief with respect to the

additional provisions he sought to enjoin.5

     ¶19   The Attorney General was also sued in his official

capacity, but did not render a substantive defense of the laws.

Rather, the Attorney General largely supported the Plaintiffs, and


     3 The Plaintiffs' motion was styled as a request for a
temporary restraining order; however, the circuit court, by
agreement of the parties, construed the motion as one for a
temporary injunction.
     4 The Governor's motion was similarly titled a motion for a
temporary restraining order and construed as a motion for a
temporary injunction.
     5 We observe that the Governor, who was sued in his official,
not personal, capacity, signed these bills into law. We leave for
another day whether the governor of Wisconsin may sue the
legislature over laws that the legislature passed, and here, ones
the governor himself in his official capacity signed into law. We
also leave for another day whether the legislature may be sued by
the governor for passing laws the governor at some point thereafter
believes are inconsistent with the constitution.

                                      8
                                         Nos.   2019AP614-LV & 2019AP622



asked the circuit court to strike down multiple laws impacting his

authority.

     ¶20   On March 25, 2019, the circuit court heard arguments on

all pending motions, and it provided its decision and order the

following day.   The circuit court denied in full the Legislative

Defendants' motion to dismiss the complaint.     It also granted the

motions for temporary injunction in part and denied them in part.

The laws enjoined concern legislative involvement in state-related

litigation; the ability of the Joint Committee for Review of

Administrative Rules to suspend an administrative rule multiple

times; and various provisions regarding a newly defined category

of agency communications called guidance documents.6

     ¶21   The Legislative Defendants then sought appellate review

of both the denial of the motion to dismiss and the order granting




     6 The circuit court enjoined the following sections:     2017
Wis. Act 369, § 26 (Wis. Stat. § 165.08(1) (2017-18)); § 30 (Wis.
Stat. § 165.25(6)(a)1.); § 31 (Wis. Stat. § 227.01(3m)); § 33
(Wis. Stat. § 227.05); § 38 (Wis. Stat. § 227.112); § 64 (Wis.
Stat. § 227.26(2)(im)); § 65 (Wis. Stat. § 227.40(1)); § 66 (Wis.
Stat. § 227.40(2)(intro.)); § 67 (Wis. Stat. § 227.40(2)(e)); § 68
(Wis. Stat. § 227.40(3)(ag)); § 69 (Wis. Stat. § 227.40(3)(ar));
§ 70 (Wis. Stat. § 227.40(3)(b) & (c)); § 71 (Wis. Stat.
§ 227.40(4)(a)); and §§ 104-05.

     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                 9
                                                  Nos.   2019AP614-LV & 2019AP622



injunctive   relief.7      On   April    19,    2019,    this   court   assumed

jurisdiction over the appeal of the temporary injunction.                And on

June 11, 2019, we assumed jurisdiction over and granted the

Legislative Defendants' interlocutory appeal of the denial of the

motion to dismiss.      On the same date, we issued an order imposing

a stay on the temporary injunction issued by the circuit court

with respect to all but one provision.8



                             II.   DISCUSSION

                           A.   Scope of Review

     ¶22   Because of the procedural posture of this case, we have

two categories of claims before us.            The first category comprises

claims raised by the Plaintiffs in their complaint and challenged

by the Legislative Defendants' in their motion to dismiss the

entire complaint.       Some of these were enjoined by the circuit

court, some were not.      But the motion to dismiss, which includes

all issues raised in the complaint, is before us on review.

     ¶23   The second category of claims are new issues raised in
the Governor's cross-claim and in the Governor's motion for a

temporary injunction.     These are, with one exception, not properly

     7 Originally, the Legislative Defendants filed one appeal
requesting review of both the denial of the motion to dismiss and
the order granting injunctive relief. However, this appeal was
split into two separate appeals——No. 2019AP622 is the appeal as of
right from the temporary injunction while No. 2019AP614-LV is the
petition for leave to file an interlocutory appeal from the circuit
court's denial of the motion to dismiss.
     8 We did not stay the circuit court's temporary injunction of
2017 Wis. Act 369, § 38 with respect to Wis. Stat. § 227.112(7)(a).

                                    10
                                                Nos.   2019AP614-LV & 2019AP622



before us on review.         The exception is 2017 Wis. Act 369, § 33

(Wis. Stat. § 227.05), a guidance document provision addressed in

Justice Kelly's opinion for the court.

      ¶24    Although the Legislative Defendants seek dismissal of

the   entire    complaint,    several     provisions    challenged    by   the

Plaintiffs either were not argued at all or were only perfunctorily

raised in briefing before us.       We do not step out of our neutral

role to develop or construct arguments for parties; it is up to

them to make their case.          State v. Pal, 2017 WI 44, ¶26, 374
Wis. 2d 759, 893 N.W.2d 848.      If they fail to do so, we may decline

to entertain those issues.       See State v. Lepsch, 2017 WI 27, ¶42,

374 Wis. 2d 98,   892 N.W.2d 682     ("We      dismiss      Lepsch's

argument . . . as       undeveloped.").        Because     the     Legislative

Defendants failed to set forth sufficient arguments on several

challenged provisions, these claims may proceed in the ordinary

course of litigation on remand.            We express no opinion on the

merits of those claims.9

      ¶25    This opinion therefore addresses only the provisions
properly raised in the complaint and substantively argued in the

circuit court and before us.         Accordingly, we will address all




      9Provisions raised in the complaint that we do not address
are 2017 Wis. Act 369, § 87 (Wis. Stat. § 238.399(3)(am)); 2017
Wis. Act 370, § 10 (Wis. Stat. § 20.940), and § 11 (Wis. Stat.
§ 49.175(2)(a)). In the course of briefing, the parties reference
many additional and often related provisions. We similarly decline
to opine on any additional provisions not explicitly addressed in
either this or Justice Kelly's opinion for the court.

                                     11
                                                        Nos.       2019AP614-LV & 2019AP622



claims enjoined by the circuit court along with several additional

provisions not enjoined but nonetheless argued by the parties.



                              B.    Standard of Review

     ¶26    A motion to dismiss tests the legal sufficiency of the

complaint.     Data Key Partners v. Permira Advisers LLC, 2014 WI 86,

¶19, 356 Wis. 2d 665, 849 N.W.2d 693.                 For purposes of our review,

we treat all allegations in the complaint as true. Id., ¶18.

"However,     legal    conclusions      asserted        in     a    complaint      are   not

accepted, and legal conclusions are insufficient to withstand a

motion to dismiss." Id.     Thus, our focus is on the factual

allegations, not on any additional claims or arguments asserted by

the parties.        We then determine whether the facts alleged in the

complaint state a viable cause of action.                 This is a legal question

we   review    de     novo,    and     one        requiring        no   further    factual

development. Id., ¶17.

     ¶27    Granting injunctive relief is a discretionary decision

that we review for an erroneous exercise of discretion.                           Werner v.
A.L. Grootemaat & Sons, Inc., 80 Wis. 2d 513, 519, 259 N.W.2d 310

(1977).     Here, we conclude the circuit court should have granted

the motion to dismiss with respect to the enjoined provisions

discussed in this opinion and direct it to do.                          By necessity, the

temporary injunction based on these to-be-dismissed claims must be

vacated as well.

     ¶28    This case raises questions requiring interpretation of

constitutional and statutory provisions.                     These are questions of
law we review de novo.             League of Women Voters of Wis. v. Evers,

                                             12
                                                 Nos.   2019AP614-LV & 2019AP622



2019 WI 75, ¶13, 387 Wis. 2d 511, 929 N.W.2d 209.              It is the text

of statutes that reflects the policy choices of the legislature,

and therefore "statutory interpretation focus[es] primarily on the

language of the statute."          State ex rel. Kalal v. Circuit Court

for Dane Cty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110.

The text of the constitution reflects the policy choices of the

people,    and   therefore   constitutional      interpretation      similarly

focuses primarily on the language of the constitution.              See League

of Women Voters, 387 Wis. 2d 511, ¶¶16-18.               "It is the enacted

law, not the unenacted intent, that is binding on the public."10

State ex rel. Kalal, 271 Wis. 2d 633, ¶44.

     ¶29    Our analysis begins in Part C with an overview of the

separation of powers under the Wisconsin Constitution.              In Part D,

we   address     the   standards     governing    facial     and   as-applied

challenges.      Finally, in Part E, we apply these principles claim

by claim.




     10For this reason, in statutory interpretation, we generally
do not resort to extrinsic aids like legislative history unless
the statute is ambiguous. State ex rel. Kalal v. Circuit Court
for Dane Cty., 2004 WI 58, ¶51, 271 Wis. 2d 633, 681 N.W.2d 110.

     Resort to these extrinsic aids is likewise unnecessary where
the constitutional text is plain. See League of Women Voters of
Wis. v. Evers, 2019 WI 75, ¶18, 387 Wis. 2d 511, 929 N.W.2d 209
(determining a historical review was unnecessary because the
meaning of the constitutional text was clear).           But where
necessary, helpful extrinsic aids may include the practices at the
time the constitution was adopted, debates over adoption of a given
provision, and early legislative interpretation as evidenced by
the first laws passed following the adoption. See State v. City
of Oak Creek, 2000 WI 9, ¶18, 232 Wis. 2d 612, 605 N.W.2d 526.

                                      13
                                                      Nos.   2019AP614-LV & 2019AP622



    C.    Separation of Powers Under the Wisconsin Constitution

       ¶30    "If men were angels, no government would be necessary.

If angels were to govern men, neither external nor internal

controls on government would be necessary."                   The Federalist No.

51, at 319 (James Madison) (Clinton Rossiter ed. 1961).                        James

Madison's sober assessment of human nature and government power

was rooted in the reality that fear of tyranny was not far from

the men who risked their lives in the service of liberty.                    It was

these men who drafted our country's Constitution and established

a system where power is diffused to different branches.                      We are

more     than       two   centuries   into      the   American      constitutional

experiment, but the separation of powers is not an anachronism

from a bygone era.         Our founders believed the separation of powers

was not just important, but the central bulwark of our liberty.

See Morrison v. Olson, 487 U.S. 654, 697 (1988) (Scalia, J.,

dissenting) ("The Framers of the Federal Constitution . . . viewed

the principle of separation of powers as the absolutely central

guarantee of a just Government.").
       ¶31    The Wisconsin Constitution, adopted in 1848, was born of

these same beliefs.             Government power is divided into three

separate branches, each "vested" with a specific core government

power.       Gabler v. Crime Victims Rights Bd., 2017 WI 67, ¶11, 376
Wis. 2d 147, 897 N.W.2d 384.          By "vesting" the respective powers,

our constitution "clothe[s]" that branch with the corresponding

power;       each    branch   is   "put    in    possession      of"   a   specific

governmental power.           Noah Webster, An American Dictionary of the
English Language (1828).           "The legislative power shall be vested

                                          14
                                                            Nos.    2019AP614-LV & 2019AP622



in a senate and assembly"; "The executive power shall be vested in

a governor"; and "The judicial power of this state shall be vested

in a unified court system."             Wis. Const. art. IV, § 1; id. art. V,

§ 1; id. art. VII, § 2.                To exercise this vested power, the

legislature is tasked with the enactment of laws; the governor is

instructed to "take care that the laws be faithfully executed";

and courts are empowered to adjudicate civil and criminal disputes

pursuant to the law. Id. art. IV, § 17; id. art. V, § 4; id. art.

VII, §§ 3, 5, 8, 14.

      ¶32    While the separation of powers is easy to understand in

theory,     it     carries     with    it     not-insignificant                complications.

Notably,     the        Wisconsin     Constitution          itself        sometimes      takes

portions of one kind of power and gives it to another branch.                              For

example,     the     governor    is    granted        the    power        "to    convene   the

legislature        on    extraordinary        occasions"           and    is    required    to

"communicate to the legislature, at every session, the condition

of   the    state,      and   recommend     such      matters        to    them    for   their

consideration as he may deem expedient." Id. art. V, § 4.            And
while the legislature generally makes the law, the supreme court

has authority over the practice of law, which requires us to

establish     normative       rules     and        guidelines       that,       although   not

legislation as such, have the same prescriptive effect. Id. art.

VII, § 3(1); see also Wis. Stat. § 751.12 (detailing the supreme

court's authority to "regulate pleading, practice, and procedure

in judicial proceedings in all courts"); Rao v. WMA Sec., Inc.,

2008 WI 73, ¶35, 310 Wis. 2d 623, 752 N.W.2d 220 ("A rule adopted
by this court in accordance with Wis. Stat. § 751.12 is numbered

                                              15
                                                 Nos.   2019AP614-LV & 2019AP622



as a statute, is printed in the Wisconsin Statutes, may be amended

by both the court and the legislature, has been described by this

court as 'a statute promulgated under this court's rule-making

authority,' and has the force of law." (footnotes omitted)).

     ¶33    That said, these are exceptions to the default rule that

legislative power is to be exercised by the legislative branch,

executive power is to be exercised by the executive branch, and

judicial power is to be exercised by the judicial branch.                   "The

Wisconsin constitution creates three separate co-ordinate branches

of government, no branch subordinate to the other, no branch to

arrogate to itself control over the other except as is provided by

the constitution, and no branch to exercise the power committed by

the constitution to another."        State v. Holmes, 106 Wis. 2d 31,

42, 315 N.W.2d 703 (1982).

     ¶34    Nevertheless, determining "where the functions of one

branch end and those of another begin" is not always easy. Id. at

42-43.     Thus, we have described two categories of powers within

each branch——exclusive or core powers, and shared powers.                    See
Gabler, 376 Wis. 2d 147, ¶30.

     ¶35    A separation-of-powers analysis ordinarily begins by

determining if the power in question is core or shared.                     Core

powers are understood to be the powers conferred to a single branch

by the constitution.     State v. Horn, 226 Wis. 2d 637, 643, 594
N.W.2d 772 (1999).    If a power is core, "no other branch may take

it up and use it as its own."        Tetra Tech, 382 Wis. 2d 496, ¶48

(Kelly,    J.).    Shared   powers        are   those   that    "lie   at   the
intersections of these exclusive core constitutional powers."

                                     16
                                                            Nos.    2019AP614-LV & 2019AP622



Horn, 226 Wis. 2d at 643.            "The branches may exercise power within

these borderlands but no branch may unduly burden or substantially

interfere with another branch." Id. at 644 (citing State ex rel.

Friedrich v. Circuit Court for Dane Cty., 192 Wis. 2d 1, 14, 531
N.W.2d 32 (1995) (per curiam)).

       ¶36       This legal framework is our starting point, but it must

be   filtered       through    the       type    of    challenge         before    us.     The

Plaintiffs brought what is known as a facial challenge to all the

statutory provisions in dispute.                     This is key to our disposition

of the issues before us, and worthy of some extended examination.



                     D.    Facial and As-Applied Challenges

       ¶37       Challenges to the constitutionality of a statute are

generally defined in two manners:                    as-applied and facial.              League

of Women Voters of Wis. Educ. Network, Inc. v. Walker, 2014 WI 97,

¶13,   357 Wis. 2d 360,      851 N.W.2d 302.             As-applied       challenges

address      a    specific    application            of    the     statute    against      the

challenging party. Id.     With that focus, the reviewing court
considers the facts of the particular case in front of it to

determine        whether    the     challenging           party    has    shown     that   the

constitution was actually violated by the way the law was applied

in that situation. Id.

       ¶38       In a facial challenge, however, the challenging party

claims that the law is unconstitutional on its face——that is, it

operates unconstitutionally in all applications. Id.     We have

repeatedly reaffirmed that to successfully challenge a law on its
face, the challenging party must show that the statute cannot be

                                                17
                                        Nos.    2019AP614-LV & 2019AP622



enforced "under any circumstances."   Id.; see also State v. Wood,

2010 WI 17, ¶13, 323 Wis. 2d 321, 780 N.W.2d 63 ("If a challenger

succeeds in a facial attack on a law, the law is void 'from its

beginning to the end.'" (quoted source omitted)).11

     ¶39   This is no small wall to scale.     Proving a legislative

enactment cannot ever be enforced constitutionally "is the most

difficult of constitutional challenges" and an "uphill endeavor."

League of Women Voters, 357 Wis. 2d 360, ¶15; State v. Dennis H.,

2002 WI 104, ¶5, 255 Wis. 2d 359, 647 N.W.2d 851.

     ¶40   The United States Supreme Court has described facial

challenges as "disfavored," and the type of constitutional attack




     11See also Gabler v. Crime Victims Rights Bd., 2017 WI 67,
¶29, 376 Wis. 2d 147, 897 N.W.2d 384 (explaining "the standard for
a facial challenge" is that the law "'cannot be constitutionally
enforced' . . . 'under    any   circumstances'"   (quoted   source
omitted)); Soc'y Ins. v. LIRC, 2010 WI 68, ¶26, 326 Wis. 2d 444,
786 N.W.2d 385 ("[A] facial constitutional challenge attacks the
law itself as drafted by the legislature, claiming the law is void
from its beginning to the end and that it cannot be
constitutionally enforced under any circumstances . . . ."); State
v. Cole, 2003 WI 112, ¶30, 264 Wis. 2d 520, 665 N.W.2d 328 ("A
'facial' challenge to the constitutionality of a statute means
that the 'challenger must establish, beyond a reasonable doubt,
that there are no possible applications or interpretations of the
statute which would be constitutional.'" (quoted source omitted)).

                                18
                                           Nos.   2019AP614-LV & 2019AP622



that raises the risk of judicial overreach.12       Wash. State Grange

v. Wash. State Republican Party, 552 U.S. 442, 450 (2008).           This

is so in part because claims of facial invalidity often rest on

speculation about what might occur in the future. Id.   They raise

the serious risk of calling on courts to interpret statutes

prematurely and decide legal questions before they must be decided.
Id. at 450-51.   Striking down a law facially "threaten[s] to short

circuit the democratic process by preventing laws embodying the

will of the people from being implemented in a manner consistent

with the Constitution." Id. at 451.   Thus, caution in the face of

a facial challenge shows due respect to the other branches of

government——allowing   the   legislature    to    legislate    and    the

executive to execute——which gives them space to carry out their

own constitutional duties.

     ¶41   And beyond respect for other branches, facial challenges

raise the risk of the judiciary overstepping its own constitutional

authority.   The United States Supreme Court has explained the

solemnity of exercising the judicial power:


     12 This court has previously acknowledged that requiring
facial challenges to show a law cannot be enforced "under any
circumstances" mirrors the standard enunciated by the United
States Supreme Court in United States v. Salerno, 481 U.S. 739
(1987).   League of Women Voters of Wis. Educ. Network, Inc. v.
Walker, 2014 WI 97, ¶15, 357 Wis. 2d 360, 851 N.W.2d 302; see also
id., ¶60 n.1 (Crooks, J., concurring) (citing Salerno as the
applicable framework of law for facial challenges). In Salerno,
the Court explained that "[a] facial challenge to a legislative
Act is, of course, the most difficult challenge to mount
successfully, since the challenger must establish that no set of
circumstances exists under which the Act would be valid." 481
U.S. at 745.

                                 19
                                                          Nos.    2019AP614-LV & 2019AP622


       This Court, as is the case with all federal courts, "has
       no jurisdiction to pronounce any statute, either of a
       State   or   of  the   United   States,   void,   because
       irreconcilable with the constitution, except as it is
       called upon to adjudge the legal rights of litigants in
       actual controversies.       In the exercise of that
       jurisdiction, it is bound by two rules, to which it has
       rigidly adhered: one, never to anticipate a question of
       constitutional law in advance of the necessity of
       deciding it; the other never to formulate a rule of
       constitutional law broader than is required by the
       precise facts to which it is to be applied." Kindred to
       these rules is the rule that one to whom application of
       a statute is constitutional will not be heard to attack
       the statute on the ground that impliedly it might also
       be taken as applying to other persons or other situations
       in which its application might be unconstitutional.
United States v. Raines, 362 U.S. 17, 21 (1960) (citation omitted).

       ¶42        Judicial modesty, then, counsels that "courts should not

nullify more of a . . . law than necessary."                       Wash. State Grange,
552 U.S. at 456 (citation omitted).                  It also ensures that courts

stay        in     their     lane    by   prohibiting        only       unconstitutional

applications            of   laws.        If    a   law     can     only     be   applied

unconstitutionally, it is our duty to say so.                           But if it can be

applied constitutionally, it would be an overstep on our part to

strike           down   a    legislative        enactment        with     constitutional

applications.13

       In her partial dissent, Justice Dallet suggests that
       13

subjecting broad statutes to piecemeal, as-applied litigation
invites this court to engage in policymaking. Justice Dallet's
concurrence/dissent, ¶¶178-179. Quite the contrary. Requiring a
party to prove a law is unconstitutionally applied to the facts of
a given case is precisely how as-applied challenges work.       Our
decision here invites no more policymaking than any other as-
applied challenge that a court entertains.        Justice Dallet's
alternative proposal to sweep aside more of a law than is necessary
to quickly settle a matter is not, by any definition, a more modest
route.

                                               20
                                         Nos.   2019AP614-LV & 2019AP622



     ¶43   It is with this understanding and appreciation of a

modest judicial power that this court has continually required a

party bringing a facial challenge to prove that the statute cannot

be constitutionally enforced "under any circumstances."       This has

not been a principle selectively applied; it is not optional.14

Parties casting the widest possible net and seeking the broadest

possible remedy must make the maximum possible showing.

     ¶44   At oral argument, the Attorney General asserted that

this standard should not apply to the laws affecting him because

the facial challenge doctrine is applied only in cases involving

private litigants.   The Attorney General described the doctrine as

a matter of standing, and claimed that because every controversy

     14The United States Supreme Court has recognized the validity
of facial challenges premised on general claims of statutory
overbreadth; however, the circumstances in which such challenges
may be raised are very limited and not applicable here. See Sabri
v. United States, 541 U.S. 600, 609–10 (2004).     This court has
taken a similar approach. See State v. Konrath, 218 Wis. 2d 290,
305, 577 N.W.2d 601 (1998) ("With the exception of a challenge
under the First Amendment to the United States Constitution, a
party does not have standing to raise a facial challenge that a
statute is overbroad.").

     In the face of our precedent, Justice Dallet dispenses with
well-established law and instead chooses to adopt and apply the
overbreadth standard to two legislative approval provisions. As
an initial matter, Justice Dallet raises this sua sponte; no party
argued that we should adopt overbreadth in place of our standard
facial challenge framework.      Moreover, in a case with many
separation-of-powers questions, Justice Dallet does not argue that
this new standard should apply across the board. It is unclear
why. One is left to surmise that Justice Dallet's approach is a
tacit, if not explicit, admission that current law does not support
her conclusion on these issues. We see no need to change our law
to fit this case.    We will stick with and apply the law as it
exists.

                                 21
                                                     Nos.    2019AP614-LV & 2019AP622



arising from the legislative approval provisions would involve the

same public parties, the traditionally recognized concerns with

facial-challenge adjudication are not at issue here.                     Hence, the

Attorney    General       contends    these      provisions       may   be   facially

challenged because every application will implicate his office and

interested parties in the legislature.               No such argument was made

in briefing.        And when pressed for supporting authority at oral

argument, the Attorney General cited only to our decision in

Gabler, 376 Wis. 2d 147.

     ¶45    Gabler     plainly     does    not    stand     for   the   propositions

advanced by the Attorney General.               In that case, the Crime Victims

Rights Board issued a decision that Judge Gabler had violated a

victim's    constitutional         right    to    speedy     disposition      of    the

proceedings. Id., ¶21.            Judge    Gabler        challenged       the

constitutionality of certain provisions under Wis. Stat. ch. 950

as they applied to judges. Id., ¶29.      We agreed with him that the

provisions could never be constitutionally applied against judges.
Id., ¶60.      In    so   doing,     we    recognized      that   the   label      of   a
challenging party's claim "is not what matters"; rather it is the

"claim and the relief that would follow" that dictate the relevant

standard of constitutional review. Id., ¶¶28-29 (quoting Doe v.

Reed, 561 U.S. 186, 194 (2010)). The statutory challenge in Gabler

included characteristics of both a facial and an as-applied claim.
Id., ¶29. Namely, Judge Gabler sought to invalidate the challenged

provisions insofar as they could ever be applied against judges——

that is, he brought a broad challenge to a specific category of
applications. Id., ¶29. In a challenge of this kind, we explained

                                           22
                                                      Nos.    2019AP614-LV & 2019AP622



that the challenging party is still required to demonstrate that,

as to the specific category of applications, the statute could not

be constitutionally enforced under any circumstances. Id.    Judge

Gabler     had   to   show     that     the    provisions        could    never       be

constitutionally applied against judges, even if it could be

constitutionally applied to others.                 The statutory provisions in

Gabler were neither challenged nor struck down in their entirety.

In no way did our decision change the basic difference between a

facial and an as-applied challenge.

     ¶46    In contrast, under the Attorney General's theory, so

long as the relief requested does not reach beyond the parties

before the court, a facial challenge can be subject to a more

lenient standard of constitutional review.               The Attorney General's

approach would allow a court to order far broader relief than

necessary to alleviate any unconstitutional applications of the

law simply because litigation involves the same two public parties.

     ¶47    The Attorney General has acknowledged the existence of

constitutional applications of the challenged provisions (more on
this below), yet still asks that we strike down the laws in their

entirety. As we have explained, this is contrary to an appropriate

exercise    of   judicial      power.         The    facial     versus   as-applied

distinction is not merely a question of standing or whether the

parties    are   public   or    private       litigants.         It   goes      to   the

appropriate reach of the judicial power to say what the law is,




                                         23
                                            Nos.   2019AP614-LV & 2019AP622



and to craft a remedy appropriately tailored to any constitutional

violation.15

     ¶48    In short, our law is clear and of long standing.             A

facial challenge requires a showing that all applications of the

law are unconstitutional.      It is the burden of the party bringing

the challenge to prove this.      And to the extent a party challenges

the application of a law, it is the burden of that party to show

that the specific application or category of applications is

unconstitutional.

     ¶49    Before us, no arguments have been developed by any party

setting forth challenges to specific applications or categories of

applications.       The parties arguing against the constitutionality

of the provisions ask that we prohibit enforcement of the laws in

their entirety.        Therefore, we analyze each of the challenged

provisions as facial challenges.



               E.    Application to Challenged Provisions

               1.   Legislative Involvement in Litigation
     ¶50    Several challenged provisions give the legislature or

its committees power to participate in litigation involving the

State.     As a general rule, prior to 2017 Wis. Act 369, Wisconsin

law authorized the attorney general to represent the State in


     15Furthermore, the default rule in Wisconsin is that statutes
are severable. See Wis. Stat. § 990.001(11) ("If any provision of
the statutes or of a session law is invalid, or the application of
either to any person or circumstance is invalid, such invalidity
shall not affect other provisions or applications which can be
given effect without the invalid provision or application.").

                                    24
                                              Nos.   2019AP614-LV & 2019AP622



litigation and to settle cases in the State's best interest.

Provisions of 2017 Wis. Act 369 substantially changed that.              See

§ 5 (Wis. Stat. § 13.365); § 26 (Wis. Stat. § 165.08(1)); § 30

(Wis. Stat. § 165.25(6)(a)1.); and § 97 (Wis. Stat. § 803.09(2m)).

     ¶51    Previously,   the   legislature    had    limited    power    to

intervene in litigation.    Now, Wis. Stat. § 13.365 and Wis. Stat.

§ 803.09(2m) give three state legislative committees, each acting

on behalf of a particular legislative entity——the assembly, the

senate, and the whole legislature, respectively——the power to

intervene in an action in state or federal court when a party

argues a state statute is unconstitutional or "preempted by federal

law," "or otherwise challenges [the statute's] construction or

validity."16


     16   Wisconsin Stat. § 13.365 provides:

     Pursuant to [Wis. Stat. §] 803.09(2m), when a party to
     an action challenges in state or federal court the
     constitutionality of a statute, facially or as applied,
     challenges a statute as violating or preempted by
     federal law, or otherwise challenges the construction or
     validity of a statute, as part of a claim or affirmative
     defense:

     (1) The committee on assembly organization may intervene
     at any time in the action on behalf of the assembly.
     The committee on assembly organization may obtain legal
     counsel other than from the department of justice, with
     the cost of representation paid from the appropriation
     under [Wis. Stat. §] 20.765(1)(a), to represent the
     assembly in any action in which the assembly intervenes.

     (2) The committee on senate organization may intervene
     at any time in the action on behalf of the senate. The
     committee on senate organization may obtain legal
     counsel other than from the department of justice, with
     the cost of representation paid from the appropriation
                                   25
                                            Nos.   2019AP614-LV & 2019AP622



     ¶52    In addition, prior to Act 369, the attorney general had

the power in many cases to settle litigation impacting the State

as he thought in the best interest of the State.           In Wis. Stat.

§ 165.08(1)    and   Wis.   Stat.   § 165.25(6)(a)1.,    much    of   that

unilateral power has been removed and is now subject to legislative

approval.

     ¶53    Wisconsin Stat. § 165.08(1) provides that the Department

of Justice (DOJ), the agency headed by the attorney general, cannot

settle or discontinue a case prosecuted by the attorney general

unless either the legislative intervenor approves, or if the

legislature has not intervened, DOJ receives approval from the


     under [Wis. Stat. §] 20.765(1)(b), to represent the
     senate in any action in which the senate intervenes.

     (3) The joint committee on legislative organization may
     intervene at any time in the action on behalf of the
     legislature.     The joint committee on legislative
     organization may obtain legal counsel other than from
     the   department   of  justice,   with   the  cost   of
     representation paid from the appropriation under [Wis.
     Stat. §] 20.765(1)(a) or (b), as determined by the
     cochairpersons, to represent the legislature in any
     action in which the joint committee on legislative
     organization intervenes.

While Wis. Stat. § 803.09(2m) states:

     When a party to an action challenges in state or federal
     court the constitutionality of a statute, facially or as
     applied, challenges a statute as violating or preempted
     by federal law, or otherwise challenges the construction
     or validity of a statute, as part of a claim or
     affirmative defense, the assembly, the senate, and the
     legislature may intervene as set forth under [Wis. Stat.
     §] 13.365 at any time in the action as a matter of right
     by serving a motion upon the parties as provided in [Wis.
     Stat. §] 801.14.

                                    26
                                             Nos.   2019AP614-LV & 2019AP622



Joint Committee on Finance (JFC).          Further, if DOJ wishes to

concede the validity of a statute, "it must first get permission

from the joint committee on legislative organization before asking

the joint committee on finance."       § 165.08(1).17

     ¶54    Wisconsin Stat. § 165.25(6)(a)1. amends the power of the

attorney general to settle actions seeking injunctive relief or

involving a proposed consent decree.       In such cases, the attorney

general must obtain the approval of any legislative intervenor.

If no legislative entity has intervened, the new law establishes

a multi-phase approval process with JFC.       DOJ must first submit a

plan to JFC.    The JFC co-chairs, in turn, have 14 working days to

notify the attorney general that the committee will meet to review

the plan.    If the attorney general receives notification from the

committee of a meeting, the attorney general is required to obtain

permission from JFC in order to settle.         Moreover, the attorney

     17   Wisconsin Stat. § 165.08(1) states:

     Any civil action prosecuted by the department by
     direction of any officer, department, board, or
     commission, or any civil action prosecuted by the
     department on the initiative of the attorney general, or
     at the request of any individual may be compromised or
     discontinued with the approval of an intervenor under
     [Wis. Stat. §] 803.09(2m) or, if there is no intervenor,
     by submission of a proposed plan to the joint committee
     on finance for the approval of the committee.        The
     compromise or discontinuance may occur only if the joint
     committee on finance approves the proposed plan.      No
     proposed plan may be submitted to the joint committee on
     finance if the plan concedes the unconstitutionality or
     other invalidity of a statute, facially or as applied,
     or concedes that a statute violates or is preempted by
     federal law, without the approval of the joint committee
     on legislative organization.

                                  27
                                                     Nos.   2019AP614-LV & 2019AP622



general      cannot    submit        a        plan     that      concedes      "the

unconstitutionality or other invalidity of a statute, facially or

as applied, or concedes that a statute violates or is preempted by

federal    law,"   without   first       getting     approval    from   the   Joint

Committee on Legislative Organization.               § 165.25(6)(a)1.18


     18   Wisconsin Stat. § 165.25(6)(a)1. now provides:

     At the request of the head of any department of state
     government, the attorney general may appear for and
     defend any state department, or any state officer,
     employee, or agent of the department in any civil action
     or other matter brought before a court or an
     administrative agency which is brought against the state
     department, or officer, employee, or agent for or on
     account of any act growing out of or committed in the
     lawful course of an officer's, employee's, or agent's
     duties. Witness fees or other expenses determined by
     the attorney general to be reasonable and necessary to
     the defense in the action or proceeding shall be paid as
     provided for in [Wis. Stat. §] 885.07.      The attorney
     general may compromise and settle the action as the
     attorney general determines to be in the best interest
     of the state except that, if the action is for injunctive
     relief or there is a proposed consent decree, the
     attorney general may not compromise or settle the action
     without the approval of an intervenor under [Wis. Stat.
     §] 803.09(2m) or, if there is no intervenor, without
     first submitting a proposed plan to the joint committee
     on finance. If, within 14 working days after the plan
     is submitted, the cochairpersons of the committee notify
     the attorney general that the committee has scheduled a
     meeting for the purpose of reviewing the proposed plan,
     the attorney general may compromise or settle the action
     only with the approval of the committee. The attorney
     general may not submit a proposed plan to the joint
     committee on finance under this subdivision in which the
     plan   concedes   the   unconstitutionality    or   other
     invalidity of a statute, facially or as applied, or
     concedes that a statute violates or is preempted by
     federal law, without the approval of the joint committee
     on legislative organization.

                                         28
                                                     Nos.    2019AP614-LV & 2019AP622



     ¶55       The Plaintiffs argue (and the Governor and Attorney

General agree) that this takes a core executive power and gives it

to the legislature in violation of the separation of powers.19

Specifically, they maintain that such a requirement impermissibly

limits    the    governor's    duty    to    "take   care         that   the   laws   be

faithfully executed."         Wis. Const. art. V, § 4.            If deemed a shared

power,    the    Plaintiffs    and    Attorney    General         argue   that   these

provisions substantially burden the executive branch in violation

of the separation of powers.          The Legislative Defendants offer two

main defenses, and we take each in turn.

     ¶56       First, the Legislative Defendants argue these provisions

are constitutional because the attorney general has no inherent

constitutional powers, and the powers that are statutorily granted

are therefore entirely subject to legislative modification.                       With

this, they argue that because the attorney general is not the

governor (whom the Wisconsin Constitution specifically "vests"

with the executive power), any modifications to the attorney

general's power cannot implicate the separation of powers.
     ¶57       We disagree.      Our constitution describes only three

types     of   power——legislative,      executive,          and    judicial.      When

pressed to say at oral argument what exactly the attorney general

is doing if not executing the law, the Legislative Defendants had

no good answer.      There is none.         The attorney general is assuredly

     19"Legislative power, as          distinguished from executive power,
is the authority to make laws,         but not to enforce them." Koschkee
v. Taylor, 2019 WI 76, ¶11,             387 Wis. 2d 552, 929 N.W.2d 600
(quoting Schuette v. Van De            Hey, 205 Wis. 2d 475, 480-81, 556
N.W.2d 127 (Ct. App. 1996)).

                                        29
                                                     Nos.   2019AP614-LV & 2019AP622



a member of the executive branch whose duties consist in executing

the law.

      ¶58   The constitution itself plainly acknowledges officers

other than the governor who may permissibly deploy executive power.

Article IV, Section 28 requires "Members of the legislature, and

all   officers,   executive      and   judicial,          except   such      inferior

officers as may be by law exempted," to take an oath before

entering upon the duties of their office.                   Wis. Const. art. IV,

§ 28 (emphasis added).    The only fair reading of this is that there

are other executive officers besides the governor.

      ¶59   Article VI of the constitution covers administrative

officers.   This article establishes three statewide officers——the

secretary of state, the treasurer, and the attorney general.
Id. art. VI, §§ 2, 3. It also establishes various county officers,

including   coroners,    registers        of     deeds,     district       attorneys,

sheriffs, and chief executive officers. Id. art. VI, § 4.          But

these   administrative   officers       do     not     constitute      a    separate

"administrative"   branch     of   government         carrying       out    something
called "administrative" power.         We have repeatedly recognized that

the constitution describes only three types of government power

and creates only three branches of government.                  Panzer v. Doyle,

2004 WI 52, ¶48, 271 Wis. 2d 295, 680 N.W.2d 666 ("Our state

constitution has created three branches of government, each with

distinct functions and powers."), overruled on other grounds by

Dairyland   Greyhound    Park,     Inc.     v.    Doyle,      2006 WI 107,    295
Wis. 2d 1, 719 N.W.2d 408; Gabler, 376 Wis. 2d 147, ¶11 (same);



                                       30
                                                        Nos.    2019AP614-LV & 2019AP622



State v. Washington, 83 Wis. 2d 808, 816, 825, 266 N.W.2d 597

(1978) (same).

       ¶60    While the constitution vests executive power in the

governor and also places primary responsibility on the governor to

see that the laws are faithfully executed (Wis. Const. art. V,

§§ 1, 4), our cases have made clear that these "administrative"

officers carry out executive functions.                 In 1855, just a few short

years after adoption of the Wisconsin Constitution, Justice Abram

Smith observed "that sheriffs, coroners, registers of deeds, and

district attorneys . . . are a part of the executive department."

Attorney Gen. ex rel. Bashford v. Barstow, 4 Wis. 567, 795 (1855).

Just   last        term    we   held     that    the   superintendent      of   public

instruction         "has    the    executive       constitutional        function    to

supervise public instruction."                  Koschkee v. Taylor, 2019 WI 76,

¶¶2, 25-29, 387 Wis. 2d 552, 929 N.W.2d 600.                      We have also said

that state administrative agencies "are considered part of the

executive branch." Id., ¶14.       DOJ, through which the attorney

general carries out his functions, is such an administrative agency
and therefore part of the executive branch.                            See Wis. Stat.

§ 15.01(5) and Wis. Stat. § 15.25 (creating the "executive branch"

agency,      the    department      of    justice,     "under    the    direction   and

supervision of the attorney general").                    And we have explicitly

made this point with reference to the attorney general himself,

calling him "a high constitutional executive officer."                        State v.

Woodington, 31 Wis. 2d 151, 167, 142 N.W.2d 810 (1966); see also

Milo M. Quaife, The Struggle Over Ratification 1846-47, at 456
("The subordinate executive, or as they are called, administrative

                                            31
                                                     Nos.    2019AP614-LV & 2019AP622



officers, are a secretary of state who is ex officio auditor, a

treasurer, and an attorney general . . . .").

      ¶61     The Legislative Defendants also hang their hat on Oak

Creek     where     we     held   that   the      attorney      general     has   no

constitutionally granted powers.              State v. City of Oak Creek, 2000
WI 9, ¶¶24, 55, 232 Wis. 2d 612, 605 N.W.2d 526.                    The powers the

attorney general does have, we explained, "are prescribed only by

statutory law," and the attorney general "has no common-law powers

or duties." Id., ¶¶21, 24 (quoted source omitted); see also State

v. Snyder, 172 Wis. 415, 417, 179 N.W. 579 (1920) ("In this state

the attorney general has no common-law powers or duties.").

      ¶62     This principle is true, but inapplicable to the case at

hand.     The question in this case is not whether the legislature

may give or take powers away from the attorney general; it may.

The question is whether the legislature may participate in carrying

out the executive branch functions previously assigned to the

attorney general. Or said another way, the question is not whether

the legislature may circumscribe the attorney general's executive
powers, but whether it may assume them, at least in part, for

itself.     Thus, Oak Creek is inapposite to the separation-of-powers

argument at the heart of this case.

      ¶63     The Legislative Defendants offer a second argument, this

one with more traction.           They argue that the attorney general's

power to litigate on behalf of the State is not, at least in all

circumstances, within the exclusive zone of executive authority.

We   agree.        While    representing       the   State     in   litigation    is
predominately       an     executive     function,      it     is   within    those

                                         32
                                         Nos.   2019AP614-LV & 2019AP622



borderlands of shared powers, most notably in cases that implicate

an institutional interest of the legislature.

     ¶64   One kind of institutional interest is reflected in the

statutory language authorizing the attorney general to represent

the State or state officials at the request of the legislature.

Wis. Stat. § 165.25(1m).   Early enactments following the adoption

of the constitution are appropriately given special weight.         Oak

Creek, 232 Wis. 2d 612, ¶18.   This is because these enactments are

likely to reflect the original public meaning of the constitutional

text.   See id., ¶¶29-31; Koschkee, 387 Wis. 2d 552, ¶32.      In that

vein, the attorney general was granted the power, even the duty,

to represent the legislature or to represent the State at the

request of the legislature from our state's earliest days.

     ¶65   When the Wisconsin Constitution created the office of

attorney general, it specified that his duties "shall be prescribed

by law."   Oak Creek, 232 Wis. 2d 612, ¶15 (quoting Wis. Const.

art. IV, § 3 (1846) (proposed)); Wis. Const. art. VI, § 3.      So the

first legislature of our new state went about prescribing those
duties by statute.   In 1848, the same year the constitution was

adopted, the legislature enacted a law requiring the attorney

general to "appear for the state in any court or tribunal in any

other causes criminal or civil in which the state may be a party

or be interested," and this was to occur "when required by the

governor or either branch of the legislature."     An Act concerning

the Attorney General, Wis. Laws 1848 (emphasis added).             This

language was modified in 1849:   "[W]hen requested by the governor
or either branch of the legislature," the attorney general was

                                 33
                                                 Nos.    2019AP614-LV & 2019AP622



required to "appear for the people of this state, and prosecute or

defend in any other court, or before any officer, in any cause or

matter, civil or criminal, in which the people of this state may

be a party or interested."        Wis. Stat. ch. 9, § 36 (1849) (emphasis

added).

     ¶66       This language remains substantially the same today.             See

Wis. Stat. § 165.25(1m).20          Therefore, under the law since our

state's founding, the attorney general may defend a legislative

official, employee, or body.         And either house of the legislature

can request the attorney general to "prosecute or defend in any

court     or   before   any   officer,   any   cause    or   matter,   civil   or




     20   Wisconsin Stat. § 165.25(1m) provides:

     The department of justice shall:

     . . . .

     (1m) REPRESENT STATE IN OTHER MATTERS. If requested by
     the governor or either house of the legislature, appear
     for and represent the state, any state department,
     agency, official, employee or agent, whether required to
     appear as a party or witness in any civil or criminal
     matter, and prosecute or defend in any court or before
     any officer, any cause or matter, civil or criminal, in
     which the state or the people of this state may be
     interested.     The joint committee on legislative
     organization may intervene as permitted under [Wis.
     Stat. §] 803.09(2m) at any time.     The public service
     commission may request under [Wis. Stat. §] 196.497(7)
     that the attorney general intervene in federal
     proceedings. All expenses of the proceedings shall be
     paid   from  the   appropriation   under   [Wis.   Stat.
     §] 20.455(1)(d).

(Emphasis added.)

                                         34
                                                         Nos.   2019AP614-LV & 2019AP622



criminal, in which the state or the people of this state may be

interested." Id.

     ¶67     These         early        prescriptions,            adopted       nearly

contemporaneously with the adoption of our state constitution,

reflect an understanding that the attorney general's role is not,

at   least    in     all   cases,       a   core     executive      function.       The

legislature's institutional interest as a represented party, and

as one that can authorize the attorney general to prosecute cases,

puts at least some of these cases within the zone of shared powers.

     ¶68     Another       on-point         institutional        interest     of    the

legislature is spelled out in the constitution.                        Article VIII,

Section 2 states in relevant part, "No money shall be paid out of

the treasury except in pursuance of an appropriation by law." Wis.

Const. art. VIII, § 2.          The legislature, of course, is the branch

granted the power to enact laws. Id. art. IV, § 17.

     ¶69     The     takeaway      is   that       the   constitution       gives   the

legislature the general power to spend the state's money by

enacting laws.       Therefore, where litigation involves requests for
the state to pay money to another party, the legislature, in at

least some cases, has an institutional interest in the expenditure

of state funds sufficient to justify the authority to approve

certain settlements.         The Attorney General himself conceded during

oral argument that Wis. Stat. § 165.25(6)(a)1. has constitutional

applications where the power of the purse is implicated.

     ¶70     Other state legislatures appear to have this power as

well under various circumstances.                 See Ariz. Rev. Stat. Ann. § 41-
621(N) (2019) (requiring approval of some settlements by joint

                                             35
                                                    Nos.     2019AP614-LV & 2019AP622



legislative       budget    committee       after   reaching        certain   dollar

threshold); Conn. Gen. Stat. Ann. § 3-125a(a) (2019) (requiring

approval of settlements exceeding certain dollar threshold by the

legislature); Neb. Rev. Stat. § 81-8,239.05(4) (2018) (requiring

legislative approval in order to pay punitive damages); Okla. Stat.

Ann. tit. 51 § 200(A)(1) (2019) (requiring legislative approval

for settlement or consent decrees above certain dollar threshold);

Utah Code Ann. § 63G-10-202 (2018) (same).                 Although the practice

of   other   states    is     not    determinative      of    the    constitutional

questions     before        us,     this    generally        reflects     a   shared

understanding that legitimate institutional, even constitutional,

legislative interests may be implicated when the attorney general

purports     to     enter     settlement        agreements      affecting      state

appropriations.

      ¶71    These institutional interests of the legislature are

sufficient    to    defeat    the    facial     challenge     to    the   provisions

authorizing legislative intervention in certain cases, and those

requiring legislative consent to defend and prosecute certain
cases.   Namely, where a legislative official, employee, or body is

represented by the attorney general, the legislature has, in at

least some cases, an institutional interest in the outcome of that

litigation.       Similarly, where a legislative body is the principal

authorizing the attorney general's representation in the first

place, the legislature has an institutional interest in the outcome

of that litigation in at least some cases.               This is true where the

attorney general's representation is in defense of the legislative
official, employee, or body, or where a legislative body is the

                                           36
                                                      Nos.    2019AP614-LV & 2019AP622



principal authorizing the prosecution of a case.                        And in cases

where spending state money is at issue, the legislature has a

constitutional         institutional      interest    in     at   least      some   cases

sufficient to allow it to require legislative agreement with

certain litigation outcomes, or even to allow it to intervene.

      ¶72       Because   this   is   a   facial     challenge,        and   there   are

constitutional applications of these laws, that challenge cannot

succeed.        In at least some cases, the legislature may permissibly

give itself the power to consent to an agreement where the action

involves injunctive relief or a proposed consent decree (Wis. Stat.

§ 165.25(6)(a)1.), or in the compromise or discontinuance of a

matter being prosecuted (Wis. Stat. § 165.08).                     In at least some

cases,     we    see    no   constitutional      violation        in    allowing     the

legislature to intervene in litigation concerning the validity of

a   statute,      at    least    where    its   institutional          interests     are

implicated.21       See Wis. Stat. § 13.365; Wis. Stat. § 803.09(2m).

As we have explained, because the Plaintiffs have not met their

burden to prove these provisions may not be constitutionally



       The legislature, or its committees or members, have
      21

litigated cases in Wisconsin impacting potential institutional
interests throughout the history of the state.      See Risser v.
Klauser, 207 Wis. 2d 176, 180, 558 N.W.2d 108 (1997) (original
action brought by several legislators against the governor);
Citizens Util. Bd. v. Klauser, 194 Wis. 2d 484, 487-88, 534
N.W.2d 608 (1995) (original action brought by citizens utility
board and several legislators against the governor and the
secretary of the Department of Administration); State ex rel. Wis.
Senate v. Thompson, 144 Wis. 2d 429, 433, 424 N.W.2d 385 (1988)
(original action brought by, among other petitioners, the senate
and assembly against the governor).

                                           37
                                                        Nos.   2019AP614-LV & 2019AP622



applied    under    any    circumstances,         the    motion     to    dismiss   the

Plaintiffs' facial challenge should have been granted.22

     ¶73    We stress that this decision is limited.                     We express no

opinion    on    whether    individual         applications      or   categories     of

applications may violate the separation of powers, or whether the

legislature       may     have    other    valid        institutional       interests

supporting application of these laws.                   But the facial challenge

seeking to strike down Wis. Stat. § 13.365; Wis. Stat. § 165.08(1);

Wis. Stat. § 165.25(6)(a)1.; and Wis. Stat. § 803.09(2m) in their

entirety——the only claim developed before us——does not succeed.

Given this, the order enjoining these provisions is vacated as

well.



                             2.    Capitol Security

     ¶74    The Plaintiffs also challenge the constitutionality of

2017 Wis. Act 369, § 16 (Wis. Stat. § 16.84(2m)), which grants the

Joint Committee of Legislative Organization (JCLO) the authority

to review       and approve       changes proposed by the Department of
Administration (DOA) to security at the Capitol.23                           This new


     22 As explained above, the attorney general's litigation
authority is not, in at least some cases, an exclusive executive
power. These types of cases fall under a shared powers analysis.
Where the legislature has appropriate institutional interests,
legislative exercise of this shared power in at least some cases
does not unduly burden or substantially interfere with the attorney
general's executive authority. Hence, the facial challenge gets
nowhere under an "unduly burdensome" shared powers analysis.
     23This provision, Wis. Stat. § 16.84(2m), which was not
enjoined by the circuit court, states as follows:

                                          38
                                                       Nos.    2019AP614-LV & 2019AP622



provision requires DOA to notify JCLO of any proposed security

changes.    § 16.84(2m).        If JCLO does not notify DOA within 14 days

that a meeting has been scheduled to discuss the proposed changes,

DOA may implement those changes. Id.     However, if JCLO schedules

a meeting to discuss the proposal, DOA may proceed with the

proposed changes only with the approval of JCLO. Id.    The statute

also provides an exception if there is risk of imminent danger.
Id.

      ¶75    The   Legislative       Defendants       contend     this     section    is

squarely permissible within the framework of J.F. Ahern Co. v.

Wisconsin     State       Building    Commission,         114 Wis. 2d 69,        336
N.W.2d 679    (Ct.       App.   1983),   and        Martinez,     165 Wis. 2d 687.

Specifically,      the    Legislative    Defendants           maintain    this   is    "a

cooperative venture" with the "proper standards or safeguards" to


      Send notice to the joint committee on legislative
      organization of any proposed changes to security at the
      capitol, including the posting of a firearm restriction
      under [Wis. Stat. §] 943.13 (1m)(c)2. or 4. If, within
      14 working days after the date of the notice, the
      cochairpersons of the joint committee on legislative
      organization do not notify the department that the
      committee has scheduled a meeting to review the
      department's proposal, the department may implement the
      changes as proposed in the notice. If, within 14 working
      days after the date of the department's notice, the
      cochairpersons of the committee notify the department
      that the committee has scheduled a meeting to review the
      department's proposal, the department may implement the
      proposed changes only upon approval of the committee.
      If there is a risk of imminent danger, the department
      may take any action related to security at the capitol
      that is necessary to prevent or mitigate the danger and
      the cochairpersons may review the action later if the
      cochairpersons determine review is necessary.

                                         39
                                                       Nos.    2019AP614-LV & 2019AP622



avoid a separation-of-powers violation.                   Ahern, 114 Wis. 2d at

108; Martinez, 165 Wis. 2d at 701 (quoted source omitted).                           The

Plaintiffs    characterize        this        section     as     an     impermissible

legislative veto that violates bicameralism and presentment as

well as the constitution's quorum requirement.                        See Wis. Const.

art. IV, § 7; id. art. V, § 10.

     ¶76   Ahern    correctly      noted        that     the      construction      and

maintenance of public buildings is an executive function. 114
Wis. 2d at 106.    In fact, the legislature created DOA and granted

it broad duties to construct and repair state buildings, among

other   tasks.     Wis.   Stat.    § 15.10;       Wis.        Stat.    § 16.85.      See

generally Wis. Stat. ch. 16.             However, before the enactment of

Wis. Stat. § 16.84(2m), the legislature, by statute, created and

implemented limitations on DOA's authority.                      For example, Wis.

Stat. § 16.843 denotes where and how vehicles may park around the

Capitol.     Likewise, even before § 16.84(2m) was enacted, DOA's

authority to use state buildings for public events did not include

the areas of the Capitol reserved for use by the legislature.                        See
Wis. Admin. Code § DOA 2.04(1) (July 2014).

     ¶77   We conclude that control of at least legislative space

in the Capitol is a shared power between the legislature and

executive branches.       It logically follows that if the legislature

can control the use of legislative space, as it already does in

many ways, it can also control the security measures put in place

for use of that space.       Because there are at the very least some

constitutional     applications      of        this     provision,        the     facial
challenge to Wis. Stat. § 16.84(2m) cannot succeed.

                                         40
                                               Nos.   2019AP614-LV & 2019AP622




           3.    Multiple Suspensions of Administrative Rules

     ¶78     The Plaintiffs also challenge 2017 Act 369, § 64 (Wis.

Stat.     § 227.26(2)(im)),   which   allows   the    Joint   Committee    for

Review of Administrative Rules (JCRAR) to suspend a rule more than

once.24

     ¶79     Wisconsin agencies are required to promulgate rules for

"each statement of general policy and each interpretation of a

statute which it specifically adopts to govern its enforcement or

administration of that statute."           Wis. Stat. § 227.10(1).        When

promulgated as required by statute, rules have "the force of law."

Wis. Stat. § 227.01(13).       Current statutory law authorizes JCRAR

to review rules prior to promulgation, and to suspend rules

following promulgation.        See Wis. Stat. § 227.19; Wis. Stat.

§ 227.26.       The legislature can establish the procedures by which

an agency promulgates rules, and can even take away rulemaking

authority       altogether.      Koschkee,      387 Wis. 2d 552,       ¶20.

Additionally, the legislature may limit or retract its delegation
of rulemaking authority, review rules prior to implementation, and

determine the methods agencies must use to promulgate rules. Id.

     ¶80     In Martinez, this court addressed the constitutionality

of this temporary rule suspension power. 165 Wis. 2d at 691.        We

upheld the ability of JCRAR to temporarily suspend a rule for three

months, reasoning that "[i]t is appropriate for the legislature to

     24This new paragraph states: "Notwithstanding pars. (i) and
(j), the committee may act to suspend a rule as provided under
this subsection multiple times." Wis. Stat. § 227.26(2)(im).

                                      41
                                                      Nos.   2019AP614-LV & 2019AP622



delegate rule-making authority to an agency while retaining the

right to review any rules promulgated under the delegated power."
Id. at 698.        In so doing, we also stressed the importance of the

temporary     nature     of    the    suspension. Id. at    699-700.          To

permanently repeal a suspended rule, the legislature must pass a

bill in both houses and have it signed by the governor. Id.   If

no   repeal    occurs,       the   rule    remains   in   effect    and    cannot     be

suspended again. Id. at 700.         This structure, we concluded, did

not violate the separation of powers. Id. at 700-01.

      ¶81     Under the new legislative changes, the legislature may

impose the temporary three-month suspension addressed in Martinez

multiple times.        The parties do not ask us to revisit Martinez or

any of its conclusions.            Under Martinez, an endless suspension of

rules could not stand; there exists at least some required end

point after which bicameral passage and presentment to the governor

must occur. Id. at 700.          But also under Martinez, a single

temporary three-month suspension is permissible.

      ¶82     Accepting these boundary markers, if one three-month
suspension      is    constitutionally           permissible,     two     three-month

suspensions are as well.             Under such a scenario, the six-month

(rather     than     three-month)     delay      would    still    be    followed     by

acceptance of the rule or repeal through bicameral passage and

presentment.          This    fits   comfortably      within      the    unchallenged

reasoning of Martinez——a modest suspension that is temporary in

nature.

      ¶83     Again, this case comes to us as a facial challenge.                     To
succeed,      every     application         of    this    law     must     be     found

                                            42
                                                  Nos.   2019AP614-LV & 2019AP622



unconstitutional.         Because    this    provision    has   constitutional

applications, the facial challenge must necessarily fail.                        To

strike down all applications of this law, or to draw a line in the

future under which an additional suspension is too long is exactly

the   sort   of   speculation    that      counsels   caution   and     a    narrow

application of Martinez in the context of a facial challenge.                   The

facial challenge to Wis. Stat. § 227.26(2)(im) must be dismissed

on remand, and the order enjoining this provision is thereby

vacated as well.



                     4.    Agency Deference Provision

      ¶84    The Plaintiffs also challenge the constitutionality of

2017 Wis. Act 369, § 35 (Wis. Stat. § 227.10(2g)), which provides:

"No agency may seek deference in any proceeding based on the

agency's interpretation of any law."              This provision partially

codifies our holding in Tetra Tech where we ended "our practice of

deferring to administrative agencies' conclusions of law."                      382
Wis. 2d 496, ¶108.        Given our own decision that courts should not
defer to the legal conclusions of an agency, a statute instructing

agencies not to ask for such deference is facially constitutional.



                              III.    CONCLUSION

      ¶85    This writing constitutes the majority opinion of the

court on all issues raised in this case other than the guidance

document     provisions,    which    are     addressed   in   Justice       Kelly's

opinion for the court.        With respect to the issues addressed in
this opinion, we conclude as follows.

                                        43
                                                  Nos.   2019AP614-LV & 2019AP622



      ¶86    For all provisions where arguments were sufficiently

developed, the Legislative Defendants have successfully shown that

the motion to dismiss the facial challenge to these laws should

have been granted.       On remand, we direct the circuit court to grant

the motion to dismiss with respect to these provisions.25                We also

vacate     the   temporary   injunction      in   full   for   all   provisions

addressed in this opinion.26          We stress that we pass no judgment

on the constitutionality of individual applications or categories

of applications of these laws.              The judicial power is at once

immense, yet modest.         While it is our solemn obligation to say

what the law is, that power extends to deciding only the cases and

claims actually presented.        And that is what we do today.27

      By the Court.—The judgment of the circuit court is affirmed

in part and reversed in part, the temporary injunction is vacated

in   part,   and   the   cause   is   remanded     for   further     proceedings




       Specifically, we reverse the circuit court's order denying
      25

the motion to dismiss with respect to: 2017 Wis. Act 369, § 5
(Wis. Stat. § 13.365); § 16 (Wis. Stat. § 16.84(2m)); § 26 (Wis.
Stat. § 165.08(1)); § 30 (Wis. Stat. § 165.25(6)(a)1.); § 35 (Wis.
Stat. § 227.10(2g)); § 64 (Wis. Stat. § 227.26(2)(im)); and § 97
(Wis. Stat. § 803.09(2m)).

       The circuit court's temporary injunction is vacated with
      26

respect to the following provisions: 2017 Wis. Act 369, § 26 (Wis.
Stat. § 165.08(1)); § 30 (Wis. Stat. § 165.25(6)(a)1.); § 64 (Wis.
Stat. § 227.26(2)(im)).

       Following oral argument, the Attorney General moved
      27                                                                      to
modify the stay of the temporary injunction that we imposed                   on
June 11, 2019. As we remand this case for the circuit court                   to
issue an order vacating its temporary injunction order in part,               we
deny the Attorney General's motion.

                                       44
                                      Nos.   2019AP614-LV & 2019AP622



consistent with this opinion and the opinion of Justice Daniel

Kelly.




                              2
                                               Nos.    2019AP614-LV & 2019AP622.dk


     ¶87   DANIEL KELLY, J.           The great Justice Joseph Story once

said "the three great powers of government . . . should for ever

be kept separate and distinct."             2 Joseph Story, Commentaries on

the Constitution of the United States § 519, at 2-3 (Boston,

Hilliard, Gray, & Co. 1833).            We agree.        As a consequence, we

conclude that when the legislature prohibited the executive branch

from communicating with the public through the issuance of guidance

documents without first going through a pre-clearance process and

including legislatively-mandated content, it invaded the executive

branch's   exclusive      province     to   "take     care   that    the    laws    be

faithfully executed."        Wis. Const. art. V, § 4.

     ¶88   This opinion is the opinion of the court with respect to

2017 Wis. Act 369, §§ 31, 33, 38, 65-71, and 104-105, all of which

address (at least in part) the subject of guidance documents.

Here, we explain why § 33 (to the extent it applies to guidance

documents)    and    § 38   unconstitutionally         intrude      on    power    the

constitution vested in the executive branch of government.                          We

also describe why § 31 (which defines what a guidance document
is), §§ 65-71 (to the extent they provide judicial review of

guidance     documents),      and      §§ 104-05       (which       describe       the

applicability       and   effective    date   of    § 33)    are    not    facially

unconstitutional.




                                        1
                                                Nos.   2019AP614-LV & 2019AP622.dk


                              I.   BACKGROUND1

     ¶89    "Guidance   documents"       are     not       conceptually   new   to

administrative agencies, although they had no statutory definition

until the Act created Wis. Stat. § 227.01(3m) (2017-18)2 to read

as follows:

     (a) "Guidance document" means, except as provided in
     par.   (b),  any   formal  or  official   document  or
     communication issued by an agency, including a manual,
     handbook, directive, or informational bulletin, that
     does any of the following:

     1. Explains the agency's implementation of a statute or
     rule enforced or administered by the agency, including
     the current or proposed operating procedure of the
     agency.

     2. Provides guidance or advice with respect to how the
     agency is likely to apply a statute or rule enforced or
     administered by the agency, if that guidance or advice
     is likely to apply to a class of persons similarly
     affected.
2017 Wis. Act. 369, § 31 (Wis. Stat. § 227.01(3m)).

     ¶90    The Act regulates guidance documents in several ways,

the following two of which implicate the boundaries between the

executive and legislative branches.               The first is § 33, which

requires    administrative     agencies        (with       some   exceptions)   to
identify    existing    law   that   supports          a    guidance   document's

contents:


     1 The part of the court's opinion authored by Justice Brian
Hagedorn provides the broad background strokes necessary to
consider SEIU's claims. In this part of the court's opinion, we
provide some additional context for our treatment of the "guidance
document" provisions of 2017 Wis. Act 369.
     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                     2
                                     Nos.   2019AP614-LV & 2019AP622.dk

         Agency publications. An agency, other than the
    Board of Regents of the University of Wisconsin System,
    the Technical College System Board, or the department of
    employee trust funds, shall identify the applicable
    provision of federal law or the applicable state
    statutory or administrative code provision that supports
    any statement or interpretation of law that the agency
    makes in any publication, whether in print or on the
    agency's Internet site, including guidance documents,
    forms, pamphlets, or other informational materials,
    regarding the laws the agency administers.
2017 Wis. Act. 369, § 33 (Wis. Stat. § 227.05).       The second is

§ 38, which describes the procedure an administrative agency must

follow when creating a guidance document.

    (1)(a) Before adopting a guidance document, an agency
    shall submit to the legislative reference bureau the
    proposed guidance document with a notice of a public
    comment period on the proposed guidance document under
    par. (b), in a format approved by the legislative
    reference bureau, for publication in the register. The
    notice shall specify the place where comments should be
    submitted and the deadline for submitting those
    comments.

    (b) The agency shall provide for a period for public
    comment on a proposed guidance document submitted under
    par. (a), during which any person may submit written
    comments to the agency with respect to the proposed
    guidance document. Except as provided in par. (c), the
    period for public comment shall end no sooner than the
    21st day after the date on which the proposed guidance
    document is published in the register under s.
    35.93(2)(b)3.im. The agency may not adopt the proposed
    guidance document until the comment period has concluded
    and the agency has complied with par. (d).

    (c) An agency may hold a public comment period shorter
    than 21 days with the approval of the governor.

    (d) An agency shall retain all written comments
    submitted during the public comment period under par.
    (b) and shall consider those comments in determining
    whether to adopt the guidance document as originally
    proposed, modify the proposed guidance document, or take
    any other action.

                                3
                                 Nos.   2019AP614-LV & 2019AP622.dk

(2) An agency shall post each guidance document that the
agency has adopted on the agency's Internet site and
shall permit continuing public comment on the guidance
document.   The agency shall ensure that each guidance
document that the agency has adopted remains on the
agency's Internet site as provided in this subsection
until the guidance document is no longer in effect, is
no longer valid, or is superseded or until the agency
otherwise rescinds its adoption of the guidance
document.

(3) A guidance document does not have the force of law
and does not provide the authority for implementing or
enforcing a standard, requirement, or threshold,
including as a term or condition of any license.      An
agency that proposes to rely on a guidance document to
the detriment of a person in any proceeding shall afford
the person an adequate opportunity to contest the
legality or wisdom of a position taken in the guidance
document. An agency may not use a guidance document to
foreclose consideration of any issue raised in the
guidance document.

(4) If an agency proposes to act in any proceeding at
variance with a position expressed in a guidance
document, it shall provide a reasonable explanation for
the variance. If an affected person in any proceeding
may have relied reasonably on the agency's position, the
explanation must include a reasonable justification for
the agency's conclusion that the need for the variance
outweighs the affected person's reliance interest.

(5) Persons that qualify under s. 227.12 to petition an
agency to promulgate a rule may, as provided in s.
227.12, petition an agency to promulgate a rule in place
of a guidance document.

(6) Any guidance document shall be signed by the
secretary or head of the agency below the following
certification: "I have reviewed this guidance document
or proposed guidance document and I certify that it
complies with sections 227.10 and 227.11 of the
Wisconsin Statutes. I further certify that the guidance
document or proposed guidance document contains no
standard, requirement, or threshold that is not
explicitly required or explicitly permitted by a statute
or a rule that has been lawfully promulgated. I further
certify that the guidance document or proposed guidance
document contains no standard, requirement, or threshold
                           4
                                             Nos.   2019AP614-LV & 2019AP622.dk

     that is more restrictive than a standard, requirement,
     or threshold contained in the Wisconsin Statutes."

     (7)(a) This section does not apply to guidance documents
     adopted before the first day of the 7th month beginning
     after the effective date of this paragraph . . . [LRB
     inserts date], but on that date any guidance document
     that has not been adopted in accordance with sub. (1) or
     that does not contain the certification required under
     sub. (6) shall be considered rescinded.

     (b) This section does not apply    to guidance documents or
     proposed guidance documents of     the Board of Regents of
     the University of Wisconsin         System, the Technical
     College System Board, or the        department of employee
     trust funds.

     (8) The legislative council staff shall provide agencies
     with assistance in determining whether documents and
     communications are guidance documents that are subject
     to the requirements under this section.
2017 Wis. Act. 369, § 38 (Wis. Stat. § 227.112).

     ¶91    SEIU alleges § 38 violates the separation of powers, and

Governor Tony Evers alleges that, to the extent it addresses

guidance documents, § 33 does the same. For the following reasons,

we agree.

                       II.    STANDARD OF REVIEW

     ¶92    We are reviewing the circuit court's denial of the
Legislative    Defendants'3    motion   to     dismiss     the   plaintiffs'

complaint, as well as the temporary injunction the circuit court

granted with respect to §§ 31, 33, 38, 65-71, and 104-05.                  The

motion to dismiss asserted that the plaintiffs' complaint failed

to state a claim upon which relief could be granted.              "Whether a

     3 The "Legislative Defendants," who were sued in their
official capacity, are Wisconsin Assembly Speaker Robin Vos,
Wisconsin Senate President Roger Roth, Wisconsin Assembly Majority
Leader Jim Steineke, and Wisconsin Senate Majority Leader Scott
Fitzgerald.

                                   5
                                              Nos.   2019AP614-LV & 2019AP622.dk


complaint states a claim upon which relief can be granted is a

question of law for our independent review[.]"             Data Key Partners

v. Permira Advisers LLC, 2014 WI 86, ¶17, 356 Wis. 2d 665, 849
N.W.2d 693. The motion puts at issue whether the guidance document

provisions of 2017 Wis. Act 369 are facially unconstitutional.                 A

statute is facially unconstitutional only when it "cannot be

enforced 'under any circumstances.'"            Mayo v. Wisconsin Injured

Patients & Families Comp. Fund, 2018 WI 78, ¶24, 383 Wis. 2d 1,

914 N.W.2d 678 (quoted source omitted).

      ¶93   A circuit court may issue a temporary injunction if:

"(1) the movant is likely to suffer irreparable harm if a temporary

injunction is not issued; (2) the movant has no other adequate

remedy at law; (3) a temporary injunction is necessary to preserve

the status quo; and (4) the movant has a reasonable probability of

success on the merits."            Milwaukee Deputy Sheriffs' Ass'n v.

Milwaukee    Cty.,    2016 WI App 56,      ¶20,    370 Wis. 2d 644,      883
N.W.2d 154 (citing Werner v. A.L. Grootemaat & Sons, Inc., 80
Wis. 2d 513, 520–21, 259 N.W.2d 310 (1977)). We review the circuit
court's decision to issue a temporary injunction for an erroneous

exercise of discretion. Id.

                                 III.   ANALYSIS

      ¶94   Our inquiry into the constitutionality of the Act's

guidance document provisions requires that we determine whether

the   creation   of   such   a    document   represents     the   exercise   of

executive as opposed to legislative power.           We then assess whether

the Act's guidance document provisions impermissibly encroach on
the executive branch's authority to promulgate those documents.

                                        6
                                            Nos.    2019AP614-LV & 2019AP622.dk


          A.    The Nature of Executive and Legislative Powers

      ¶95      It is common knowledge that the Wisconsin Constitution

organizes our government in a tripartite structure.              Goodland v.

Zimmerman,          243 Wis. 459,   466-67,      10 N.W.2d 180     (1943)

("[G]overnmental powers are divided among the three departments of

government, the legislative, the executive, and judicial[.]").              At

the   risk     of    oversimplification,   the     legislature's    authority

comprises the power to make the law,4 whereas the executive's

authority consists of executing the law.5           The distinction between

the two has been described as the difference between the power to

prescribe and the power to put something into effect:

           In 1792, Jacques Necker, the famous French
      statesman,   neatly    summed   up  the   function   and
      significance of the executive power. Of the function:
      "[I]f by a fiction we were for a moment to personify the
      legislative and the executive powers, the latter in
      speaking of the former might . . . say: All that this
      man has talked of, I will perform." Of the significance:
      "The laws would in effect be nothing more than counsels,
      than so many maxims more or less sage, without this
      active and vigilant authority, which assures their
      empire and transmits to the administration the motion of
      which it stands in need."
Saikrishna Prakash, The Essential Meaning of Executive Power, 2003

U. Ill. L. Rev. 701, 819 (2003) (quoted source omitted).                  This

commentator concluded that, "[i]n the late-eighteenth century,

someone vested with the executive power and christened as the chief

executive enjoyed the power to control the execution of law." Id.


      4"The legislative power shall be vested in a senate and
assembly." Wis. Const. art. IV, § 1.
      5"The executive power shall be vested in a governor."               Wis.
Const. art. V, § 1.

                                       7
                                           Nos.   2019AP614-LV & 2019AP622.dk


     ¶96   The   executive,   however,     is     not   a   legislatively-

controlled automaton.     Before executing, he must of necessity

determine for himself what the law requires him to do.                    As

Alexander Hamilton said, "[h]e who is to execute the laws must

first judge for himself of their meaning." See Alexander Hamilton,

Letters of Pacificus No. 1 (June 29, 1793), reprinted in 4 The

Works of Alexander Hamilton 438 (Henry Cabot Lodge ed. 1904). This

is intrinsic to the very nature of executive authority.

     The executive must certainly interpret and apply the
     law; it would be impossible to perform his duties if he
     did not. After all, he must determine for himself what
     the law requires (interpretation) so that he may carry
     it into effect (application). Our constitution not only
     does not forbid this, it requires it.
Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶53, 382 Wis. 2d 496, 914
N.W.2d 21 (Kelly, J., lead op.).       See also Wis. Const. art. V, § 1

("The executive power shall be vested in a governor . . . .");

Perez v. Mortg. Bankers Ass'n, 575 U.S. 92, 119 (2015) (Thomas,

J., concurring) ("It is undoubtedly true that the other branches

of Government have the authority and obligation to interpret the

law . . . .").




                                   8
                                          Nos.   2019AP614-LV & 2019AP622.dk


     ¶97   The   executive   oftentimes   carries    out   his   functions

through administrative agencies.6 Although agencies have sometimes

been criticized as a "headless fourth branch of government,"7 they

are not——we have only three.    Agencies must belong to one of them,

and we have said before that they are one manifestation of the

executive.   Koschkee v. Taylor, 2019 WI 76, ¶14, 387 Wis. 2d 552,

929 N.W.2d 600 ("Agencies are considered part of the executive




     6 See, e.g., Util. Air Regulatory Grp. v. E.P.A., 573
U.S. 302, 327 (2014) ("Under our system of government, Congress
makes laws and the President, acting at times through
agencies . . . 'faithfully execute[s]' them." (quoting U.S. Const.
art. II, § 3 (alterations in original))); State ex rel. Wisconsin
Dev. Auth. v. Dammann, 228 Wis. 147, 159, 277 N.W. 278 on reh'g,
228 Wis. 147, 280 N.W. 698 (1938) ("It is fundamental that under
our constitutional system the governmental power to execute the
laws is vested in the executive department of the state, and can
be exercised only by duly constituted officers thereof."); DOR v.
Nagle-Hart, Inc., 70 Wis. 2d 224, 226–27, 234 N.W.2d 350 (1975)
("It is for the department[s] to implement and carry out the
mandate of the legislative enactments . . . and stop at the limits
of such legislative mandate or direction."); Black & Decker, Inc.
v. DILHR, No. 1988AP0409, unpublished slip op. (Sept. 15, 1988)
(Wherein the court of appeals described the function of an agency
as one of carrying out and implementing a legislative act.).
     7 Peter L. Strauss Agencies' Place in Government, 84
Colum. L. Rev. 573, 578 (1984) (internal marks and quoted source
omitted).

                                   9
                                                    Nos.   2019AP614-LV & 2019AP622.dk


branch.").8        This understanding is not unique to Wisconsin.9                  And

when       an   administrative     agency      acts    (other    than   when   it   is

exercising its borrowed rulemaking function), it is exercising

executive power.        See, e.g., Jones v. United States, 137 U.S. 202,

217 (1890) ("[T]here can be no doubt that it [the power "conferred

on the president of the United States"] may be declared through

the department of state, whose acts in this regard are in legal

contemplation         the   acts   of   the    president."      (emphasis   added));

Wolsey v. Chapman, 101 U.S. 755, 769 (1879) ("[T]he acts of the

heads of departments, within the scope of their powers, are in law

the acts of the President."); Mistretta v. United States, 488
U.S. 361,       424   (1989)   (Scalia,       J.,     dissenting)   ("Although      the


       This is also apparent from the fact that the governor
       8

appoints agency secretaries, all of whom serve at the governor's
pleasure. Wis. Stat. § 15.05(1)(a) ("If a department is under the
direction and supervision of a secretary, the secretary shall be
nominated by the governor, and with the advice and consent of the
senate appointed, to serve at the pleasure of the governor.").

       See, e.g., Town of Walkerton v. New York, C. & St. L. R.
       9

Co., 18 N.E.2d 799, 803 (Ind. 1939) ("Under our form of government
an administrative agency belongs to the executive department.");
Barrett v. Tennessee Occupational Safety & Health Review Comm'n,
284 S.W.3d 784, 789 (Tenn. 2009) ("Administrative agencies are
part of the executive branch of government."); Meyers v. Chapman
Printing Co., 840 S.W.2d 814, 820 (Ky. 1992) ("Decisionmaking
performed by an administrative agency is an executive function.");
Judges of 74th Judicial Dist. v. Bay Cty., 190 N.W.2d 219, 226
(Mich. 1971) ("Administrative agencies are a part of the executive
branch of government. While they often act in a quasi-judicial
capacity, it is recognized that they are established to perform
essentially executive functions."); Matter of Kallen, 455
A.2d 460, 463 (N.J. 1983) ("Administrative agencies are the arms
of the executive branch of government that implement the laws
passed by the Legislature."); Muddy Boys, Inc. v. Dep't of
Commerce,    440 P.3d 741,    747    (Ut.    Ct.   App.    2019)
("[A]dministrative agencies are part of the executive.").

                                          10
                                                Nos.   2019AP614-LV & 2019AP622.dk


Constitution says that '[t]he executive Power shall be vested in

a President of the United States of America,' [U.S. Const.] Art.

II, § 1, it was never thought that the President would have to

exercise that power personally.          He may generally authorize others

to exercise executive powers, with full effect of law, in his

place." (alterations in original)).; Frank B. Cross, Executive

Orders 12,291 and 12,498:         A Test Case in Presidential Control of

Executive Agencies, 4 J.L. & Pol. 483, 507 (1988) ("Obviously, one

person cannot execute all the functions of government personally.

In order to carry out his constitutional responsibility, the

president    must   delegate      his     authority      to   other     executive

officers.").

     ¶98    In   addition    to   the     executive     power    that    agencies

exercise as a consequence of their placement in the executive

branch, they also exercise some limited legislative power.                   This

second type of authority depends entirely on the legislature's

delegation of the power to promulgate rules that have the force

and effect of law.    Wis. Stat. § 227.11(2) ("Rule-making authority
is expressly conferred on an agency[.]"); Kieninger v. Crown Equip.

Corp.,   2019 WI 27,     ¶16   n.8,    386 Wis. 2d 1,      924 N.W.2d 172

("Administrative rules enacted pursuant to statutory rulemaking

authority have the force and effect of law in Wisconsin." (quoted

source omitted)).     We have recognized before that when an agency

promulgates a rule, it is exercising "a legislative power[.]"

Koschkee, 387 Wis. 2d 552, ¶39.               An agency, however, "has no

inherent constitutional authority to make rules . . . ."                  Martinez
v. DILHR, 165 Wis. 2d 687, 698, 478 N.W.2d 582 (1992).                     To the

                                         11
                                                      Nos.    2019AP614-LV & 2019AP622.dk


extent it exists, it comes solely through express delegation from

the legislature.               Because this capability is only on loan,10

agencies necessarily "remain subordinate to the legislature with

regard to their rulemaking authority."                  Koschkee, 387 Wis. 2d 552,

¶18.

       ¶99    The        constitutional          authority        of    the     executive

encompasses determining what the law requires as well as applying

it (preferably in that order).                 Because the executive's power is

supplemented by a legislatively-delegated authority to promulgate

rules that have the force and effect of law, we must determine

what    manner      of    authority      an   agency       uses   to   create   guidance

documents before we can evaluate the legislature's right to control

them.        If   it     is   a   delegated      rulemaking       authority,    then    the

legislature's          power      to   dictate     their     content    and    manner   of

promulgation would be almost beyond question.                          If, however, the

authority to create guidance documents is executive, then we must

consider whether the legislature's reach extends far enough to

control how members of the executive branch explain statutes and
provide guidance or advice about how administrative agencies are

likely to apply them.

       ¶100 Our analysis on this point necessarily begins with the

undisputed understanding that a guidance document does not have

the force or effect of law.                   The Act explicitly says so:               "A

guidance document does not have the force of law and does not

provide the authority for implementing or enforcing a standard,

       "As a legislative creation, [an agency's] . . . rule-
       10

making powers can be repealed by the legislature." Martinez v.
DILHR, 165 Wis. 2d 687, 698, 478 N.W.2d 582 (1992).

                                              12
                                            Nos.    2019AP614-LV & 2019AP622.dk


requirement, or threshold, including as a term or condition of any

license."      2017 Wis. Act. 369, § 38 (Wis. Stat. § 227.112(3)).

That's    an   important   place   to    start     because   right   away   it

establishes that, unlike a rule,11 the executive branch needs no

borrowed authority from the legislature to create a guidance

document.      In fact, the executive was creating them long before

the legislature passed the Act and gave them that name.               The Act

implicitly recognizes this by not even purporting to delegate the

authority to create such documents to the executive——it assumed

the power already resided there.

     ¶101 Having     established   that    guidance     documents    are    not

rules, we must determine what manner of thing they are.               The Act

describes them as:

     [A]ny formal or official document or communication
     issued by an agency, including a manual, handbook,
     directive, or informational bulletin, that does any of
     the following:

     1. Explains the agency's implementation of a statute or
     rule enforced or administered by the agency, including
     the current or proposed operating procedure of the
     agency.

     2. Provides guidance or advice with respect to how the
     agency is likely to apply a statute or rule enforced or
     administered by the agency, if that guidance or advice
     is likely to apply to a class of persons similarly
     affected.

2017 Wis. Act 369, § 31 (Wis. Stat. § 227.01(3m)(a)1.-2.).12



     11Koschkee v. Taylor, 2019 WI 76, ¶18, 387 Wis. 2d 552, 929
N.W.2d 600 (Executive "agencies ha[ve] no inherent constitutional
authority to make rules[.]" (some alterations in original)).
     12   The Act also describes what a guidance document is not:

                                    13
                                     Nos.   2019AP614-LV & 2019AP622.dk




    (b) "Guidance document" does not include any of the
    following:

    1. A rule that has been promulgated and that is currently
    in effect or a proposed rule that is in the process of
    being promulgated.

    2. A standard adopted, or a statement of policy or
    interpretation made, whether preliminary or final, in
    the decision of a contested case, in a private letter
    ruling under s. 73.035, or in an agency decision upon or
    disposition of a particular matter as applied to a
    specific set of facts.

    3. Any document or activity described in sub. (13) (a)
    to (zz), except that "guidance document" includes a
    pamphlet or other explanatory material described under
    sub. (13) (r) that otherwise satisfies the definition of
    "guidance document" under par. (a).

    4. Any document that any statute specifically provides
    is not required to be promulgated as a rule.

    5. A declaratory ruling issued under s. 227.41.

    6. A pleading or brief filed in court by the state, an
    agency, or an agency official.

    7. A letter or written legal advice of the department of
    justice or a formal or informal opinion of the attorney
    general, including an opinion issued under s. 165.015
    (1).

    8. Any document or communication for which a procedure
    for public input, other than that provided under s.
    227.112 (1), is provided by law.

    9. Any document or communication that is not subject to
    the right of inspection and copying under s. 19.35(1).

2017 Wis. Act. 369, § 31 (Wis. Stat. § 227.01(3m)(b)1.-9.).


                               14
                                                Nos.   2019AP614-LV & 2019AP622.dk


       ¶102 The    Act's     plain   language   allows    us   to    discern   the

following essential attributes of guidance documents.13                 They are

not law, they do not have the force or effect of law, and they

provide no authority for implementing or enforcing standards or

conditions.       They simply "explain" statutes and rules, or they

"provide guidance or advice" about how the executive branch is

"likely to apply" a statute or rule.            They impose no obligations,

set no standards, and bind no one.            They are communications about

the law——they are not the law itself.             They communicate intended

applications of the law——they are not the actual execution of the

law.        Functionally, and as a matter of law, they are entirely

inert.        That is to say, they represent nothing more than the

knowledge and intentions of their authors. It is readily apparent,

therefore, that the executive need not borrow any legislative

authority,      nor   seek    the    legislature's     permission,     to   create

guidance documents.          It could hardly be otherwise.          This creative

power is necessarily inherent to the executive because no other




       State ex rel. Kalal v. Circuit Court for Dane Cty., 2004
       13
WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 ("Statutory language
is given its common, ordinary, and accepted meaning, except that
technical or specially-defined words or phrases are given their
technical or special definitional meaning.").

                                         15
                                       Nos.   2019AP614-LV & 2019AP622.dk


branch of government has even the theoretical ability to know the

executive's mind with respect to the law he is to execute.14

    B.    May the Legislature Regulate the Executive's Guidance
                              Documents?
     ¶103 Because the executive branch has the native authority to

create and disseminate guidance documents, we must next determine

whether the legislature may nonetheless prescribe the content or

method of disseminating such documents.       The answer depends on

whether the creation of guidance documents represents an exercise

of the executive's core function, or merely a power shared with

the legislature.

     The separation of powers doctrine "envisions a system of
     separate branches sharing many powers while jealously
     guarding certain others, a system of 'separateness but
     interdependence, autonomy but reciprocity.'" State ex
     rel. Friedrich v. Circuit Court for Dane Cty., 192
Wis. 2d 1, 14, 531 N.W.2d 32 (1995) (quoting Youngstown
     Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952)
     (Jackson, J., concurring)). "The constitutional powers
     of each branch of government fall into two categories:
     exclusive powers and shared powers." State v. Horn, 226
Wis. 2d 637, 643, 594 N.W.2d 772 (1999). "Shared powers
     lie at the intersections of these exclusive core
     constitutional    powers,"    and   "[t]hese    '[g]reat
     borderlands of power' are not exclusive to any one
     branch." Id. at 643-44 (quoting Friedrich, 192
Wis. 2d at 14); see also State v. Holmes, 106
Wis. 2d 31, 42–43, 315 N.W.2d 703 (1982). Although the
     "branches may exercise [shared] power within these
     borderlands,"   they "may [not] unduly burden or


     14 Chief Justice Roggensack suggests that this is a "change
in    the    law[.]"       See    Chief   Justice   Roggensack's
concurrence/dissent, ¶150.   But she does not say what it is a
change from. We have never said that the creative power to make
a guidance document resides somewhere other than the executive
branch, and the Chief Justice cites no authority suggesting we
have.

                                 16
                                                   Nos.    2019AP614-LV & 2019AP622.dk

     substantially interfere with another branch."                    Horn, 226
Wis. 2d at 644.
Tetra     Tech     EC,   Inc.,     382 Wis. 2d 496,      ¶46   (alterations     in

original).

     ¶104 A        branch's   core       powers   are     those   that   define   its

essential attributes.15          With respect to these, we have previously

recognized that "[e]ach branch has exclusive core constitutional

powers, into which the other branches may not intrude."                       Flynn v.

DOA, 216 Wis. 2d 521, 545, 576 N.W.2d 245.                  "Core powers," as has

been previously observed, "are not for sharing."                      Tetra Tech EC,

Inc., 382 Wis. 2d 496, ¶47.              "Shared powers[, however,] lie at the

intersections of these exclusive core constitutional powers," and

"[t]hese '[g]reat borderlands of power' are not exclusive to any

one branch."        Horn, 226 Wis. 2d at 643-44 (quoting Friedrich, 192
Wis. 2d at 14 (alterations in original)).                 "Although the 'branches

may exercise [shared] power within these borderlands,' they 'may

[not]     unduly    burden    or    substantially         interfere    with   another

branch.'"    Tetra Tech EC, Inc., 382 Wis. 2d 496, ¶46 (quoting Horn,
226 Wis. 2d at 644 (alterations in original)).                        So if guidance

documents fall somewhere in the realm of shared powers, the

legislature would conceivably retain some claim of right to govern

     15The Chief Justice's concurrence says there is no basis for
this definition of core powers. See Chief Justice Roggensack's
concurrence/dissent, ¶152.      That is simply not true; the
constitution itself constitutes the source. First, we know that
"[e]ach branch has exclusive core constitutional powers[.]" State
v. Horn, 226 Wis. 2d 637, 643, 594 N.W.2d 772 (1999). These core
powers are the "zones of authority constitutionally established
for each branch of government[.]"      State ex rel. Fiedler v.
Wisconsin Senate, 155 Wis. 2d 94, 100, 454 N.W.2d 770 (1990). In
other words, a core power is a power vested by the constitution
that distinguishes that branch from the other two.

                                            17
                                                  Nos.   2019AP614-LV & 2019AP622.dk


their content and dissemination.                But if they lie within the

executive's    core    authority,        the    legislature       must   retain   a

constitutionally-respectful distance.

     ¶105 We   conclude      that    the      creation    and   dissemination     of

guidance documents fall within the executive's core authority.

Guidance    documents,       as   the     legislature       has   defined    them,

necessarily exist outside of the legislature's authority because

of what they are and who creates them.               As we explained above, a

guidance    document   is     something        created    by    executive   branch

employees through the exercise of executive authority native to

that branch of government.               Creation of a guidance document

requires no legislative authority and no legislative personnel.                   A

guidance document cannot affect what the law is, cannot create a

policy, cannot impose a standard, and cannot bind anyone to

anything.

     ¶106 This   is    all    true      because    guidance     documents   merely

explain statutes and rules, or provide guidance or advice about

how the executive is likely to apply them.                 Thought must precede
action, of course, and guidance documents are simply the written

record of the executive's thoughts about the law and its execution.

They contain the executive's interpretation of the laws, his

judgment about what the laws require him to do.                      Because this

intellectual homework is indispensable to the duty to "take care

that the laws be faithfully executed," Wis. Const. art. V, § 4, it

is also inseparable from the executive's constitutionally-vested

power.   It is all one, and has been one since the creation of our
tripartite form of government centuries ago.                See Hamilton, supra,

                                         18
                                        Nos.   2019AP614-LV & 2019AP622.dk


¶96; see also Kendall v. U.S. ex rel. Stokes, 37 U.S. 524, 600

(1838) ("If, therefore, the executive be clearly satisfied as to

the meaning of such a law, it is his bounden duty to see that the

subordinate officers of his department conform with fidelity to

that meaning; for no other execution, however pure the motive from

which it springs, is a faithful execution of the law." (emphasis

added)); Tetra Tech EC, Inc., 382 Wis. 2d 496, ¶53 ("The executive

must certainly interpret and apply the law; it would be impossible

to perform his duties if he did not. After all, he must determine

for himself what the law requires (interpretation) so that he may

carry it into effect (application)."); State v. Whitman, 196
Wis. 472, 220 N.W. 929 (1928) ("Every executive officer in the

execution of the law must of necessity interpret it in order to

find out what it is he is required to do.").

     ¶107 Sections 33 and 38 of the Act are problematic, therefore,

because they insert the legislature as a gatekeeper between the

analytical predicate to the execution of the laws and the actual

execution itself.    The legislature may see itself as a benign
gatekeeper between the two, but that is entirely irrelevant.          The

question is whether it may install a gate at all.                 If the

legislature can regulate the necessary predicate to executing the

law, then the legislature can control the execution of the law

itself.   Such power would demote the executive branch to a wholly-

owned subsidiary of the legislature.      Capturing the executive's

ability    to   communicate   his     knowledge,     intentions,      and

understanding of the laws he is to execute makes him a drone



                                 19
                                                   Nos.    2019AP614-LV & 2019AP622.dk


without the energy or independent wherewithal to act as a co-equal

member of government.16

       ¶108 The legislature may enact the laws the executive is duty-

bound to execute.              But it may not control his knowledge or

intentions about those laws.             Nor may it mute or modulate the

communication       of   his    knowledge     or    intentions      to   the      public.

Because there are no set of facts pursuant to which § 33 (to the

extent it applies to guidance documents) and § 38 would not

impermissibly interfere with the executive's exercise of his core

constitutional       power,      they    are       in     that    respect      facially

unconstitutional.

  C.        Challenges to The Remaining Guidance Document Provisions

       ¶109 The     plaintiffs'     challenge       to     the    guidance     document

provisions of 2017 Wis. Act 369 goes beyond §§ 33 and 38, but as

it reaches §§ 31, 65-71, and 104-05, the focus of their argument

becomes so diffuse that the justification for declaring them

unconstitutional         appears    to   rely      almost        entirely    on    their

association with §§ 33 and 38.           As we now explain, the plaintiffs
have not established that these remaining provisions "cannot be


       The problem is especially acute because this regulation on
       16

the executive's pre-execution analysis and communication is
infinitely recursive. That is, if he wished to publish a bulletin
about his understanding of 2017 Wis. Act 369, §§ 33 and 38 or how
he intends to implement them, that bulletin itself would have to
go through the legislatively-mandated pre-clearance procedure.
And if he wished to communicate about the communication he was
required to submit to the legislative mandate, that communication
too would be subject to pre-clearance.     Ultimately, the Act's
guidance document provisions prohibit the executive branch of
government from publicizing his thoughts, knowledge, and
intentions about the laws he is to execute without first
surmounting the legislature's hurdles.

                                         20
                                                   Nos.   2019AP614-LV & 2019AP622.dk


enforced 'under any circumstances.'"                 Mayo, 383 Wis. 2d 1, ¶24

(quoted source omitted).

     ¶110 Section       31    of   2017    Wis.    Act    369   defines   the   term

"guidance document" (see supra, ¶90).               It is conceivable that the

legislature might introduce an unneeded and even unwanted entry

into our legal glossary, but the parties do not describe how that

could even potentially impose upon or detract from any part of the

executive's vested authority.             SEIU's brief acknowledged creation

of this definition, noted the circuit court's global lack of faith

in the utility of any of the guidance document provisions, and

asserted that this provision (in conjunction with all the other

guidance     document        provisions)     "improperly        intrude    on    the

Governor's authority to implement state law."                   The Governor said

pretty much the same thing, and the Attorney General did not

specifically mention § 31 at all.                 The parties, therefore, have

identified no basis for asserting that there is no constitutional

application of § 31, and we see none.

     ¶111 Sections 65-7117 make guidance documents reviewable by
the courts in the same fashion as administrative rules.                     Each of

     17   Sections 65 to 71 of the Act provide:

     Section 65. 227.40 (1) of the statutes is amended to
     read: 227.40 (1) Except as provided in sub. (2), the
     exclusive means of judicial review of the validity of a
     rule or guidance document shall be an action for
     declaratory judgment as to the validity of the rule or
     guidance document brought in the circuit court for the
     county where the party asserting the invalidity of the
     rule or guidance document resides or has its principal
     place of business or, if that party is a nonresident or
     does not have its principal place of business in this
     state, in the circuit court for the county where the
     dispute arose. The officer or other agency whose rule
                                21
                                 Nos.   2019AP614-LV & 2019AP622.dk




or guidance document is involved shall be the party
defendant. The summons in the action shall be served as
provided in s. 801.11 (3) and by delivering a copy to
that officer or, if the agency is composed of more than
one person, to the secretary or clerk of the agency or
to any member of the agency. The court shall render a
declaratory judgment in the action only when it appears
from the complaint and the supporting evidence that the
rule or guidance document or its threatened application
interferes with or impairs, or threatens to interfere
with or impair, the legal rights and privileges of the
plaintiff.    A declaratory judgment may be rendered
whether or not the plaintiff has first requested the
agency to pass upon the validity of the rule or guidance
document in question.

Section 66. 227.40 (2) (intro.) of the statutes is
amended to read: 227.40 (2) (intro.) The validity of
a rule or guidance document may be determined in any of
the following judicial proceedings when material
therein:

Section 67. 227.40 (2) (e) of the statutes is amended to
read: 227.40 (2) (e) Proceedings under s. 66.191, 1981
stats., or s. 40.65 (2), 106.50, 106.52, 303.07 (7) or
303.21 or ss. 227.52 to 227.58 or under ch. 102, 108 or
949 for review of decisions and orders of administrative
agencies if the validity of the rule or guidance document
involved was duly challenged in the proceeding before
the agency in which the order or decision sought to be
reviewed was made or entered.

Section 68. 227.40 (3) (intro.) of the statutes is
renumbered 227.40 (3) (ag) and amended to read: 227.40
(3) (ag) In any judicial proceeding other than one set
out above under sub. (1) or (2), in which the invalidity
of a rule or guidance document is material to the cause
of action or any defense thereto, the assertion of such
that invalidity shall be set forth in the pleading of
the party so maintaining the invalidity of such the rule
or guidance document in that proceeding. The party so
asserting the invalidity of such the rule or guidance
document shall, within 30 days after the service of the
pleading in which the party sets forth such the
invalidity, apply to the court in which such the
proceedings are had for an order suspending the trial of
said the proceeding until after a determination of the
                           22
                                 Nos.   2019AP614-LV & 2019AP622.dk




validity of said the rule or guidance document in an
action for declaratory judgment under sub. (1) hereof.

Section 69. 227.40 (3) (a) of the statutes is renumbered
227.40 (3) (ar) and amended to read: 227.40 (3) (ar)
Upon the hearing of such the application, if the court
is satisfied that the validity of such the rule or
guidance document is material to the issues of the case,
an order shall be entered staying the trial of said
proceeding until the rendition of a final declaratory
judgment in proceedings to be instituted forthwith by
the party asserting the invalidity of such the rule or
guidance document. If the court shall find finds that
the asserted invalidity of a the rule or guidance
document is not material to the case, an order shall be
entered denying the application for stay.

Section 70. 227.40 (3) (b) and (c) of the statutes are
amended to read: 227.40 (3) (b) Upon the entry of a
final order in said the declaratory judgment action, it
shall be the duty of the party who asserts the invalidity
of the rule or guidance document to formally advise the
court of the outcome of the declaratory judgment action
so brought as ordered by the court.      After the final
disposition of the declaratory judgment action the court
shall be bound by and apply the judgment so entered in
the trial of the proceeding in which the invalidity of
the rule or guidance document is asserted.

(c) Failure to set forth the invalidity of a rule or
guidance document in a pleading or to commence a
declaratory judgment proceeding within a reasonable time
pursuant to such the order of the court or to prosecute
such the declaratory judgment action without undue delay
shall preclude such the party from asserting or
maintaining such that the rule or guidance document is
invalid.

Section 71. 227.40 (4) (a) of the statutes is amended to
read:   227.40 (4) (a)   In any proceeding pursuant to
this section for judicial review of a rule or guidance
document, the court shall declare the rule or guidance
document invalid if it finds that it violates
constitutional provisions or exceeds the statutory
authority of the agency or was promulgated or adopted
without compliance with statutory rule-making or
adoption procedures.

                           23
                                               Nos.    2019AP614-LV & 2019AP622.dk


these sections does little more than add the term "guidance

document" to various subsections of Wis. Stat. § 227.40, which

formerly applied only to rules.               The parties do not make any

particularized    argument      against      judicial    review    of   guidance

documents, and we see no reason why the legislature's provision

for such review differs so profoundly from judicial review of

administrative    rules    that       the    former    would   necessarily     be

unconstitutional under any circumstances, while the latter is not.

Mayo, 383 Wis. 2d 1, ¶24 (A statute is facially unconstitutional

only when it "cannot be enforced 'under any circumstances.'"

(quoted source omitted)).

      ¶112 The final two provisions of 2017 Wis. Act 369 that

implicate guidance documents are §§ 104 and 105.                    Section 104

establishes the initial applicability of § 33.                  It says:     "(1)

Agency publications.      The treatment of [Wis. Stat. § ]227.05 with

respect   to    printed   publications         first    applies    to   guidance

documents, forms, pamphlets, or other informational materials that

are printed 60 days after the effective date of this subsection."
Section 105 is similarly unremarkable in that it simply determines

the   effective   date    of    the    Act's    provisions:        "(1)    Agency

publications.     The treatment of [§] 227.05 and Section 104 (1)

takes effect on the first day of the 7th month beginning after

publication."     None of the respondents provide any reason to

believe these provisions are facially unconstitutional, and no

such reason immediately presents itself to us.

                          IV.    THE CONSEQUENCES

2017 Wis. Act. 369, §§ 65-71 (amending Wis. Stat. § 227.40).

                                        24
                                                Nos.    2019AP614-LV & 2019AP622.dk


      ¶113 Sections 33 and 38 are before us today on different

procedural footings.          The latter is here on a straightforward

review of the circuit court's denial of a motion to dismiss.

Section 33, however, presents in a somewhat awkward posture for

two   reasons.        First   SEIU   does     not    claim    this    provision    is

unconstitutional.          That   allegation        appears   in   the     Governor's

cross-claim.        The Legislative Defendants' answer to the cross-

claim asserts the Governor does not have standing to challenge the

constitutionality of a law.           However, the Legislative Defendants

did not advance that argument in this court, and they fully briefed

their   position      on   the    section's    constitutionality.            Because

standing is a matter of judicial prudence, Milwaukee District

Council   48     v.   Milwaukee      County,    2001 WI 65,      ¶38   n.7,   244
Wis. 2d 333, 627 N.W.2d 866 ("[S]tanding is generally a matter of

judicial policy rather than a jurisdictional prerequisite."), and

it was not argued here, we will not apply it.                 State v. Chamblis,

2015 WI 53, ¶54 n.15, 362 Wis. 2d 370, 864 N.W.2d 806 ("We choose

not to address that argument because it was not briefed by the
parties.").      We do not opine on whether the Governor actually has

standing; we simply do not address it.

      ¶114 The second postural oddity with respect to § 33 is that

we are reviewing it in the context of determining whether the

circuit court properly issued a temporary injunction against its

enforcement.     That is to say, this section was not included in the

Legislative Defendants' motion to dismiss.               That means our task is

to determine whether the circuit court erroneously exercised its
discretion     in      issuing     the    temporary       injunction.             Such

                                         25
                                              Nos.    2019AP614-LV & 2019AP622.dk


interlocutory relief is available when:            "(1) the movant is likely

to suffer irreparable harm if a temporary injunction is not issued;

(2) the movant has no other adequate remedy at law; (3) a temporary

injunction is necessary to preserve the status quo; and (4) the

movant has a reasonable probability of success on the merits."

Milwaukee Deputy Sheriffs' Ass'n, 370 Wis. 2d 644, ¶20 (citing

Werner, 80 Wis. 2d at 520–21).

      ¶115 We    conclude    the    circuit   court       did   not   erroneously

exercise its discretion in issuing the temporary injunction with

respect     to   §§ 33      and    38    because     those      provisions      are

unconstitutional, and it would therefore be unlawful to enforce

them.     Justice Hagedorn, however, does not believe this ends the

inquiry:    "The majority could have determined the claim is likely

to be successful, and gone on to analyze the remaining factors."

Justice Hagedorn's concurrence/dissent, ¶211 n.6.

      ¶116 Justice Hagedorn acknowledges that one aspect of the

temporary injunction test is the likelihood of success on the

merits.     The merits in this case depend entirely on whether the
challenged portions of the Act are unconstitutional. Consequently,

our     review   unavoidably       requires   us     to    inquire      into    the

constitutionality of the enjoined provisions, including §§ 33 and

38.     We performed that inquiry, and have concluded that both of

those provisions are unconstitutional.

      ¶117 Justice    Hagedorn's        insistence    that      we    analyze   the

remaining factors makes sense only if there are circumstances under

which it would be appropriate to continue enforcing a law we have
already decided is unconstitutional.               If we concluded that the

                                        26
                                      Nos.   2019AP614-LV & 2019AP622.dk


movant would not suffer irreparable harm, would that make it

acceptable for the executive to enforce an unconstitutional law?

If there were an alternative legal remedy, would we tell the

circuit   court   that    the   continued     application      of      an

unconstitutional law is legally warranted? If the status quo would

not change without a temporary injunction, would that mean the

unconstitutional law could remain in effect?     Obviously not.

     ¶118 Justice Hagedorn's concerns grow out of a failure to

account for the supreme court's position in the judiciary.          If we

were the circuit court, or the court of appeals, he would be

correct——consideration of each of the remaining factors would be

necessary because the relief sought would be interlocutory.          That

is to say, when the case was pending in the circuit court, the

merits of the plaintiffs' claims were in question because a

declaration of unconstitutionality was subject to judicial review.

Once this court opines on a state statute's fidelity to the state

constitution, however, the ultimate result is no longer in doubt

because there is no further judicial review of our decision (unless
it implicates federal law, which this does not).18        So the only

purpose in considering the remaining temporary injunction factors

would be if we would consider remanding the case to the circuit

court to decide whether a law we declared unconstitutional should




     18J. C. Penney Co. v. Wisconsin Tax Comm'n, 238 Wis. 69, 72,
298 N.W. 186 (1941), overruled in part on different grounds by
Wisconsin Dep't of Taxation v. Nash-Kelvinator Corp., 250 Wis.
533, 27 N.W.2d 889 (1947) ("As we understand the law, our
construction of the state statute is conclusive upon the Supreme
Court of the United States.").
                               27
                                                            Nos.    2019AP614-LV & 2019AP622.dk


nevertheless be enforced.                   We believe such a result would be

anomalous and contrary to law.

       ¶119 Accordingly, we conclude that the circuit court erred in

denying the Legislative Defendants' motion to dismiss with respect

to    2017   Wis.    Act    369,     §§ 31,       65-71,           and   104-05     because       the

plaintiffs have not established that they cannot be enforced under

any set of circumstances.                   Further, because the interlocutory

relief rested on their asserted unconstitutionality, which we have

now rejected, the temporary injunction can have no further force

or effect with respect to those provisions.                              However, because we

have    declared         that   2017       Wis.       Act     369,       §§ 33    and      38     are

unconstitutional, there can be no reason to further consider

whether the circuit court erroneously exercised its discretion in

granting      the        temporary        injunction          with       respect      to        these

provisions.

                                     V.    THE DISSENTS

       ¶120 Justice Hagedorn says our reasoning "is wrong on the

facts and runs contrary to the plain language of the laws the
legislature passed.             This means its constitutional conclusion is

similarly faulty."           Justice Hagedorn's concurrence/dissent, ¶191.

But he never identifies any error in our understanding of the laws

the    legislature        passed.          In     fact,       there       appears    to     be    no

disagreement at all with respect to what §§ 33 and 38 actually do.

Instead, the disagreement is over what the constitution requires.

It is also about Justice Hagedorn's misunderstanding of what we

said about the constitution, which he mischaracterizes as having
rejected     §§     33    and   38    "on       the   thinnest           of   foundations——its

                                                28
                                          Nos.   2019AP614-LV & 2019AP622.dk


misguided determination that guidance documents regulate executive

branch thought." Id.   At the risk of repeating what we have

already said, this is not just about regulating the executive's

thought——it is about interfering in the relationship between the

executive branch's interpretation of the law, its communication of

that interpretation to the public, and its execution of the law.

       ¶121 Then, after selectively ignoring our analysis, Justice

Hagedorn announces that "[g]uidance documents regulate executive

branch    communications   with     the   public——a     permissible     and

longstanding area of legislative regulation." Id.   But how would

he know this is constitutionally permissible?          His opinion makes

no effort to determine what lies within the executive branch's

core authority, or how the statutory definition of "guidance

document" might relate to that authority.        He simply asserts that

"[b]y enacting the guidance document provisions, the legislature

is carrying out its function of determining what the law should be

by passing laws pursuant to its constitutional authority." Id.,

¶198.    If this is the correct standard for determining whether the
legislature invaded the executive's exclusive zone of authority

(and his opinion contains no further exploration of this concept),

then there can be no structural limitations on the scope of laws

the legislature may adopt.     Of course §§ 33 and 38 are laws the

legislature adopted under its constitutional authority to make the

law.    That is not the question.   The question is whether, in making

this law, the legislature legislated on something the constitution

says it may not.

       The Constitution is either a superior, paramount law,
       unchangeable by ordinary means, or it is on a level with
                                  29
                                         Nos.    2019AP614-LV & 2019AP622.dk

     ordinary legislative acts, and, like other acts, is
     alterable when the legislature shall please to alter it.
     If the former part of the alternative be true, then a
     legislative act contrary to the Constitution is not law;
     if the latter part be true, then written Constitutions
     are absurd attempts on the part of the people to limit
     a power in its own nature illimitable.
Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803). Ultimately,

because Justice Hagedorn offers no constitutional analysis, his

opinion is little more than an invitation to place our faith in

his personal pronouncement about what is and is not within the

executive branch's core authority.

     ¶122 We part ways with Justice Hagedorn's belief that the

legislature's power to command the executive branch to create and

disseminate a document is coextensive with the power to ban the

executive branch from creating and disseminating a document unless

it complies with the legislature's content (§ 33) and publication

(§ 38) requirements. There is no logical correlation between those

two concepts, and Justice Hagedorn's opinion does nothing to link

them.   Nonetheless, the bulk of his opinion is simply an extended

discussion of statutes that require the executive branch to create

certain documents, followed by his assumption that this confers on
the legislature the power to prevent the executive branch from

creating and disseminating documents unless they comply with the

legislature's   content   and   publication     requirements.      Justice

Hagedorn introduces this part of his analysis by accusing the court

of resting its analysis on "its mistaken interpretation of what

guidance documents are."    Justice Hagedorn's concurrence/dissent,

¶192.    He then proceeds to essentially repeat the statute's
definition of guidance documents, a definition on which we based

                                   30
                                                Nos.   2019AP614-LV & 2019AP622.dk


our entire analysis.           As relevant here, a guidance document

"[e]xplains the agency's implementation of a statute or rule[,]"

or "[p]rovides guidance or advice with respect to how the agency

is likely to apply a statute or rule[.]"                See 2017 Wis. Act 369,

§ 31 (Wis. Stat. § 227.01(3m)(a)1.-2.).                 Because the executive

branch   (through     its     agencies)      creates        and    issues      guidance

documents,     it    necessarily      follows     that        they       contain    the

executive's explanations, or the executive's guidance or advice.

Naturally, that means the explanations, guidance, and advice must

originate in the minds of executive branch employees, which further

means    guidance     documents        are     nothing        but        the   written

manifestations of the executive branch's thought processes.                         But

if the legislature can "determine the content" of a guidance

document, then it is no longer the executive's explanation, or the

executive's     guidance      or     advice——it        is     the        legislature's

explanation,    guidance,      or    advice.      So,        to    the    extent    the

legislature commands production of a document, or determines the

content of a guidance document, it simply is no longer a guidance
document.      The failure to make that distinction explains his

assertions that "determining the content and timing of executive

branch communications are not the exclusive prerogative of the

executive," and that "nothing in the constitution suggests the

legislature cannot, at least in some circumstances, make laws that

determine the content of certain formal communications from the

government      to      the         public."                Justice         Hagedorn's

concurrence/dissent,        ¶198.      His   assertions           are    correct   with
respect to documents the legislature has the power to command.

                                        31
                                           Nos.    2019AP614-LV & 2019AP622.dk


But they are not correct with respect to guidance documents,

because having not been commanded, they belong entirely to the

executive.      Nothing in Justice Hagedorn's opinion describes how

the power to command the former translates into the power to ban

the latter unless they comply with the legislature's content and

publication requirements.

      ¶123 Justice Hagedorn says he does not see why there is any

difference between:      (a) commanding the creation of a document

and; (b) preventing the executive branch from creating a certain

class of documents unless they comply with the legislature's

requirements.      "For example," he says, "if an executive agency

must by legislative command create a youth hunting bulletin and

cite the relevant law, this is a reflection of the executive

branch's understanding of the law no less than if the executive

chooses to do the same thing in the absence of such a command."
Id., ¶206.      In the absence of a legislative command, of course,

the document would belong to the executive department.               Justice

Hagedorn's reasoning works only if the executive branch has no
authority to create or disseminate guidance documents, and depends

on legislative permission to do so.        This, of course, is not true

and   Justice    Hagedorn   does   not   even     attempt   to   demonstrate

otherwise.

      ¶124 But the really instructive aspect of Justice Hagedorn's

discussion of this bulletin is its revelation that his paramount

concern is with the amount of the executive's authority the

legislature pre-empts, rather than with whether the legislature
may pre-empt it at all. He says "Wisconsin Stat. § 227.05 requires

                                    32
                                             Nos.   2019AP614-LV & 2019AP622.dk


that a guidance document cite the applicable laws.                    But the

majority opinion holds that this is too much for the legislature

to demand of the executive branch because it controls executive

branch thought." Id., ¶210.       The question is not whether the

legislature demanded too much, but whether it had the right to

demand at all.       Now, it is obviously true that the legislature

could require the Department of Natural Resources to issue a

bulletin citing the law applicable to the youth hunting season.

It would simply need to pass a law mandating such a bulletin and

require the citation.        But that authority does not translate into

the power to ban executive guidance documents on that subject

unless     they   meet      the    legislature's    content     and   process

requirements.

     ¶125 To these errors Justice Hagedorn adds a metaphysical

impossibility.       He says the legislature can, and regularly does,

co-opt the executive's thought processes that go into creating

what are now known as guidance documents:             "The legislature has

long regulated . . . the executive branch's understanding of what
the law is . . . and how the executive branch intends to execute

the law going forward."           Justice Hagedorn's concurrence/dissent,

¶199.    That, of course, is not and cannot be true.          The legislature

may tell executive branch employees what the law is and what to do

with it, but regulating the employees' understanding of the law or

their intentions with respect to the execution of the law is

entirely    beyond    the   legislature's    reach——not    as   a   matter   of

separation of powers, but as an epistemological recognition that



                                       33
                                                Nos.   2019AP614-LV & 2019AP622.dk


one person cannot control another's understanding or intentions.19

He says "[t]he clearest example [of this phenomenon] may be the

mandatory creation of certain executive branch reports," such as

Wis. Stat. § 15.04(1)(d), which he says requires the executive

agencies to "include what the agency has done, how it operates,

and its goals and objectives moving forward."                Justice Hagedorn's

concurrence/dissent, ¶199.       Commanding the executive to divulge

its understanding of the law and intentions with respect to the

law   is   not   the   same   thing    as       regulating    the    executive's

understanding    and   intentions.         So   the    dispositive    difference

between this and the guidance document provisions is really not

that hard to spot.     The legislature may command the executive to

speak, and even provide content to include in that speech.                    But

absent a command to produce a document, the document is the

executive's own, and the legislature cannot, as an epistemological

matter, control how the executive understands the law he is

addressing, or his intentions with respect to that law.                  Justice

      19Another epistemological error shows up in Justice
Hagedorn's reversal of our observation that "[t]he constitutional
authority of the executive encompasses determining what the law
requires as well as applying it (preferably in that order)."
Supra, ¶99. He says this is "wrong on the facts, and therefore,
wrong on the law" because guidance documents "are the result of,
rather than the necessary predicate to, executing the law."
Justice   Hagedorn's  concurrence/dissent,    ¶203.     But   this
formulation——act first, do the intellectual homework later——cannot
possibly be correct. Creating a guidance document does not reflect
the execution of any law. It is simply a written record of the
executive branch's thoughts about how it will——future tense——
execute the law, or how others ought to——future tense——conform
themselves to the law.     In the relationship between guidance
documents and execution of the law, therefore, guidance documents
come first as a definitional and epistemological matter.


                                      34
                                                 Nos.    2019AP614-LV & 2019AP622.dk


Hagedorn could probably provide an endless list of examples in

which he believes this             type of legislative control over the

executive branch would be a good idea and minimally intrusive (and

he makes a good start on it (see id., ¶207)), but that would be to

entirely   miss    the    point.      With     respect    to    core    powers,   the

constitutionality of the legislature's reach into the executive

branch is not determined by the wisdom of what it would do once

there, or the relative lack of discomfort to those exercising core

powers.    It is determined by whether the legislature is exercising

that control at all.           But for Justice Hagedorn, there is no

difference between:        (a) a mandatory report describing an agency's

understandings and intentions and; (b) a law that attempts to

regulate the executive branch's "understanding of what the law is"

and how it "intends to execute the law." Id., ¶199.      The former

is clearly lawful and achievable; the latter is impossible because

the executive branch's thought processes about the implementation

of the law, and its guidance and advice, are (by definition) its

own.
       ¶126 These are some of the granular reasons we believe Justice

Hagedorn's analysis is incorrect.              But taking a step back to get

an overall picture of the legislature's assertion of power in §§ 33

and 38 reveals why, as a structural matter, it simply cannot work.

To the extent Justice Hagedorn's opinion contains a constitutional

analysis, it rests solely on the proposition that because the

legislature      can     command    the    executive       to    produce     certain

documents, it may ban those that do not follow the legislature's
content    and   publication       requirements.         Because       his   analysis

                                          35
                                        Nos.    2019AP614-LV & 2019AP622.dk


focuses on the legislature's power, without any reference to what

might lie within the executive's core authority, there is no reason

his analysis would not be equally applicable to the judiciary.

Would Justice Hagedorn be as sanguine about §§ 33 and 38 if they

applied to us? Would he pick up our "constitutional penalty flag,"

Justice Hagedorn's concurrence/dissent, ¶190, if the legislature

told us that, prior to publishing our opinions, we must submit

them to a public comment process, and then take those comments

into consideration before finalizing and publishing our work?

Would   he   find   it   constitutionally   unobjectionable       if    the

legislature were to mandate that "draft [court opinions] be posted

for 21 days before they are officially issued"? Id., ¶211.       Would

he quizzically ask why "[p]osting a draft before issuance of some

[court opinions] is now denominated a regulation of [judicial]

branch thought and invades core [judicial] power"? Id.   Would he

say that "[t]he legislature is not invading the [judiciary]'s

ability to read the law or think about the law when it regulates

how [the courts] officially communicate to the public about what
the law is and where in the statutes the law may be found"? Id.,

¶204.   Would he conclude that the legislature may mandate the

content and publication process of our opinions because "[b]y the

time [the court's opinion]      has been reduced to writing, the

thinking and analyzing has been done"? Id., ¶203.    Would he be

mollified if we could reduce the pre-clearance time period to

something inconsequential?

     ¶127 One could do this with the entirety of Justice Hagedorn's
analysis.    And even though the answers are so obvious they make

                                  36
                                      Nos.   2019AP614-LV & 2019AP622.dk


the questions rhetorical, he has no substantive response to any of

this.     But he does reject it on the sweeping basis that "the

legislature's relationship to the judiciary is far different than

its relationship to the branch charged with the constitutional

duty to execute the laws the legislature passes." Id., ¶204 n.5.

A long time ago the notion that the branches of government are co-

equal passed into the realm of common knowledge.          But Justice

Hagedorn's assertion, coming as it does with no explanation,

carries a suggestion that the executive is less than equal in its

relationship with the legislature.20 Perhaps it is because his

guiding principle (as far as he says in his opinion, at least) is

simply that, so long as "the legislature is carrying out its

function of determining what the law should be by passing laws

pursuant to its constitutional authority," there are no structural

limitations on the scope of that law. Id., ¶198.      He certainly

provides no analysis of the legislature's limits, nor does he even

attempt to describe what might be included in the executive's core

     20Justice Hagedorn apparently misses the import of these
illustrations. He says:

     Moreover, the majority's criticisms ring hollow because
     the majority says the legislature can pass laws that do
     the very things it cites; the legislature just has to
     enact laws regarding specific documents (create a youth
     hunting bulletin, for example). So the majority's
     criticisms apply just as forcefully to its own
     reasoning, which is to say, not much at all.

Justice Hagedorn's concurrence/dissent, ¶204 n.5. The whole point
of putting the "very things" we cite in the judicial context is to
illustrate why the legislature may not do what Justice Hagedorn
thinks it may. So, to be clear, the illustrations identify things
Justice Hagedorn says the legislature may do with respect to the
executive, but which we say the legislature may not do.

                               37
                                                  Nos.    2019AP614-LV & 2019AP622.dk


powers. And yet without doing any of this work, he says "[our]

analysis falls far short of the mark," id., ¶201, even though the

constitutional      principles       informing      our     analysis     are     well-

documented and fundamental to the separation of powers established

under our constitution more than 170 years ago.

                                           *

     ¶128 And     now     a    few   closing      words    about    Chief      Justice

Roggensack's partial concurrence and partial dissent.                       She says

our analysis is flawed because it does not recognize that the

legislature has plenary authority over administrative agencies,

and that they may do nothing without legislative permission.                       This

is so, she says, because of the nature of administrative agencies

within our constitutional structure:               "[A]dministrative agencies

have no constitutional core powers because they are not a branch

of   government     in    our      tripartite      system."        Chief       Justice

Roggensack's concurrence/dissent, ¶148.                  She also asserts that we

have previously said that administrative agencies can do nothing

but what the legislature tells them to do:                       "[A]dministrative
agencies are creations of the legislature and that                          they can

exercise only those powers granted by the legislature." Id., ¶150

(quoting Martinez, 165 Wis. 2d at 697).

     ¶129 But this is only partly true.                    With respect to what

agencies are, it is certainly true that they are not "a branch of

government" in the sense of being discrete from the standard three.

But as we said just last term, "they are considered part of the

executive branch."            Koschkee, 387 Wis. 2d 552, ¶14.            The Chief
Justice   agrees,    or       at   least    she   did     last   year.       See id.

                                           38
                                                  Nos.    2019AP614-LV & 2019AP622.dk


("[A]gencies      are    part     of        the     executive        branch      once

established[.]").       And the executive, at times, acts through

administrative agencies to fulfill his constitutional obligation

that the laws be faithfully executed.               Util. Air Regulatory Grp.

v.   E.P.A.,    573 U.S. 302,    327   (2014)          ("Under   our   system   of

government, Congress makes laws and the President, acting at times

through   agencies . . . 'faithfully              execute[s]'      them."     (quoted

source omitted; alterations in original)); see also supra, ¶97.

      ¶130 With respect to the granting of power to administrative

agencies, the Chief Justice mistakes the import of our analysis in

Martinez.      There, we said "administrative agencies are creations

of the legislature and . . . they can exercise only those powers

granted by the legislature."           Martinez, 165 Wis. 2d 20 at 697.

From this the Chief Justice concludes that because agencies are

created by the legislature they are subject to its plenary control.

Chief   Justice    Roggensack's    concurrence/dissent,             ¶147.       That,

however, overlooks the fact that agencies exercise both executive

and legislative powers.         Our observations in Martinez related to
the legislature's ability to govern the rule-making authority——

that is, the legislative power——it delegates to administrative

agencies.   So our statements on the legislature's ability to limit

the legislative authority the agencies exercise say nothing about

its ability to limit the agencies' exercise of executive authority.

Nor does the Chief Justice find any authority for the proposition

that an agency's exercise of that executive authority arises from

or is dependent on the legislature.                The legislature undeniably
has plenary authority to govern administrative agencies' exercise

                                       39
                                                   Nos.    2019AP614-LV & 2019AP622.dk


of their delegated rule-making power because the legislature could

simply choose to revoke it altogether.                Martinez, 165 Wis. 2d at

698.     It naturally follows that if the legislature may eliminate

the power it conferred, it may also condition the exercise of that

power.    Koschkee, 387 Wis. 2d 552, ¶20.                 But the legislature does

not confer on administrative agencies the ability to exercise

executive    power;    that   comes    by    virtue        of   being   part   of   the

executive branch.        The Chief Justice cites no authority nor

presents any argument suggesting the legislature's authority over

an agency's exercise of legislative power is necessarily (or even

potentially) co-extensive with its authority over an agency's

exercise of executive power.

       ¶131 This is a dangerous path the Chief Justice is pursuing.

The Wisconsin Constitution provides for a circuit court, but does

not say how many circuit court judges there shall be.                          So the

existence of any given circuit court judge is dependent entirely

on the legislature's choice to create the position.                        The Chief

Justice says the power to create includes the ability to control
the    exercise   of   authority      in    that     position,      even   when     the

legislature is not the source of the authority the employee

exercises.     If that logic is sound, the legislature could tell

circuit court judges how to exercise their judicial power on the

grounds that it did not have to create the circuit court position

in the first place and could eliminate it.

       ¶132 The Chief Justice also says the executive's authority to

explain the law, or give guidance or advice about it, is not core
to the executive:

                                       40
                                            Nos.    2019AP614-LV & 2019AP622.dk

       While the executive may interpret laws so that he can
       "faithfully execute" them, it does not follow that
       interpretation of the law is a constitutional core power
       of the executive.   Many elected and appointed persons
       interpret the law in order to carry out their assigned
       duties, be they constitutional functions or otherwise.
Chief Justice Roggensack's concurrence/dissent, ¶137.            In support,

she quotes Justice Clarence Thomas, who said:

       [t]he judicial power was understood [at the time of the
       founding of the United States] to include the power to
       resolve ambiguities over time.       Alexander Hamilton
       lauded this power, arguing that '[t]he interpretation of
       the laws is the proper and peculiar province of the
       courts.' It is undoubtedly true that the other branches
       of Government have the authority and obligation to
       interpret the law, but only the judicial interpretation
       would be considered authoritative in a judicial
       proceeding."
Id.,    ¶138   (quoting   Perez, 575 U.S. at    119–20    (Thomas,    J.,

concurring) (some alterations in original; internal citations

omitted)).     Justice Thomas, of course, was careful to note that

the judiciary's interpretation of the law is authoritative "in a

judicial proceeding."      Perez, 575 U.S. at 120.         He made no claim

that our interpretation would be authoritative in the executive

branch's determination of what the law requires.                As Alexander

Hamilton said:     "He who is to execute the laws must first judge
for himself of their meaning."       See Hamilton, supra, ¶96 (emphasis

added).

       ¶133 The question here is not whether the executive branch

alone may interpret the law.       The question is whether interpreting

the law within the executive branch is an exercise core to the

executive and his employees.        The Chief Justice says this is a
shared power, but does not indicate how that could possibly be.

The general power to interpret the law is "shared" in the sense
                                     41
                                                Nos.   2019AP614-LV & 2019AP622.dk


that    each   of   the   branches    must   perform     that     function    while

performing their vested responsibilities, but the Chief Justice

does not explain how the interpretation of the law within the

executive branch could be shared with any other branch. She simply

concludes that "[i]f explaining what the law means through guidance

documents      actually   were    a   constitutional       core    power   of   the

executive, courts could not strike down such an interpretation."

Chief Justice Roggensack's concurrence/dissent, ¶154.                        But we

don't strike down executive interpretations of the law.                We strike

down the executive's application of the law in specific cases.                    A

guidance document is not an application of the law, it is simply

the executive branch's understanding of what the law requires.21

       ¶134 Finally, the Chief Justice says that, "[e]ven though

guidance documents do not have the force of law as rules of

administrative agencies do, employees of agencies apply them to

the    public's     interaction    with   the    agency.        Sometimes     those

interactions result in litigation when a person against whom a

guidance document is being enforced objects to enforcement." Chief
Justice Roggensack's concurrence/dissent, ¶141.              She also cautions


        The Chief Justice says we ignored State v. Unnamed
       21

Defendant, 150 Wis. 2d 352, 441 N.W.2d 696 (1989), as an example
of the judiciary properly invading the executive's interpretation
of the law. Chief Justice Roggensack's concurrence/dissent, ¶151.
There, as the Chief Justice notes, "an acting district attorney
concluded that he could not prove a sexual assault occurred beyond
a reasonable doubt, and, therefore, decided not to commence
criminal proceedings." Id. (citing Unnamed Defendant, 150
Wis. 2d at 356). We ultimately approved the circuit court's order
authorizing issuance of a complaint under Wis. Stat. § 968.02(3).
But this does not illustrate what the Chief Justice thinks it does.
We didn't countermand the district attorney's interpretation of
the law, we countermanded his exercise of discretion.

                                        42
                                                    Nos.   2019AP614-LV & 2019AP622.dk


that "[g]uidance documents can have a practical effect similar to

an unpromulgated rule," noting that "historically, administrative

agencies    have       relied    on    guidance       documents        to   circumvent

rulemaking." Id.,   ¶¶142-43.        Now    that    the     legislature     has

specifically defined a guidance document as something that cannot

be a rule, impose any obligations, set no standards, or bind

anyone, it is no longer even conceptually possible for them to be

"applied" or "enforced" against a person in accordance with the

law.    However, should an administrative employee treat a guidance

document as a source of authority, that employee would be making

a mistake, not defining the nature of a guidance document.                            So

although   the     Chief     Justice   accurately          describes    how    guidance

documents were used prior to adoption of 2017 Wis. Act 369, they

may no longer be lawfully used in that manner.                         We expect, as

befits a co-equal branch of government, that executive branch

employees will respect that change in the law.                  But if they should

mistakenly use them as before, their mistakes are subject to

judicial review pursuant to §§ 65-71, as we explained above.                         The
Chief   Justice's      concern    that   executive          branch    employees      will

misuse guidance documents in the future is not a justification for

allowing the legislature to overstep its constitutional boundaries

in order to check those transgressions.                      Procedural safeguards

enacted    by   the    legislature,      even   those        that    respond    to   the

executive's historical misuse of guidance documents, must comport

with the constitution.          Sections 33 and 38 do not.

                                 VI.   CONCLUSION



                                         43
                                          Nos.   2019AP614-LV & 2019AP622.dk


      ¶135 We affirm the circuit court's judgment that 2017 Wis.

Act 369 § 33 (to the extent it addresses guidance documents) and

§ 38 are facially unconstitutional because they intrude on power

the   Wisconsin   Constitution   vests   in   the   executive   branch   of

government.   However, we reverse the circuit court's judgment with

respect to 2017 Wis. Act 369, §§ 31, 65-71, 104-05.




                                   44
                                                   No.   2019AP614-LV & 2019AP622.pdr


       ¶136 PATIENCE DRAKE ROGGENSACK, C.J.                 (concurring in part,

dissenting   in   part).       I    conclude       that    2017    Wis.       Act   369's

regulation of guidance documents does not invade the executive's

core powers.      I write to point out the fundamental flaw that

underlies Justice Kelly's reasoning and on which he bases his

conclusion   that      "the   creation       and   dissemination         of    guidance

documents fall within the executive's core authority."                          Justice

Kelly's majority op., ¶105.

       ¶137 The executive's constitutional core power is to "take

care that the laws be faithfully executed."                  Wis. Const. art. V,

§ 4.    Justice Kelly gets to the conclusion he seeks by adding

interpretation of the law to Article V, § 4's core power of

execution of the law.          Justice Kelly's majority op., ¶¶105–06.

While the executive may interpret laws so that he can "faithfully

execute" them, it does not follow that interpretation of the law

is a constitutional core power of the executive.                   Many elected and

appointed persons interpret the law in order to carry out their

assigned duties, be they constitutional functions or otherwise.
       ¶138 In judicial proceedings, interpretation of the law is

the constitutional core power of the courts.                       Wis. Const. art.

VII, § 2; State ex rel. Kalal v. Circuit Court for Dane Cty., 2004
WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d 110 ("It is, of course, a

solemn obligation of the judiciary to faithfully give effect to

the laws enacted by the legislature, and to do so requires a

determination     of    statutory    meaning.").            When    an    executive's

interpretation of a law has been challenged in court, it is the
court's interpretation that prevails, not the executive's.                          State

                                         1
                                                    No.    2019AP614-LV & 2019AP622.pdr


v. Unnamed Defendant, 150 Wis. 2d 352, 360, 441 N.W.2d 696 (1989);

see also Perez v. Mortg. Bankers Ass'n, 575 U.S. 92, 119–20 (2015)

(Thomas, J., concurring) ("The judicial power was understood [at

the time of the founding of the United States] to include the power

to resolve these ambiguities over time.                   Alexander Hamilton lauded

this power, arguing that '[t]he interpretation of the laws is the

proper and peculiar province of the courts.'                        It is undoubtedly

true that the other branches of Government have the authority and

obligation      to   interpret     the       law,       but    only    the    judicial

interpretation would be considered authoritative in a judicial

proceeding." (Internal citations omitted.)).

      ¶139 Outside of judicial proceedings, interpreting the law is

a power that is shared by many governmental actors, e.g., state

executive agency employees, state legislative employees, county

agency employees, court employees and municipal employees, to name

only a few who must interpret the law in order to perform their

functions.      Martinez v. DILHR, 165 Wis. 2d 687, 696, 478 N.W.2d
582   (1992).        Although    the   executive           interprets     laws,   such
interpretation       does   not    convert          a      shared     power   into   a

constitutional core power of the executive.                     Rather, outside of

court proceedings, interpreting the law remains a shared function.

Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶140–41, 382 Wis. 2d 496,

914 N.W.2d 21 (Ziegler, J., concurring).




                                         2
                                                      No.   2019AP614-LV & 2019AP622.pdr


                                   I.    BACKGROUND

       ¶140 2017 Wis. Act 369 has several provisions that affect

guidance       documents.         Section   31        generally    defines    guidance

documents; § 33 addresses required content of guidance documents;

§ 38 regulates creation of guidance documents and §§ 65-71 set out

how litigation may proceed when guidance documents are at issue.1

Justice Kelly has concerns with only §§ 33 and 38. Justice Kelly's

majority op., ¶88.           He has concluded that the other guidance

document provisions are facially constitutional. Id.

                                   II.   DISCUSSION

               A.    The Remedial Nature of 2017 Wis. Act 369

       ¶141 Guidance documents explain agencies' interpretations of

provisions in statutes and administrative agency rules.                             They

explain how the agency that created the guidance document likely

will apply the law, often giving factual examples in the guidance

document.          Guidance documents include such things as handbooks,

"how to" instructions for meeting various agency requirements and

many       other    suggestions    for   successful         interactions     with   the
agency.       Even though guidance documents do not have the force of

law as rules of administrative agencies do, employees of agencies

apply them to the public's interaction with the agency.                      Sometimes

those interactions result in litigation when a person against whom

a guidance document is being enforced objects to enforcement.

Newcap, Inc. v. DHS, 2018 WI App 40, ¶3, 383 Wis. 2d 515, 916
N.W.2d 173.


       Sections 104–05 address
       1                                        the    initial    applicability     and
effective date of § 33.

                                            3
                                                   No.    2019AP614-LV & 2019AP622.pdr


     ¶142 Guidance documents can have a practical effect similar

to      an   unpromulgated          rule.            To      explain,         "[a]gency

guidance . . . can have similar effect to an enforcement action or

regulation——imposing         norms     on        regulated     entities         or     the

beneficiaries of regulatory programs.                    Moreover, the individual

interests    subject    to    agency    guidance         frequently    are     no     less

important than those interests regulated through administrative

enforcement actions and regulations."                Jessica Mantel, Procedural

Safeguards for Agency Guidance:                 A Source of Legitimacy for the

Administrative State, 61 Admin. L. Rev. 343, 345 (2009).

     ¶143 Given     the      rule-like      practical        effects     of    guidance

documents,    we   should      not     be       surprised    that,     historically,

administrative     agencies     have     relied      on    guidance    documents        to

circumvent rulemaking.          Andrew C. Cook, Extraordinary Session

Laws:    New Limits on Governor and Attorney General, 92 Wis. Law.

26, 27 (2019) (discussing the problem created when "guidance

documents contain new interpretations that operate essentially as

administrative     rules      but    without       going     through     the     proper
rulemaking process"); Written Testimony of Senator David Craig on

Senate Bill 745 Before the Senate Committee on Labor and Regulatory

Reform                 (Feb. 6, 2018),                         https://docs.legis.

wisconsin.gov/misc/lc/hearing_testimony_and_materials/2017/sb745

/sb0745_2018_02_06.pdf (explaining that guidance documents have

been used "to avoid the deliberative process of rulemaking") (last

visited June 25, 2020); Floor Speech by Andre Jacque Floor Session

on   2017    Assembly        Bill    1072        (2017      Wis.   Act        369),    at
3:25,    https://wiseye.org/2018/12/05/assembly-floor-session-part-

                                            4
                                       No.   2019AP614-LV & 2019AP622.pdr


2-8/ (last visited June 25, 2020) (explaining the assemblyman

"frequently heard from constituents, small businesses [and] local

government" about "how guidance documents have been abused as a

vehicle to actually change the law" and how they are sometimes

"hidden from sight or dusted off after decades").

     ¶144 Wisconsin's troublesome history with guidance documents

is not unique.2   The D.C. Circuit summarized the problem well in

2000:

     The phenomenon we see in this case is familiar. Congress
     passes a broadly worded statute.      The agency follows
     with regulations containing broad language, open-ended
     phrases, ambiguous standards and the like. Then as years
     pass, the agency issues circulars or guidance or
     memoranda, explaining, interpreting, defining and often
     expanding the commands in the regulations. One guidance
     document may yield another and then another and so on.
     Several words in a regulation may spawn hundreds of pages
     of text as the agency offers more and more detail
     regarding what its regulations demand of regulated
     entities.   Law is made, without notice and comment,
     without public participation, and without publication in
     the Federal Register of the Code of Federal Regulations.
Appalachian Power Co. v. E.P.A., 208 F.3d 1015, 1020 (D.C. Cir.

2000) (emphasis added).

     ¶145 Justice Kelly ignores the remedial nature of 2017 Wis.
Act 369.   He argues that "should an administrative agency employee

treat a guidance document as a source of authority, that employee

would be making a mistake, not defining the nature of a guidance


     2 Hale Melnick, Comment, Guidance Documents and Rules:
Increasing Executive Accountability in the Regulatory World, 44
B.C. Environmental Affairs L. Rev. 357, 364 (2017) ("By issuing
guidance documents, agencies circumvent the costly and time-
consuming——but    democratically   important——notice-and-comment
requirements.").

                                 5
                                          No.   2019AP614-LV & 2019AP622.pdr


document. . . .   [T]heir mistakes are subject to judicial review."

Justice Kelly's majority op., ¶134.

     ¶146 I cannot ignore the history that led to the enactment of

2017 Wis. Act 369 simply because judicial review is available.

Recently, we explained that judicial review is, by itself, an

inadequate protection against the deprivation of the people's

liberty.    Wis. Legislature v. Palm, 2020 WI 42, ¶¶32–35, 391
Wis. 2d 497, 942 N.W.2d 900.     As we explained, "[j]udicial review

does not prevent oppressive conduct from initially occurring."
Id., ¶35.   The legislature has a legitimate interest in providing

effective procedural safeguards. Id.    Justice Kelly should not be

so quick to dismiss the history that led to the enactment of 2017

Wis. Act 369.

                            B.   Agencies

     ¶147 While agencies are part of the executive branch once

established, it is the legislature that creates agencies and grants

them "power as is necessary to carry into effect the general

legislative purpose."   Koschkee v. Taylor, 2019 WI 76, ¶12, 387
Wis. 2d 552, 929 N.W.2d 600.      An administrative agency has only

those powers as are expressly conferred by the statutory provisions

under which it operates.3   State ex rel. Castaneda v. Welch, 2007

     3 2011 Wis. Act 21 affected the authority of agencies by
imposing an "explicit authority requirement" on agency authority.
See generally Kirsten Koschnick, Comment, Making "Explicit
Authority" Explicit: Deciphering Wis. Act 21's Prescriptions for
Agency Rulemaking Authority, 2019 Wis. L. Rev. 993.           This
requirement is set out in Wis. Stat. § 227.10(2m), which provides:

     No agency may implement or enforce any standard,
     requirement, or threshold, . . . unless that standard,
     requirement, or threshold is explicitly required or
     explicitly permitted by statute or by a rule that has
                                6
                                                No.   2019AP614-LV & 2019AP622.pdr


WI 103, ¶26, 303 Wis. 2d 570, 735 N.W.2d 131 (quoting Brown Cty.

v. DHSS, 103 Wis. 2d 37, 43, 307 N.W.2d 247 (1981)); see also

Schmidt v. Dep't of Res. Dev., 39 Wis. 2d 46, 56, 158 N.W.2d 306

(1968)    ("The   very    existence   of    the   administrative      agency   or

director is dependent upon the will of the legislature; its or his

powers, duties and scope of authority are fixed and circumscribed

by the legislature and subject to legislative change."); Gray Well

Drilling Co. v. Wis. State Bd. of Health, 263 Wis. 417, 419, 58
N.W.2d 64 (1953) (explaining that administrative agencies are not

required to follow rules governing judicial proceedings unless a

statute    requires      otherwise    because     "rules    of   procedure     for

administrative bodies" are a "function" that "belongs to the

legislature"); State ex rel. Wis. Inspector Bureau v. Whitman, 196
Wis. 472, 508, 220 N.W. 929 (1928) ("[A]dministrative agencies are

the creatures of the legislature and are responsible to it.

Consequently the legislature may withdraw powers which have been

granted, prescribe the procedure through which granted powers are

to be exercised, and if necessary wipe out the agency entirely.").
     ¶148 I agree that separation of powers is a doctrine that is

firmly established under Wisconsin law.               Martinez, 165 Wis. 2d at

696 n.8 (explaining that the Wisconsin Constitution "art. IV.,

sec. 1 vests legislative power in the senate and assembly; art.

V., sec. 1 vest[s] executive power in the governor and lieutenant


     been promulgated in accordance with this subchapter[.]

Section 227.10(2m) clearly limits agency authority from what
courts had held in the past. Wis. Legislature v. Palm, 2020 WI
42, ¶52, 391 Wis. 2d 497, 942 N.W.2d 900.    Justice Kelly never
mentions the explicit authority requirement of § 227.10(2m).

                                        7
                                                  No.   2019AP614-LV & 2019AP622.pdr


governor; and art. VII, sec. 2 vest[s] judicial power in a unified

court system"); see also Unnamed Defendant, 150 Wis. 2d at 360.

However,   administrative         agencies      have    no    constitutional     core

powers   because    they    are    not    a   branch     of    government   in   our

tripartite system.         Martinez, 165 Wis. 2d at 696 n.8.                   Stated

otherwise, the core power of the executive resides with the

governor   and     lieutenant      governor;      it    does    not   reside     with

administrative agencies, which are merely "creatures of statute."

Lake Beulah Mgmt. Dist. v. DNR, 2011 WI 54, ¶23, 335 Wis. 2d 47,

799 N.W.2d 73; see also Koschkee, 387 Wis. 2d 552, ¶47 (R. Grassl

Bradley, J., concurring) ("Article V, Section 1 'vest[s]' the

'executive       power . . . in          a      governor' . . . .              These

constitutional 'grants are exclusive,' which has been understood

to mean 'only the vested recipient of that power can perform it.'"

(alterations in the original) (internal citations omitted)).

     ¶149 Justice Kelly reasons that creating guidance documents

is a core power of the executive because the power to create

guidance   documents    does      not    come    from   the    legislature:      "[A]
guidance document is something created by the executive branch

employees through the exercise of executive authority native to

that branch of government."             Justice Kelly's majority op., ¶105.

Justice Kelly asserts that "unlike a rule, the executive branch

needs no borrowed authority from the legislature to create a

guidance document."         Justice Kelly's majority op., ¶100.                   He

asserts, "This creative power is necessarily inherent to the

executive because no other branch of government has even the



                                          8
                                                  No.   2019AP614-LV & 2019AP622.pdr


theoretical ability to know the executive's mind with respect to

the law he is to execute."          Justice Kelly's majority op., ¶102.

      ¶150 He cites no authority for this change in the law, which

has repeatedly held that "administrative agencies are creations of

the legislature and that they can exercise only those powers

granted by the legislature."              Martinez, 165 Wis. 2d at 697; see

also Castaneda, 303 Wis. 2d 570, ¶26; Brown, 103 Wis. 2d at 43.

As   creatures   of    statute,     the    legislature      may   "prescribe    the

procedure   through        which    granted       powers    [of    administrative

agencies] are to be exercised."               Whitman, 196 Wis. at 508.

      ¶151 Justice     Kelly   also       ignores   our    decision    in   Unnamed

Defendant where an acting district attorney concluded that he could

not prove a sexual assault occurred beyond a reasonable doubt,

and, therefore, decided not to commence criminal proceedings.

Unnamed Defendant, 150 Wis. 2d at 356.                  Notably, his conclusion

occurred outside the context of a judicial proceeding, as most

charging decisions do.         Nevertheless, the circuit court ordered

the district attorney or his designee to file charges pursuant to
Wis. Stat. § 968.02(3), which states a judge "may permit the filing

of a complaint" in a John Doe proceeding "if the judge finds there

is probable cause to believe that the person to be charged has

committed an offense after conducting a hearing." Id. at 357.    We

upheld the circuit court's decision. Id. at 367.     In so doing, we

authorized circuit courts to disregard prosecutors' statutory

interpretations       in   light   of     the   "John    Doe   Law,"   Wis.   Stat.

§§ 968.02(3) and 968.26. Id. at 366.      The interpretation of the



                                          9
                                                No.      2019AP614-LV & 2019AP622.pdr


acting    district   attorney        would   not     have      been     overruled     if

interpretation of the law were a core power of the executive.

     ¶152 Justice Kelly ultimately concludes that the answer to

whether   the   legislature     can     legislate        in    regard    to   guidance

documents "depends on whether the creation of guidance documents

represents an exercise of the executive's core function, or merely

a power shared with the legislature."                 Justice Kelly's majority

op., ¶103.    To address this concern, he creates his own definition

core powers:     "A branch's core powers are those that define its

essential attributes."         Justice Kelly's majority op., ¶104.                    He

acknowledges that if guidance documents fall within shared powers,

the legislature may have the "right to govern their content and

dissemination."      Justice Kelly's majority op., ¶104.                  However, he

does not give a moment's pause to shared powers, but rather, he

opines that all of his legal contentions are "true because guidance

documents merely explain statutes and rules, or provide guidance

or advice about how the executive is likely to apply them."

Justice Kelly's majority op., ¶106.
     ¶153 To explain shared powers, and their relationship to core

powers, "it is neither possible nor practicable to categorize all

governmental    action   as     exclusively        legislative,         executive     or

judicial."      Martinez, 165 Wis. 2d   at       696   (quoting       State   v.

Washington,     83 Wis. 2d 808,    825,      266 N.W.2d 597   (1978)).

Therefore, separation of powers is transgressed only when one

branch "interferes with a constitutionally guaranteed 'exclusive

zone' of authority vested in another branch," Martinez, 165 Wis. 2d
at 697, i.e., a constitutional core power, or when a shared power

                                        10
                                              No.   2019AP614-LV & 2019AP622.pdr


is unduly burdened.      Flynn v. DOA, 216 Wis. 2d 521, 556, 576 N.W.2d
245 (1998).

     ¶154 If     explaining     what   the   law    means   through      guidance

documents    actually    were   a   constitutional      core     power    of   the

executive, courts could not strike down such an interpretation.

Yet courts have done so when an agency oversteps the authority

granted     by   the    legislature    in    reliance       on   the     agency's

interpretation of what the law requires.            Newcap, 383 Wis. 2d 515,

¶3; Papa v. DHS, 2020 WI __, ¶2, __ Wis. 2d __, __ N.W.2d __.

     ¶155 Additionally, the legislature often interprets its own

laws.   In the case before us, members of the legislature would not

have standing if the legislature had no power to interpret its

laws.   Yet Justice Kelly takes no issue with these members arguing

before our court.

     ¶156 Justice Kelly also supports his legal conclusion with

quotes from portions of Tetra Tech.          For example, he says:

     The executive must certainly interpret and apply the
     law; it would be impossible to perform his duties if he
     did not. . . .   Our constitution not only does not
     forbid this, it requires it.
Justice Kelly's majority op., ¶96 (citing Tetra Tech, 382 Wis. 2d
496, ¶53 (lead)). However, this paragraph of Tetra Tech was joined

by only one justice in addition to Justice Kelly who wrote the

provision; it does not represent the opinion of the court. Id.,

¶3 n.4.     Indeed, Justice Ziegler wrote a concurrence, which I

joined, in part to respond to this portion of the lead opinion in

Tetra Tech. Id., ¶141 & n.10 (Ziegler, J., concurring).                    She
explained that "the power to interpret and apply the law" is a


                                       11
                                         No.   2019AP614-LV & 2019AP622.pdr


shared power outside the context of a judicial proceeding. Id.,

¶¶140–41.

     ¶157 That an executive would interpret a law as he executes

it does not convert interpretation of the law into a constitutional

core power.   Interpretation of the law is a shared power that many

governmental actors employ as they interpret what they must do in

order to be in compliance with the law.        See e.g., State v. Horn,

226 Wis. 2d 637, 644-45, 594 N.W.2d 772 (1999) (discussing the

shared power of administrative revocation of probation and the

court's power to sentence); State v. Dums, 149 Wis. 2d 314, 323-

24, 440 N.W.2d 814 (1989) (discussing the shared power to amend or

dismiss a filed charge under the separation of powers doctrine).

     ¶158 A final note worth mentioning is the standard of review.

Justice Kelly and I agree on the standard of review, although we

apply it quite differently. He explains that, because this lawsuit

is a facial challenge, we must uphold the statutes unless they

cannot be enforced under any circumstances.             Justice Kelly's

majority op., ¶92.    He later states:

     [The legislature] may not control [the Governor's]
     knowledge or intentions about those laws. Nor may it
     mute or modulate the communication of his knowledge or
     intentions to the public. Because there are no set of
     facts pursuant to which §§ 33 (to the extent it applies
     to guidance documents) and 38 would not impermissibly
     interfere with the executive's exercise of his core
     constitutional power, they are in that respect facially
     unconstitutional.
Justice Kelly's majority op., ¶108.

     ¶159 There are a few issues with this application of the
standard of review.    First, I would not conflate administrative

agencies with the governor as Justice Kelly does.        The governor is
                                 12
                                                No.   2019AP614-LV & 2019AP622.pdr


a constitutional officer; administrative agencies are "creatures

of statute."        Lake Beulah, 335 Wis. 2d 47, ¶23.

     ¶160 Second,      even   if    I   were   to     assume,   arguendo,       that

administrative agencies were equivalent to the governor, 2017 Wis.

Act 369, §§ 33 & 38 do not "control" the governor's "knowledge or

intentions."    Justice Kelly's majority op., ¶108.                  Instead, they

require administrative agencies to follow certain procedures.                    For

example, agencies must "provide for a period for public comment on

a proposed guidance document." Wis. Stat. § 227.112(1)(b). Public

comments    might    inform   the    "knowledge       or    intentions"    of    the

administrative agency; however, they would not control it. Justice

Kelly rhetorically questions whether I would feel similarly if the

legislature required the Wisconsin Supreme Court to submit its

opinions to a public comment period before publication.                     No, I

would not, because we are constitutional officers; administrative

agencies are not.

     ¶161 Third, and relatedly, this case is not an as-applied

challenge. In some situations, §§ 33 & 38 might contain procedural
hurdles on the issuance of guidance documents that are so difficult

to meet that they are unduly burdensome.              However, we do not have

an as-applied challenge before us.

     ¶162 Justice      Kelly's     conclusion    is    in    error    because    his

reasoning relies on a fundamentally inaccurate legal premise.

Interpreting the law is a shared power, not a constitutional core

power of the executive.          As a shared power, it cannot be unduly

burdened.    Flynn, 216 Wis. 2d at 556.               However, before us is a
facial challenge, and the plaintiffs have not established that

                                        13
                                           No.   2019AP614-LV & 2019AP622.pdr


2017 Wis. Act 369, §§ 33 & 38 are unduly burdensome in all

circumstances.     Accordingly, I respectfully concur with respect to

the majority opinion on all issues except guidance documents, and

I   respectfully    dissent   from   the   majority    opinion    regarding

guidance documents.




                                     14
                                              No.    2019AP614-LV & 2019AP622.rfd


      ¶163 REBECCA     FRANK     DALLET,      J.     (concurring     in    part,

dissenting    in   part).      Just    days   before     the   swearing-in     of

Wisconsin's    newly   elected   governor      and    attorney    general,    the

legislature passed, and the outgoing governor signed into law,

2017 Wis. Act 369 and 2017 Wis. Act 370.             The Plaintiffs, a group

of   labor   organizations     and    individual     taxpayers,    filed     this

lawsuit alleging several provisions of these Acts violate the

separation of powers enshrined in the Wisconsin Constitution.

      ¶164 I agree with the scope of the majority opinions1 and join

several parts.2 I write separately, however, because the complaint


      1I agree the following provisions were not properly before
the court on this interlocutory appeal: 2017 Wis. Act 369, § 87
(Wis. Stat. § 238.399(3)(am)), 2017 Wis. Act 370, § 10 (Wis. Stat.
§ 20.940), and 2017 Wis. Act 370, § 11 (Wis. Stat. § 49.175(2)(a)).
See Justice Hagedorn's majority op., ¶24 n.9.
      2Specifically, I join Justice Kelly's majority opinion with
respect to 2017 Wis. Act 369, § 31 (Wis. Stat. § 227.01 (3m)),
§ 33 (Wis. Stat. § 227.05), § 38 (Wis. Stat. § 227.112), §§ 65-71
(amending Wis. Stat. § 227.40), and §§ 104-05 in full, and Justice
Hagedorn's majority opinion on the following parts:

         Part II.E.1., insofar as it reverses the circuit court with
          respect to 2017 Wis. Act 369, § 5 (Wis. Stat. § 13.365)
          and § 97 (Wis. Stat. § 803.09(2m));

         Part II.E.2., "Capitol Security" provision, 2017 Wis. Act
          369, § 16 (Wis. Stat. § 16.84(2m));

         Part II.E.3, "Multiple Suspensions of Administrative
          Rules" provision, 2017 Wis. Act 369, § 64 (Wis. Stat.
          § 227.26(2)(im)), in light of Martinez v. DILHR, 165
Wis. 2d 687, 478 N.W.2d 582 (1992); and

         Part II.E.4., "Agency Deference Provision," 2017 Wis. Act
          369, § 35 (Wis. Stat. § 227.10(2g)), in light of Tetra Tech
          EC, Inc. v. DOR, 2018 WI 75, 382 Wis. 2d 496, 914
N.W.2d 21.

                                       1
                                                 No.   2019AP614-LV & 2019AP622.rfd


plausibly suggests that the sweep of the "Litigation Control"

provisions, 2017 Wis. Act 369, § 26 (Wis. Stat. § 165.08(1)) and

§ 30 (Wis. Stat. § 165.25(6)(a)1.), violates our constitutional

separation of powers because it unduly burdens and substantially

interferes with executive power.              Accordingly, I respectfully

concur in part and dissent in part.

                                         I

     ¶165 This case was snatched from the circuit court in its

infancy,   on   the   eve    of   the    first     trial    on     the   challenged

provisions.3    Consequently, the facts have not been developed and

the parties have not had the opportunity to amend their pleadings

to conform to those facts.4         The impact of the majority opinions

is therefore limited, as is our review. Several undeveloped claims

are remanded right back to the circuit court to proceed in the

ordinary course of litigation.           Even those claims dismissed by the

majority will likely find their way back to us after newly filed

lawsuits   result     in    the   very    development       that    this   court's

     Because I join the majority opinions with respect to 2017
Wis. Act 369, § 31 (Wis. Stat. § 227.01(3m)), § 64 (Wis. Stat.
§ 227.26(2)(im)), §§ 65-71 (amending Wis. Stat. § 227.40), and
§§ 104-05, I would similarly vacate the circuit court's temporary
injunction with respect to these sections.
     3 This court assumed jurisdiction over the Legislative
Defendants' interlocutory appeal on June 11, 2019, staying all
circuit court proceedings the day before the first part of the
bifurcated trial was set to commence.
     4 A litigant's ability to amend the pleadings pursuant to Wis.
Stat. § 802.09(1) is "liberally construed . . . so as to present
the entire controversy providing the amendment does not unfairly
deprive the opposing party of timely opportunity to meet the issue
created by the amendment."      Wiegel v. Sentry Indem. Co., 94
Wis. 2d 172, 184, 287 N.W.2d 796 (1980) (quoted source omitted).

                                         2
                                                  No.    2019AP614-LV & 2019AP622.rfd


assumption of jurisdiction snuffed.               This court's impatience did

not allow the challenges to 2017 Wis. Act 369 and 2017 Wis. Act

370 to percolate and will prove to be an unfortunate waste of

judicial resources.5

     ¶166 We have before us a limited review of the circuit court's

denial of a motion to dismiss.            "A motion to dismiss for failure

to state a claim tests the legal sufficiency of the complaint."

Voters with Facts v. City of Eau Claire, 2018 WI 63, ¶27, 382
Wis. 2d 1, 913 N.W.2d 131 (quoting Data Key Partners v. Permira

Advisers LLC, 2014 WI 86, ¶19, 356 Wis. 2d 665, 849 N.W.2d 693).

The legal sufficiency of a complaint, in turn, "depends on [the]

substantive law that underlies the claim made because it is the

substantive   law     that    drives   what      facts    must     be   pled." Id.

(alteration     in    original)     (quoting       Data      Key    Partners,    356
Wis. 2d 665, ¶31).

     ¶167 Here, the underlying substantive law is this court's

jurisprudence on the separation of powers under the Wisconsin

Constitution,    as    well    as   the       United    States     Supreme   Court's
jurisprudence regarding the separation of powers under the United




     5 See, e.g., Richard A. Posner, The Federal Courts: Crisis
and Reform 163 (1985) ("[A] difficult question is more likely to
be answered correctly if it is allowed to engage the attention of
different sets of judges deciding factually different cases than
if it is answered finally by the first panel to consider it.");
John Paul Stevens, Some Thoughts on Judicial Restraint, 66
Judicature 177, 183 (1982) ("The doctrine of judicial restraint
teaches us that patience in the judicial resolution of conflicts
may sometimes produce the most desirable result.").

                                          3
                                                        No.   2019AP614-LV & 2019AP622.rfd


States Constitution.6            The Wisconsin Constitution establishes a

tripartite         state   government       whereby      it    vests     the    senate   and

assembly with the legislative power, Wis. Const. art. IV, § 1; the

governor with the executive power, id., art. V, § 1; and the

unified court system with the judicial power, id., art. VII, § 2.

"[N]o      branch [is]       subordinate to the other, no branch                        [may]

arrogate to itself control over the other except as is provided by

the constitution, and no branch [may] exercise the power committed

by the constitution to another."                    Koschkee v. Taylor, 2019 WI 76,

¶10,       387 Wis. 2d 552,      929 N.W.2d 600         (quoting    State    ex    rel.

Friedrich v. Cir. Ct. for Dane Cty., 192 Wis. 2d 1, 13, 531
N.W.2d 32 (1995) (per curiam)).

       ¶168 Despite          this     formal          proscriptive       language,       our

separation-of-powers doctrine at times embraces a functionalist

approach:         "the doctrine envisions a system of separate branches

sharing many powers while jealously guarding certain others, a

system       of     'separateness         but       interdependence,       autonomy      but

reciprocity.'"         Friedrich, 192 Wis. 2d at 14 (quoting Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952)). Our doctrine

distinguishes         core    powers       that       the     Wisconsin        Constitution

exclusively vests in one of the branches from shared powers that

"lie at the intersections of these exclusive core constitutional

powers."          State v. Horn, 226 Wis. 2d 637, 643, 594 N.W.2d 772


       The
       6      "principles    underlying    the   United    States
Constitution . . . 'inform our understanding of the separation of
powers under the Wisconsin Constitution.'" League of Women Voters
of Wisconsin v. Evers, 2019 WI 75, ¶31, 387 Wis. 2d 511, 929
N.W.2d 209 (quoting Gabler v. Crime Victims Rights Bd., 2017 WI
67, ¶11, 376 Wis. 2d 147, 897 N.W.2d 384).

                                                4
                                         No.   2019AP614-LV & 2019AP622.rfd


(1999).   The core powers are "jealously guard[ed]," while branches

with intersecting powers may exercise their shared authority so

long as they do not "unduly burden or substantially interfere with

another branch." Id. at 644.

     ¶169 This     court's   functionalist     approach,    however,    is

vulnerable to one branch's accretion of another's power in their

shared zone of authority.7        That vulnerability threatens our

constitutional structure8 and requires this court to vigorously

apply the limiting principle in our shared-power analysis:             the

exercise of shared power cannot unduly burden or substantially

interfere with a coequal branch's function.            Mindful of this

limiting principle, I turn to the Litigation Control provisions.

                                  II

     ¶170 The    complaint   alleges   that    the   Litigation   Control

provisions, 2017 Wis. Act 369, § 26 (Wis. Stat. § 165.08(1)) and

§ 30 (Wis. Stat. § 165.25(6)(a)1.), violate the separation-of-

powers doctrine because they effectively eliminate executive power

     7 Justice Brennan, a prolific modern advocate of living
constitutionalism and constitutional functionalism generally,
adhered to a formal separation-of-powers philosophy because of
this vulnerability. See Commodity Futures Trading Comm'n v. Schor,
478 U.S. 833, 859–62 (1986) (Brennan, J., dissenting) (reasoning
that the Court's functional approach risked the "incremental
erosion" of the separation between the branches "central to our
constitutional scheme"); see also N. Pipeline Constr. Co. v.
Marathon Pipe Line Co., 458 U.S. 50 (1982) (Brennan, J.).
     8 "While individual encroachments on the constitutional
structure may appear harmless, at some point the structure will
fail, and '[w]hen structure fails, liberty is always in peril.'"
Ara Lovitt, Fight for Your Right to Litigate: Qui Tam, Article
II, and the President, 49 Stan. L. Rev. 853, 866 (1997) (footnotes
omitted) (quoting Public Citizen v. United States Dep't of Justice,
491 U.S. 440, 468 (1989) (Kennedy, J., concurring)).

                                   5
                                                No.   2019AP614-LV & 2019AP622.rfd


to settle civil litigation by enacting an overriding legislative

veto.   Prior to Act 369, executive branch officials could direct

a civil prosecution to be compromised or discontinued.                     Act 369

amended § 165.08(1) to remove the executive branch's unilateral

control by barring the attorney general from compromising or

discontinuing a civil prosecution without prior "approval of a[]

[legislative]     intervenor"    or,       if   there     is    no   legislative

intervenor, "only if the joint committee on finance approves the

proposed plan [to compromise or discontinue]" the prosecution.

(Emphasis added.)      Further, pursuant to § 165.08(1) the attorney

general can no longer concede "the unconstitutionality or other

invalidity   of   a   statute"   or   that      "a    statute   violates    or   is

preempted by federal law" without first receiving the approval of

another legislative committee, the joint committee on legislative

organization.

     ¶171 Similarly,     Wis.    Stat.      § 165.25(6)(a)1.         removes     the

executive branch's unilateral control by mandating legislative

approval in cases where the attorney general defends the State of
Wisconsin in a civil action for injunctive relief or where there

is a proposed consent decree.              Section 165.25(6)(a)1. dictates

that the attorney general "may not compromise or settle the action

without the approval of a[] [legislative] intervenor . . . or, if

there is no intervenor, without first submitting a proposed plan

to the joint committee on finance."                   (Emphasis added.)          The

attorney general may now only settle a case in defense of the State

of Wisconsin with the committee's approval, if the committee
chooses to meet. And if the plan "concedes the unconstitutionality

                                       6
                                                   No.    2019AP614-LV & 2019AP622.rfd


or other invalidity of a statute, facially or as applied, or

concedes a statute violates or is preempted by federal law,"

section    165.25(6)(a)1.        adds   yet     another        layer   of   legislative

control:        "the approval of the joint committee on legislative

organization" before the attorney general may even submit the plan.

Collectively, the Litigation Control provisions make legislative

officials       the    final     arbiters       over     the     attorney    general's

discretionary authority to resolve state-related litigation.

     ¶172 The question presented to this court is whether the

Plaintiffs have sufficiently stated a claim that the sweep of the

Litigation Control provisions "unduly burden[s] or substantially

interfere[s] with" the executive branch's power to execute the

law. Horn, 226 Wis. 2d at 645.           It is indisputable that litigation

is a tool of the executive branch for executing the law, see

Buckley v. Valeo, 424 U.S. 1, 138 (1976) (per curiam),9 and that

removal    of    sufficient      executive       control       over    litigation   can

violate the constitution, see Morrison v. Olson, 487 U.S. 654,

685-96 (1988).         However, the majority undertakes no substantive
analysis of whether the Litigation Control provisions' removal of

executive control over resolving litigation unduly burdens or

substantially interferes with the executive branch's function.

Instead,    the       majority    mechanically         applies     a   strict   review

standard for facial challenges and concludes that the Plaintiffs'


     9 "A lawsuit is the ultimate remedy for a breach of the law,
and it is to the President . . . that the Constitution entrusts
the responsibility to 'take Care that the Laws be faithfully
executed.'" Buckley v. Valeo, 424 U.S. 1, 138 (1976) (per curiam)
(quoting U.S. Const. art. II, § 3).

                                            7
                                                 No.   2019AP614-LV & 2019AP622.rfd


challenge     fails     because    the       court     can   conceive    of   some

unarticulated constitutional application of the Litigation Control

provisions.

     ¶173 I dissent for two reasons.             First, the legislature does

not have a constitutionally-vested "institutional interest as a

represented party" in civil litigation resolution and the power of

the purse cannot be understood so broadly as to permit substantial

burdens on another branch's intersecting power.                      Second, the

majority's rigid application of a strict facial-challenge standard

in this case achieves the exact opposite of judicial modesty.

Application of the overbreadth doctrine better safeguards the

separation of powers established by the Wisconsin Constitution.

                                         A

     ¶174 The     majority's       conception          of    the   legislature's

"institutional        interest    as     a    represented      party,"    Justice

Hagedorn's majority op., ¶67, is unsupported by the Wisconsin

Constitution and creates a dangerously expansive ability for the

legislature to unduly burden and substantially interfere with the
other branches.10        The Wisconsin Constitution, like the United

States Constitution, does not contemplate an active role for the

legislature in executing or in supervising the executive officers




     10If the legislature had an institutional interest such that
it could arrogate the executive power to ensure its laws were
upheld (or at least not conceded) in court, the legislature could
also rely on this interest to enact the same controls on the
judiciary's   authority    to   declare    its   laws    invalid,
unconstitutional, or preempted by federal law. Such a result is
constitutionally suspect.

                                         8
                                        No.   2019AP614-LV & 2019AP622.rfd


charged with executing the laws it enacts.11       See Schuette v. Van

De Hey, 205 Wis. 2d 475, 480–81, 556 N.W.2d 127, (Ct. App. 1996)

("Legislative power, as distinguished from executive power, is the

authority to make laws, but not to enforce them, or appoint the

agents charged with the duty of such enforcement." (quoting 2A

Eugene McQuillin, Municipal Corporations § 10.06 at 311 (3d ed.

1996))); see also Bowsher v. Synar, 478 U.S. 714, 722, 726 (1986).

Justice Hagedorn's majority opinion fails to tie its concept of an

institutional interest to any constitutional text.        This is fatal

to its argument because a separation-of-powers analysis begins and

ends with the Wisconsin Constitution.


     11I do not contest that the legislature's institutional
interest may permit it to intervene in litigation on its own
branch's behalf.    For this reason, I join Justice Hagedorn's
opinion with respect to 2017 Wis. Act 369, § 5 (Wis. Stat.
§ 13.365) and § 97 (Wis. Stat. § 803.09(2m)).

     I further emphasize that this concurrence/dissent should not
be read to advance the position that the attorney general, as part
of the executive branch, has the sole power to decide the
litigation positions of other constitutional officers when those
officers are named parties in a lawsuit. We have previously warned
that such a practice "would give the attorney general breathtaking
power" and "would potentially make the attorney general a
gatekeeper for legal positions taken by constitutional officers,
such as the governor or justices of this court sued in their
official capacity."    Koschkee v. Evers, 2018 WI 82, ¶13, 382
Wis. 2d 666, 913 N.W.2d 878 (per curiam).

     Likewise, irrespective of Wis. Stat. § 14.11(2), when a
conflict arises and the attorney general, as part of the executive
branch, is unable to represent a named judicial party, it is the
judicial branch rather than the executive branch that selects
subsequent representation. See id., ¶13 n.3 (citing SCR 81.02(1))
(referring to "this court's practice of appointing counsel for a
court, for judges sued in their official capacity . . . and for
boards, commissions and committees appointed by the supreme
court").

                                9
                                          No.   2019AP614-LV & 2019AP622.rfd


     ¶175 The other legislative power relied upon by the majority,

the power of the purse, is found in the Wisconsin Constitution.

Wis. Const. art. VIII, § 2 ("No money shall be paid out of the

treasury except in pursuance of an appropriation by law."); see

Justice Hagedorn's majority op., ¶68.       The legislature's control

of the purse strings, however, cannot be read so broadly that it

allows the legislature to curtail the functions of another branch

even in an area of shared authority.12     See Gabler v. Crime Victims

Rights Bd., 2017 WI 67, ¶4, 376 Wis. 2d 147, 897 N.W.2d 384

("[N]either the legislature nor the executive nor the judiciary

'ought to possess, directly or indirectly, an overruling influence

over the others in the administration of their respective powers.'"

(quoting The Federalist No. 48, at 305 (James Madison) (Clinton

Rossiter ed., 1961))).   If it were so broad, the legislature could

authorize itself to veto any function constitutionally assigned to

the executive or judiciary because money is required to enforce

the law and maintain a judiciary.      Such an "overruling influence"

over the other branches is not constitutionally tolerable.
                                  B

     ¶176 Even   assuming   the   power    of    the   purse   gives    the

legislature a share of the power to resolve litigation, I do not




     12 In fact, the Wisconsin legislature's constitutional "power
of the purse" is substantially more constrained relative to other
state and the federal constitutions because the Wisconsin
Constitution grants the governor "coextensive" authority over
appropriations legislation. Wis. Const. art. V, § 10(1)(b); State
ex rel. Wis. Tel. Co. v. Henry, 218 Wis. 302, 315, 260 N.W. 486
(1935).

                                  10
                                                  No.   2019AP614-LV & 2019AP622.rfd


agree with the majority's mechanical adherence to a strict "no set

of circumstances" test for facial challenges.

       ¶177 The majority cites to United States v. Salerno, 481 U.S.
739, 745 (1987), for the standard that the challenging party "must

establish that no set of circumstances exists under which the

[challenged act] would be valid."             See Justice Hagedorn's majority

op., ¶40 n.12.         However, this dicta from the Salerno case has been

applied       inconsistently      by   the    United     States    Supreme        Court

depending upon the nature of the facial challenge.                      See, e.g.,

Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833 (1992)

(adopting the undue burden test for facial challenges to state

abortion laws); see also City of Chicago v. Morales, 527 U.S. 41,

55    n.22    (1999)    (plurality     opinion)    ("To    the    extent     we    have

consistently articulated a clear standard for facial challenges,

it is not the Salerno formulation . . . ."); Janklow v. Planned

Parenthood, Sioux Falls Clinic, 517 U.S. 1174, 1175 n.1 (1996)

(mem.) (citing United States Supreme Court cases that did not apply

the Salerno test to a facial challenge).                 Recognizing the United
States       Supreme    Court's   inconsistency         with   regard   to    facial

challenges, this court has previously declined to apply the no set

of circumstances test to an Establishment Clause challenge where

there was no clear United States Supreme Court precedent for doing

so.    Jackson v. Benson, 218 Wis. 2d 835, 854 n.4, 578 N.W.2d 602

(1998); see also State v. Konrath, 218 Wis. 2d 290, 305 n.15, 577
N.W.2d 601 (1998) ("[T]he United States Supreme Court has not

consistently applied the 'no set of circumstances' language.").



                                         11
                                                No.   2019AP614-LV & 2019AP622.rfd


     ¶178 The majority claims this test is nonetheless appropriate

as an exercise of judicial          modesty that will avoid judicial

overstepping into the legislature's prerogative.                   However, the

majority   effectuates   the   exact      opposite      result.      Instead   of

respecting the coequal branches, it forces the subverted branch,

here the executive, to repeatedly vindicate its constitutionally

delegated role through as-applied challenges.                  That litigation

burden may itself be undue and substantially detracts from the

time and resources that both branches should instead be directing

toward their respective constitutional functions.

     ¶179 More distressingly, the piecemeal litigation invited by

the majority means that the judiciary will have to engage in line-

drawing that is effectively policy-making, a clear overstep of its

constitutional role.     The much narrower statutes enacted by other

states   demonstrate   that    it   is    for    the    legislature,    not    the

judiciary, to determine a dollar threshold where the power of the

purse is implicated.      See Justice Hagedorn's majority op., ¶70.

For example, the Connecticut legislature limited its involvement
to settlements over $2,500,000.           See Conn. Gen. Stat. Ann. § 3-

125a(a) (2019).    The Oklahoma legislature set a threshold of

$250,000. See Okla. Stat. Ann. tit. 51 § 200A.1. (2019).                In Utah,

legislative approval only becomes mandatory for settlements that

might cost more than $1,000,000 to implement.                   Utah Code Ann.

§ 63G-10-202 (2018).     In contrast, Wisconsin's legislature granted

itself an unfettered veto power in every proposed settlement,

compromise, or discontinuation of not only civil cases where the
attorney general is defending the State of Wisconsin, but also

                                     12
                                                         No.   2019AP614-LV & 2019AP622.rfd


where the executive is prosecuting the law.                            I fail to see the

touted judicial modesty in an approach that will result in an

exercise of judicial policy-making.

     ¶180 Instead,              this   court      should       determine    whether    the

Litigation Control provisions substantially interfere with the

function        of   the    executive      because       of    their    unconstitutional

overbreadth.13             An   overbreadth         challenge     is    appropriate   upon

"specific reasons weighty enough to overcome our well-founded

reticence" in entertaining facial challenges.                            Sabri v. United

States, 541 U.S. 600, 609-10 (2004) (citing United States Supreme

Court cases applying an overbreadth test to facial challenges in

various substantive contexts).                 Indeed, the United States Supreme

Court will evaluate a facial challenge alleging that a statute is

unconstitutionally overbroad where "good reason" exists——generally

where     the    statute        may    encumber      a   fundamental       constitutional

protection.          Id.; see, e.g., Aptheker v. U.S. Sec'y of State, 378
U.S. 500, 515–517 (1964) (applying overbreadth to evaluate a facial

challenge to a statute affecting the right to travel because it is
"a personal liberty protected by the Bill of Rights").

     ¶181 The United States Supreme Court's broader understanding

of the overbreadth doctrine is instructive for this court, as we

have not had the opportunity to address the overbreadth doctrine

outside of the First Amendment context.                           See, e.g., State v.

Stevenson, 2000 WI 71, 236 Wis. 2d 86, 613 N.W.2d 90; Konrath, 218


     13At oral argument, Attorney General Kaul and the Legislative
Defendants debated the issue of whether analyzing this case as a
traditional facial challenge was appropriate. My analysis stems
from their debate.

                                               13
                                                  No.   2019AP614-LV & 2019AP622.rfd


Wis. 2d 290.      As we noted in Konrath, the limited use of the

overbreadth doctrine is based on third-party standing concerns:                   a

private party to whom a statute constitutionally applies could

escape his or her deserved sanction because of the statute's

unconstitutional application to parties not before the court. 218
Wis. 2d at 305.       We tolerate this result and modify the rules of

standing in the First Amendment context because of "the gravity of

a 'chilling effect' that may cause others not before the court to

refrain from constitutionally protected speech or expression."

Stevenson, 236 Wis. 2d 86, ¶12 (quoted sources omitted).

       ¶182 Here, there is no third-party standing concern.                     The

constitutional and unconstitutional applications of the Litigation

Control provisions affect a single party:                  the attorney general.

By    assuming   jurisdiction   over    this       case,    the   court   obtained

jurisdiction over the only party that could be affected by the

requested declaratory and injunctive relief.14 This eliminates the

possibility for judicial overreach that standing is meant to

moderate.
       ¶183 Additionally, application of the overbreadth doctrine in

a separation of powers challenge such as this one would prevent

the    "incremental    erosion"   of        our    tripartite      constitutional

structure, a harm as grave as the chilling effect on protected


       In other words, the facial remedy would be no broader than
       14

the as-applied remedy since the only potential as-applied
challenger is currently under this court's jurisdiction.     This
renders the distinction between the two analytically meaningless.
See Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 331
(2010)   ("The  distinction   [between   facial  and   as-applied
challenges] . . . goes to the breadth of the remedy.").

                                       14
                                              No.   2019AP614-LV & 2019AP622.rfd


speech in the First Amendment context.15              See Commodity Futures

Trading Comm'n v. Schor, 478 U.S. 833, 859–62 (1986) (Brennan, J.,

dissenting).    With respect to the Litigation Controls provisions

particularly, the overbreadth doctrine would alleviate the danger

of the legislature's "selective enforcement" of its new veto power

to discriminately force the executive to continue litigation no

longer deemed to be in the public interest.                Cf. Stevenson, 236
Wis. 2d 86, ¶13; see also Gabler, 376 Wis. 2d 147, ¶5 (warning

that absent separation of powers the legislature could "first

'enact    tyrannical    laws'   then   'execute     them    in   a   tyrannical

manner.'" (quoting 1 Montesquieu, The Spirit of the Laws 151-52

(Oskar Piest et al. eds., Thomas Nugent trans., 1949) (1748))).

It also would prevent "practically unbridled . . . discretion" in

delaying or denying executive decision-making on how to best

enforce the law.       Cf. Stevenson, 236 Wis. 2d 86, ¶13.

     ¶184 Given the absence of third-party standing issues and the

gravity of the harm alleged with respect to these provisions, there

is "good reason" for this court to apply the overbreadth doctrine
to the Litigation Control provisions,16 consistent with the United

States Supreme Court's approach.            See Sabri, 541 U.S. at 609-10;

     15Incremental    erosion   "undermines    the   checks    and
balances . . . designed to promote governmental accountability and
deter abuse." Panzer v. Doyle, 2004 WI 52, ¶52, 271 Wis. 2d 295,
680 N.W.2d 666, overruled on other grounds by Dairyland Greyhound
Park, Inc. v. Doyle, 2006 WI 107, 295 Wis. 2d 1, 719 N.W.2d 408.
     16This conclusion might be true in all shared-powers
analyses, but I leave that question for another time. I focus my
application of the overbreadth doctrine on the Litigation Control
provisions because, as compared to the other challenged
provisions, only their sweeping grab of power could unduly burden
or substantially interfere with the executive branch's function.

                                       15
                                             No.    2019AP614-LV & 2019AP622.rfd


see also Richard H. Fallon, Jr., As-Applied and Facial Challenges

and Third-Party Standing, 113 Harv. L. Rev. 1321 (2000) (advocating

that the review of a facial challenge should be evaluated on a

"doctrine-by-doctrine   basis"    and    guided        by   "the    applicable

substantive tests of constitutional validity").

     ¶185 In the context of a motion to dismiss review, this

court's overbreadth inquiry is whether the Plaintiffs have stated

a claim that the Litigation Control provisions sweep so broadly

that they "unduly burden or substantially interfere with" the

executive branch's power to execute the law. See Horn, 226 Wis. 2d

at 644.   We must accept as true the Plaintiffs' allegations that

the Litigation Control provisions can:               (1) prolong litigation

deemed no longer in the public interest; (2) lock in public

resources on those cases; (3) undermine the attorney general's

leverage at settlement conferences by removing ultimate settlement

authority;    and   (4) inhibit        the         executive's     check     on

unconstitutional legislative action.          See Voters with Facts, 382
Wis. 2d 1, ¶27 (quoting Data Key Partners, 356 Wis. 2d 665, ¶19).
     ¶186 To assess the burden on a branch of government, the

concern is with "actual and substantial encroachments by one branch

into the province of another, not theoretical divisions of power."

Martinez v. DILHR, 165 Wis. 2d 687, 697, 478 N.W.2d 582 (1992)

(quoting J.F. Ahern v. Bldg. Comm'n, 114 Wis. 2d 69, 104, 336
N.W.2d 679 (Ct. App. 1983)).      The court has in previous cases

relied upon affidavits and statistical analyses.               See Friedrich,
192 Wis. 2d at 25-30 (relying on affidavits from judges and
attorneys to assess burden to the judicial branch); State v.

                                  16
                                             No.    2019AP614-LV & 2019AP622.rfd


Holmes, 106 Wis. 2d 31, 70, 315 N.W.2d 703 (1982) (relying on

statistical evidence to assess the burden on the judicial branch

caused by the challenged statute).          In this case, however, there

has been no factual development as to the amount and types of cases

the   attorney    general   litigates,     the     types   and   frequency      of

resolutions pursued in those cases, or the kinds of burdens the

Litigation Control provisions now impose on that litigation.                Only

after development of the facts can a court determine whether the

sweep of the Litigation Control provisions unduly burdens or

substantially interferes with the attorney general's ability to

execute the law through litigation.

      ¶187 I     conclude   that   the    complaint     and   the     reasonable

inferences drawn therefrom sufficiently states a claim that the

sweep of the Litigation Control provisions will unduly burden or

substantially     interfere   with   the   executive       branch's    power    to

execute the law through civil litigation.              Accordingly, I would

affirm the circuit court's denial of the motion to dismiss the

Litigation Control provisions and remand the case to the circuit
court to proceed through the ordinary course of litigation.                    The

temporary injunction should be reinstated on remand because the

circuit court did not erroneously exercise its discretion.                     Its

written decision states the correct law, applies that law to the

facts of record, and demonstrates a reasoned process in reaching

its conclusion.      See Thoma v. Vill. of Slinger, 2018 WI 45, ¶11,

381 Wis. 2d 311, 912 N.W.2d 56.

      ¶188 For the foregoing reasons, I respectfully concur in part
and dissent in part.

                                     17
                                      No.   2019AP614-LV & 2019AP622.rfd


    ¶189 I am authorized to state that Justice ANN WALSH BRADLEY

joins this concurrence/dissent.




                                  2
                                                      No.   2019AP614-LV & 2019AP622.bh


     ¶190 BRIAN HAGEDORN, J.               (concurring in part, dissenting in

part).     In 2017 Wis. Act 369, the legislature defined a new

category of formal or official executive branch documents and

communications       called    "guidance        documents."           The   legislature

established       certain    requirements        governing      their       contents,   a

process governing their issuance, and a procedure permitting their

administrative and judicial challenge.                      The majority bases its

declaration    that    two    provisions        are    unconstitutional         on   this

proposition:        legislative      governance         over    guidance      documents

regulates executive branch thought and therefore invades core

executive power.      Hence, it throws the constitutional penalty flag

and declares as facially unconstitutional a statutory provision

requiring that the law be cited in formal agency communications.

It also declares a notice-and-comment period prior to the issuance

of guidance documents facially unconstitutional.

     ¶191 The majority's thesis, however, is wrong on the facts

and runs contrary to the plain language of the laws the legislature

passed.    This means its constitutional conclusion is similarly
faulty.    The court may assert it is upholding the separation of

powers, but it is not.          The powers exercised by the legislature

here are properly within their province, at least on a facial

challenge.     Although the majority denies it, the majority takes

these    powers    away     based   on    the   thinnest       of   foundations——its

misguided determination that guidance documents regulate executive

branch thought.       This isn't what the statutes do, and every other

error follows from this flawed wellspring.                      Guidance documents
regulate    executive       branch       communications        with    the    public——a

                                            1
                                          No.   2019AP614-LV & 2019AP622.bh


permissible and longstanding area of legislative regulation.             I

would hold that all of the guidance document provisions survive a

facial challenge.



                    I.   WHAT GUIDANCE DOCUMENTS ARE

     ¶192 My disagreement with the majority is not over the meaning

of the constitution; we both embrace the same separation-of-powers

principles.     Rather, the majority's analytical error rests with

its mistaken interpretation of what guidance documents are and

what they do.    Wis. Stat. § 227.01(3m).1      The new statute affirms


     1   2017 Wis. Act 369, § 31 created the following subsection:

     (a) "Guidance document" means, except as provided in
     par.   (b),  any   formal  or  official   document  or
     communication issued by an agency, including a manual,
     handbook, directive, or informational bulletin, that
     does any of the following:

     1. Explains the agency's implementation of a statute or
     rule enforced or administered by the agency, including
     the current or proposed operating procedure of the
     agency.

     2. Provides guidance or advice with respect to how the
     agency is likely to apply a statute or rule enforced or
     administered by the agency, if that guidance or advice
     is likely to apply to a class of persons similarly
     affected.

     (b) "Guidance document" does not include any of the
     following:

     1. A rule that has been promulgated and that is currently
     in effect or a proposed rule that is in the process of
     being promulgated.

     2. A standard adopted, or a statement of policy or
     interpretation made, whether preliminary or final, in
     the decision of a contested case, in a private letter
     ruling under s. 73.035, or in an agency decision upon or
                                 2
                                      No.   2019AP614-LV & 2019AP622.bh


that guidance documents are not rules; they do not have the force

of law.    Rather, guidance documents are "formal or official

documents or communications issued by an agency" that either

explain how an agency is implementing a rule, or provide guidance

or advice on how the agency is likely to apply a statute or rule

if it is likely to apply to a class of persons similarly affected.

§ 227.01(3m)(a).




     disposition of a particular matter as applied to a
     specific set of facts.

     3. Any document or activity described in sub. (13) (a)
     to (zz), except that "guidance document" includes a
     pamphlet or other explanatory material described under
     sub. (13) (r) that otherwise satisfies the definition of
     "guidance document" under par. (a).

     4. Any document that any statute specifically provides
     is not required to be promulgated as a rule.

     5. A declaratory ruling issued under s. 227.41.

     6. A pleading or brief filed in court by the state, an
     agency, or an agency official.

     7. A letter or written legal advice of the department of
     justice or a formal or informal opinion of the attorney
     general, including an opinion issued under s. 165.015
     (1).

     8. Any document or communication for which a procedure
     for public input, other than that provided under s.
     227.112 (1), is provided by law.

     9. Any document or communication that is not subject to
     the right of inspection and copying under s. 19.35 (1).

Wis. Stat. § 227.01(3m) (2017-18).

     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version.

                                3
                                                    No.    2019AP614-LV & 2019AP622.bh


      ¶193 The      statute   contains       some   clue     as   to   the   type   of

communications being envisioned:             "a manual, handbook, directive,

or informational bulletin." Id.       While this list is nonexclusive,

these examples help us understand what is meant by "formal or

official document[s] or communication[s]." Id.   Not every agency

communication is a guidance document, only formal or official

communications that either are or are like manuals, handbooks,

directives, or bulletins.        See Schill v. Wis. Rapids School Dist.,

2010 WI 86, ¶66, 327 Wis. 2d 572, 786 N.W.2d 177 (explaining that

"general     terms . . . may     be   defined        by     the   other   words     and

understood in the same general sense" under the interpretive canon

of noscitur a sociis (a word is "known by its associates")).

      ¶194 The guidance document provisions undoubtedly reach far

and   wide   into    agency   operations.           Agencies      regularly   create

informational documents to inform the public regarding a given

area of law.        These communications do not themselves carry the

force of law; rather they explain the agency's understanding and

execution of the law to the public.                       The Plaintiffs and the
Governor provided the following examples of guidance documents:

         A pamphlet issued by the Department of Public
          Instruction explaining how the department administers
          funding;

         A Department of Health Services guide about health
          insurance;

         A bulletin from the Division of Motor Vehicles about
          driver's license exams; and

         Forms created by the Department of Children and
          Families explaining eligibility for child support.


                                         4
                                                    No.   2019AP614-LV & 2019AP622.bh


These are, in the main, ordinary sorts of official communications

that greatly affect the public's knowledge of the laws that govern

them.

       ¶195 This newly defined category of communications comes with

new statutory requirements.                 Of particular moment are the two

provisions receiving the court's disapproval.                     Wisconsin Stat.

§ 227.05      states    that    agencies      "shall   identify    the   applicable

provision of federal law or the applicable state statutory or

administrative         code    provision     that   supports    any   statement    or

interpretation of law that the agency makes in any publication."

And    Wis.    Stat.    § 227.112      requires,     among   other    things,    that

proposed guidance documents be sent to the legislative reference

bureau and undergo a notice-and-comment period before the guidance

documents are issued, subject to the caveat that public comment

periods shorter than 21 days are allowed with the governor's

approval.2



                                      II.   ANALYSIS
       ¶196 I refer the reader to the discussion of the separation

of powers in the majority opinion analyzing the remaining issues

in this case.       Justice Hagedorn's majority op., ¶¶30-35.                But by

way of reminder, a core power is one conferred by the constitution

such that only the branch vested with a core power may exercise

that       power.   See       State   v.    Horn,   226 Wis. 2d 637,    643,    594
N.W.2d 772 (1999); Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶48,


       Wisconsin Stat. § 227.112 is cited in full in paragraph 90
       2

of Justice Kelly's majority opinion.

                                             5
                                              No.    2019AP614-LV & 2019AP622.bh


382 Wis. 2d 496, 914 N.W.2d 21 (Kelly, J.).              Not all government

power has this exclusive character.         Shared powers, those residing

where the powers of the branches converge, may be exercised by

more than one branch so long as no branch "unduly burden[s] or

substantially   interferes[s]      with    another    branch."      Horn, 226
Wis. 2d at 643-44.

     ¶197 The Plaintiffs and the Governor argue that all of the

guidance document provisions impermissibly infringe on a core

executive power——namely, the Governor's constitutional duty to

"take care that the laws be faithfully executed."                 Wis. Const.

art. V, § 4.        This occurs, the parties contend, because the

legislature is regulating non-legislative power——the power to give

advice, for example.     The majority agrees in part and holds that

two of the guidance document provisions intrude upon the core

powers of the executive branch.3

     ¶198 The challenged provisions do not intrude upon the core

powers of the executive branch because determining the content and

timing of executive branch communications are not the exclusive
prerogative of the executive.        By enacting the guidance document

provisions,   the    legislature   is     carrying    out   its   function   of

determining what the law should be by passing laws pursuant to its

constitutional authority. Wis. Const. art. IV, § 1, § 17; Koschkee

     3 In the alternative, the Plaintiffs and the Governor assert
that the guidance document provisions unduly burden and
substantially interfere with the Governor's ability to faithfully
execute the laws under a shared powers analysis. I conclude that
all of the disputed guidance document provisions survive a facial
challenge under both a core powers and shared powers analysis.
But in light of the majority's decision, a separate analysis
regarding shared powers is unnecessary.

                                     6
                                              No.    2019AP614-LV & 2019AP622.bh


v. Taylor, 2019 WI 76, 387 Wis. 2d 552, 929 N.W.2d 600 (stating

legislative power "is the authority to make laws").                   And nothing

in the constitution suggests the legislature cannot, at least in

some circumstances, make laws that determine the content of certain

formal   communications     from   the    government       to   the   public,   or

prescribe the process by which certain formal or official documents

and communications are finalized and issued.

     ¶199 The legislature has long regulated at least some formal

executive   branch    communications      about     the    law——including       the

executive branch's understanding of what the law is, how the

executive branch is executing the law, and how the executive branch

intends to execute the law going forward.                 The clearest example

may be the mandatory creation of certain executive branch reports.

For instance, Wis. Stat. § 15.04(1)(d) requires executive agencies

to create a report each biennium, delivered "[o]n or before October

15 of each odd-numbered year."           The report must include what the

agency has done, how it operates, and its goals and objectives

moving forward. Id.   Similar mandated reports regarding what the
executive branch is doing and plans to do are found throughout

Wisconsin law.4




     4 For example, the Read to Lead Development Council, a
subordinate of the Department of Children and Families, annually
submits an operation report to appropriate standing committees of
the legislature. Wisconsin Blue Book 194 (2019-20). Likewise,
the Board on Aging and Long-Term Care reports to both the governor
and the legislature regarding "long-term care for the aged and
disabled." Id. at 184.   And the Farmland Advisory Council, a
subordinate council of the Department of Revenue, is also required
to report annually to the legislature. Id. at 226.

                                     7
                                                No.   2019AP614-LV & 2019AP622.bh


         ¶200 In short, while the formal delineation of a category of

executive branch communications called guidance documents are

something new in state law, they are not new in kind.                 Here, the

legislature has passed laws telling the executive branch what

content must be included in certain communications, how those

communications must be issued, and the process by which those

communications may be challenged.            This has never been thought of

as   a    power   exclusive   to   the   executive,     and   nothing   in   the

constitution makes it so.          The constitution gives the legislature

the power to say what the law should be.              At the very least, this

gives the legislature a say in at least some formal executive



     Sometimes the legislature is quite specific in directing the
content of formal communications and the internal operations and
decision-making processes in the executive branch. One example is
the groundwater coordinating council, found in Wis. Stat.
§ 15.347(13).    This statutory provision not only creates the
council and its membership, it also details with particularity how
often and under what conditions it can meet. § 15.347(13)(f) ("The
council shall meet at least twice each year and may meet at other
times on the call of 3 of its members."). The legislature has
further mandated that the council must file a report every August

         which summarizes the operations and activities of the
         council during the fiscal year concluded on the
         preceding June 30, describes the state of the
         groundwater resource and its management and sets forth
         the recommendations of the council. The annual report
         shall include a description of the current groundwater
         quality in the state, an assessment of groundwater
         management programs, information on the implementation
         of [Wis. Stat.] ch. 160 and a list and description of
         current and anticipated groundwater problems. In each
         annual report, the council shall include the dissents of
         any council member to the activities and recommendations
         of the council.

§ 15.347(13)(g).

                                         8
                                                 No.    2019AP614-LV & 2019AP622.bh


branch communications to the public about the law.                  The challenged

provisions therefore should survive a facial challenge.

     ¶201 The      majority     disagrees       and     concludes      Wis.        Stat.

§§ 227.05 and 227.112 violate the core powers of the executive

branch.    Its analysis falls far short of the mark because it rests

on a singular proposition that finds no support in the statutory

provisions    at    issue,     and    therefore        has   no    basis      in    the

constitution.

     ¶202 The majority summarizes its reasoning and conclusion as

follows:

     Thought must precede action, of course, and guidance
     documents are simply the written record of the
     executive's thoughts about the law and its execution.
     They contain the executive's interpretation of the laws,
     his judgment about what the laws require him to do.
     Because this intellectual homework is indispensable to
     the duty to "take care that the laws be faithfully
     executed," Wis. Const. art. V, § 4, it is also
     inseparable from the executive's constitutionally-
     vested power.
Justice Kelly's op., ¶106.

     ¶203 This     conclusion,       however,    does    not      follow    from     the
premises because the guidance document provisions do not control

or   regulate      executive    branch      thought,         at    least     in      all

circumstances.     That is the hook upon which the majority's entire

analysis rests, and it is mistaken. The only thing the legislature

purports to regulate here is a "formal or official document or

communication"       about     the      law——in        other       words,      formal

communications reflecting the product of thought.                      Wis. Stat.

§ 227.01(3m)(a).      The majority's explanation that the legislature
is regulating "the necessary predicate to executing the law,"

                                        9
                                            No.   2019AP614-LV & 2019AP622.bh


Justice Kelly's op., ¶107, is wrong on the facts, and therefore,

wrong    on   the   law.    The   legislature     is   regulating    formal

communications that are the result of, rather than the necessary

predicate to, executing the law.        By the time a guidance document

has been reduced to writing, the thinking and analyzing has been

done.

     ¶204 It is true that an executive branch document explaining

when fishing season starts will require the executive branch to

read and think about the law.        But there's nothing core to the

executive branch's powers in disseminating formal information

which answers that legislatively determined question.               Indeed,

under our constitutional structure, it must be the executive that

formally disseminates that information; that is the branch that

executes the law, which necessarily includes communication about

the law.5     The majority's abstract approach misses what's actually

going on here.      The legislature is not invading the executive's

ability to read the law or think about the law when it regulates

how agencies officially communicate to the public about what the
law is and where in the statutes the law may be found.



     5 The majority raises a series of questions asking whether
the legislature could tell the judicial branch to do similar things
as the disputed laws do here. Justice Kelly's op., ¶126. But the
legislature's relationship to the judiciary is far different than
its relationship to the branch charged with the constitutional
duty to execute the laws the legislature passes. Moreover, the
majority's criticisms ring hollow because the majority says the
legislature can pass laws that do the very things it cites; the
legislature just has to enact laws regarding specific documents
(create a youth hunting bulletin, for example). So the majority's
criticisms apply just as forcefully to its own reasoning, which is
to say, not much at all.

                                   10
                                               No.   2019AP614-LV & 2019AP622.bh


      ¶205 The majority realizes, of course, that the legislature

can tell the executive branch to communicate on a topic and can

specify what the communication must include.              Justice Kelly's op.,

¶¶122-23.     But such a communication, the majority tells us, does

not meet the statutory definition of a guidance document.                     The

majority explains:

      [I]f the legislature can "determine the content" of a
      guidance document, then it is no longer the executive's
      explanation, or the executive's guidance or advice——it
      is the legislature's explanation, guidance or advice.
      So, to the extent the legislature commands production of
      a document, or determines the content of a guidance
      document, it simply is no longer a guidance document.
Id., ¶122.

      ¶206 Nothing     in   the    statutes,     however,      supports      this

conclusion.      If   the   law   commands    that    a    manual    be    created

reflecting the executive's understanding and intended application

of   the   law——and   the   statutes    are   full    of    such    mandates——by

definition, the manual will reflect the executive's understanding

and intended application of the law.             The "authorship," as the

majority calls it, doesn't change one bit.                 For example, if an
executive agency must by legislative command create a youth hunting

bulletin and cite the relevant law, this is a reflection of the

executive branch's understanding of the law no less than if the

executive chooses to do the same thing in the absence of such a

command.

      ¶207 Moreover, the statutory definition of guidance documents

contains strong internal clues that the majority's analysis is

unsound.     The law tells us guidance documents include manuals,
handbooks,      or    informational         bulletins.              Wis.    Stat.
                                       11
                                                     No.   2019AP614-LV & 2019AP622.bh


§ 227.01(3m)(a).      These have lay definitions, but they also appear

as terms of art throughout our statutes to describe formal agency

communications.        Sometimes     our      law    requires     the     creation     of

specific informational communications.                     See, e.g., Wis. Stat.

§ 7.08(3)    (instructing      the   Elections        Commission        to    create   an

election    law    manual);   Wis.   Stat.      § 49.32(3)       (instructing          the

Department    of    Health    Services     (DHS)      to    create    a      policy    and

procedural    manual    regarding      aid      to    families       with     dependent

children); Wis. Stat. § 73.03(57) (instructing the Department of

Revenue to create a tax increment financing manual); Wis. Stat.

§ 84.02(4)(e) (instructing the Department of Transportation (DOT)

to create a manual establishing uniform traffic control devices);

Wis. Stat. § 108.14(23) (instructing the Department of Workforce

to create an unemployment insurance handbook).                  And at other times

the statutes authorize, rather than command, the creation of

informational communications.            See, e.g., Wis. Stat. § 84.01(11)

(instructing that the DOT shall issue bulletins, pamphlets and

literature as necessary); Wis. Stat. § 115.28(4) (instructing the
State Superintendent of Public Instruction to create informational

bulletins); Wis. Stat. § 452.05(2) (authorizing the Real Estate

Examining Board to prepare informational letters and bulletins);

Wis. Stat. § 458.03(2) (authorizing the Department of Safety and

Professional       Services    to    create         informational         letters      and

bulletins).

     ¶208 It would be extraordinarily odd to read the use of terms

like manual, handbook, and bulletin in the definition of a guidance
document to exclude nearly all other statutory uses of the terms

                                         12
                                                         No.   2019AP614-LV & 2019AP622.bh


"manual," "handbook," and "bulletin."                    That's not normally how we

do statutory interpretation.               Bank Mut. v. S.J. Boyer Constr.,

Inc., 2010 WI 74, ¶31, 326 Wis. 2d 521, 785 N.W.2d 462 ("When the

same term is used throughout a chapter of the statutes, it is a

reasonable deduction that the legislature intended that the term

possess an identical meaning each time it appears." (citation

omitted)).

      ¶209 The majority's mistaken interpretation also produces

results at odds with other portions of the definition of guidance

documents.    Under the majority's reasoning, the optional creation

of a manual by the executive branch is a guidance document, while

the mandatory creation of that same manual containing the same

thoughts    and    written     by   the       same   authors        is      not    a   guidance

document.     But both a legislative command to communicate and

legislative       permission    to       communicate           fall      well      within    the

statutory    language    that       a    guidance         document        "[e]xplains        the

agency's     implementation         of    a    statute         or     rule        enforced   or

administered by the agency" or "[p]rovides guidance or advice with
respect to how the agency is likely to apply a statute or rule

enforced     or     administered          by       the     agency."               Wis.   Stat.

§ 227.01(3m)(a).       The majority's approach to authorship does not

square with the words the legislature wrote.

      ¶210 The two provisions the majority opinion strikes down

should easily survive a facial challenge. Wisconsin Stat. § 227.05

requires that a guidance document cite the applicable laws.                                  But

the   majority     opinion     holds      that       this      is     too    much      for   the
legislature to demand of the executive branch because it controls

                                              13
                                                      No.    2019AP614-LV & 2019AP622.bh


executive branch thought.               Again, the majority's analysis is not

grounded in the constitution, but in its misinterpretation of the

statutes.         The legislature can, at least sometimes, command the

executive branch to cite the legal basis for its formal explanation

of laws.

       ¶211 Similarly, Wis. Stat. § 227.112 mandates draft guidance

documents be posted for 21 days before they are officially issued,

among other related requirements.                 Posting a draft before issuance

of some formal communications is now denominated a regulation of

executive branch thought and invades core executive power.                          The

majority's reasoning is likewise rooted in its notion of authorship

that       runs    counter      to    the   statutory       language.     Again,    the

constitution allows the legislature to regulate the process by

which at least some formal executive branch communications are

issued.       The majority agrees the legislature may do this if it

commands the creation of such documents, but says the legislature

may    not    do    this   if    it    merely     permits    the   creation   of   such

documents.         Nothing in the statutes or the constitution suggests
such a distinction.6



       As the majority notes, Wis. Stat. § 227.05 was not
       6

challenged by the Plaintiffs; it was raised in the Governor's
motion for a temporary injunction.      Therefore, the underlying
merits are not before us, only the motion for temporary injunction.
Rather than conduct an analysis under the rubric we have
established for reviewing temporary injunctions, the majority goes
right to the merits and decides the legal claim.      The majority
could have determined the claim is likely to be successful, and
gone on to analyze the remaining factors. That is ordinarily how
a claim under this posture would be analyzed since the legal
question presented here relates only to the temporary injunction,
not to the legal claim in the case itself.

                                             14
                                                     No.   2019AP614-LV & 2019AP622.bh




                               III.      CONCLUSION

       ¶212 I   part   ways    with   the       majority      not   in    the   general

constitutional     principles       at      stake,     but     in   the    majority's

erroneous interpretation of what guidance documents are under the

laws   the   legislature      passed.          The   majority's     criticisms     and

constitutional     conclusion       all     derive     from    this      error.    The

unfortunate result is that the court's decision undermines, rather

than protects, the separation of powers by removing power the

people gave to the legislature through their constitution. I would

have directed the circuit court to grant the motion to dismiss the

facial     challenge    to    all     the      guidance       document     provisions

challenged here and vacated the order enjoining these provisions

in full.

       ¶213 I am authorized to state that Justice ANNETTE KINGSLAND

ZIEGLER joins this dissent.




     I also observe that even if the circuit court appropriately
granted the temporary injunction, as the majority opinion
concludes, the Legislative Defendants should still be able to raise
their affirmative defenses on remand, including their claim that
the governor does not have standing to sue the legislature on this
question. The Legislative Defendants did not waive any opportunity
to brief that question in the circuit court on remand given the
question now before us relates only to the temporary injunction.

                                          15
    No.   2019AP614-LV & 2019AP622.bh




1